Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 1 of 165 Page ID #:505


   1                     UNITED STATES DISTRICT COURT
   2                    CENTRAL DISTRICT OF CALIFORNIA
   3
   4     ALAN BAKER, ET AL.,                  )
                                              )
   5                  PLAINTIFFS,             )    CASE NO. 2:19-cv-08024
                                              )
   6     v.                                   )
                                              )
   7     ALLSTATE INSURANCE CO.,              )
         ET AL.,                              )
   8                                          )
                      DEFENDANTS.             )
   9     _________________________)
  10
  11
  12
  13
  14
  15          VIDEO-RECORDED DEPOSITION OF EDWARD CARRASCO
  16                       FRIDAY, NOVEMBER 15, 2019
  17                                     VOLUME I
  18
  19
  20
  21
  22
  23     JOB NO. 3618621
  24     REPORTED BY MARY K. MEDLEY, CSR NO. 9557
  25     PAGES 1-138

                                                                        Page 1

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 2 of 165 Page ID #:506


   1         VIDEO-RECORDED DEPOSITION OF EDWARD CARRASCO, VOLUME
   2         I, TAKEN ON BEHALF OF THE PLAINTIFF, AT 10:11 A.M.,
   3         FRIDAY, NOVEMBER 15, 2019, AT 707 WILSHIRE
   4         BOULEVARD, LOS ANGELES, CALIFORNIA, BEFORE MARY K.
   5         MEDLEY, CSR NO. 9557.
   6
   7         APPEARANCES OF COUNSEL:
   8
   9         FOR THE PLAINTIFF:
  10                     LAW OFFICES OF CHRISTOPHER G. HOOK
                         BY:     CHRISTOPHER G. HOOK, ESQ.
  11                     4264 OVERLAND AVENUE
                         CULVER CITY, CALIFORNIA 90230
  12                     (310) 839-5179
                         CHRIS@CGHLAW.COM
  13
  14         FOR THE DEFENDANT:
  15                     SHEPPARD MULLIN RICHTER & HAMPTON LLP
                         BY:     MARC J. FELDMAN, ESQ.
  16                     501 WEST BROADWAY, NINETEENTH FLOOR
                         SAN DIEGO, CALIFORNIA 92101
  17                     (619) 338-6500
                         MFELDMAN@SHEPPARDMULLIN.COM
  18
  19         ALSO PRESENT:       RYAN SCHAEFER, VIDEOGRAPHER
                                 ALAN BAKER
  20
  21
  22
  23
  24
  25

                                                                        Page 2

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 3 of 165 Page ID #:507


   1                                         INDEX
   2         DEPONENT                       EXAMINATION                     PAGE
   3         EDWARD CARRASCO
   4                                        MR. HOOK                             6
   5
   6
   7
   8                                        EXHIBITS
   9         NO.               PAGE                DESCRIPTION
  10         EXHIBIT 1           136               AMENDED NOTICE OF
                                                   DEPOSITION OF
  11                                               EDWARD CARRASCO
  12         EXHIBIT 2            86               2695.183. STANDARDS FOR
                                                   ESTIMATES OF REPLACEMENT
  13                                               VALUE
  14         EXHIBIT 3           116               SERVPRO ESTIMATE
  15         EXHIBIT 4           136               DOCUMENTS PRODUCED AT
                                                   DEPOSITION
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                                                        Page 3

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 4 of 165 Page ID #:508


   1                       LOS ANGELES, CALIFORNIA

   2                FRIDAY, NOVEMBER 15, 2019; 10:11 A.M.

   3                                   *****

   4            THE VIDEOGRAPHER:      Good morning.       We are going

   5        on record at 10:11 a.m. on November 15th, 2019.                 10:11:49

   6                  Please note that the microphones are

   7        sensitive and may pick up whispering, private

   8        conversations and cellular interference.            Please

   9        turn off all cell phones or place them away from the

  10        microphones, as they could interfere with the                   10:12:03

  11        deposition audio.     Audio and video recording will

  12        continue to take place unless all parties agree to

  13        go off the record.

  14                  This is Media Unit Number 1 of the

  15        video-recorded deposition of Edward Carrasco taken              10:12:14

  16        by counsel for plaintiff in the matter of Baker

  17        versus Allstate, filed in the United States District

  18        Court, Central District of California.

  19                  This deposition is being held at Veritext

  20        Los Angeles located at 707 Wilshire Boulevard,                  10:12:31

  21        Suite 3500, Los Angeles, California 90017.

  22                  My name is Ryan Schaefer from the firm

  23        Veritext, and I am the videographer.           The court

  24        reporter is Katie Medley from the firm Veritext.

  25                  I am not related to any party in this                 10:12:52

                                                                          Page 4

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 5 of 165 Page ID #:509


   1        action, nor am I financially interested in the                      10:12:54

   2        outcome.

   3                   Counsel and all present in the room and

   4        everyone attending remotely will now state their

   5        appearances and affiliations for the record.                 If     10:13:02

   6        there are any objections to the proceeding, please

   7        state them at the time of your appearance, beginning

   8        with the noticing attorney.

   9            MR. HOOK:     Good morning.      My name is Christopher

  10        Hook.   I'm the attorney for the plaintiffs, Alan                   10:13:10

  11        Baker and Linda B. Oliver.

  12            MR. BAKER:     I'm Alan Baker.       I'm one of the

  13        plaintiffs.

  14            MR. FELDMAN:      Marc Feldman, attorney

  15        representing Allstate Insurance Company and Edward                  10:13:22

  16        Carrasco, the defendants.

  17            THE VIDEOGRAPHER:       Will the court reporter

  18        please swear in the witness.

  19

  20                              EDWARD CARRASCO,

  21           having been first duly sworn by the reporter,

  22                was examined and testified as follows:

  23                   (Continued on following page.)

  24

  25

                                                                              Page 5

                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 6 of 165 Page ID #:510


   1                                EXAMINATION

   2        BY MR. HOOK:

   3            Q.     Good morning, sir.      Can you please state

   4        and spell your full name for the record.

   5            A.     Edward Carrasco.     Edward is spelled             10:13:44

   6        E-D-W-A-R-D, Carrasco spelled C-A double -R-A-S-C-O.

   7            Q.     What's your middle name, sir?

   8            A.     I don't have a middle name.

   9            Q.     What's your date of birth?

  10            A.     July 18, 1961.                                     10:13:59

  11            Q.     What's your current address?

  12            A.     10053 Greenwood Avenue, Montclair,

  13        California 91763.

  14            Q.     Do you have any plans to relocate in the

  15        next year?                                                    10:14:16

  16            A.     No.

  17            Q.     And where are you currently employed, sir?

  18            A.     I'm employed with Allstate Insurance

  19        Company.

  20            Q.     Full-time?                                         10:14:26

  21            A.     Yes.

  22            Q.     How long have you been employed with

  23        Allstate Insurance Company?

  24            A.     Approximately six years.

  25            Q.     So you started in or around 2013?                  10:14:40

                                                                        Page 6

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 7 of 165 Page ID #:511


   1            A.     The end of it.                                          10:14:45

   2            Q.     At the end of 2013.

   3            A.     Yes.

   4            Q.     Have you ever had your deposition taken

   5        before, sir?                                                       10:14:58

   6            A.     For this case or another case?

   7            Q.     In any case.

   8            A.     Yes.

   9            Q.     On how many occasions?

  10            A.     Once.                                                   10:15:07

  11            Q.     And when was that?

  12            A.     I'm trying to recall.       Two years ago.       I'm

  13        not sure exactly what date.

  14            Q.     A few years ago?

  15            A.     Yes.                                                    10:15:22

  16            Q.     And in what type of matter were you

  17        deposed?

  18            A.     It was a water loss.

  19            Q.     And what happened in that water loss?

  20            A.     There were some issues with the mitigation              10:15:37

  21        company.

  22            Q.     What type of issues?

  23            A.     They had done a lot of demo that was

  24        unnecessary.

  25            Q.     The mitigation company did --                           10:15:50

                                                                              Page 7

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 8 of 165 Page ID #:512


   1              A.   Unnecessary demo.                                      10:15:53

   2              Q.   Okay.   And so then what happened?

   3              A.   Vaguely remember we went to court.            I --

   4              Q.   So did they sue Allstate?

   5              A.   They -- they -- I'm not sure if they were              10:16:07

   6        suing Allstate, but they went to court.            I'm not too

   7        clear on the suing part or how that is.

   8              Q.   Did you deny the mitigation company's bill

   9        in a water loss event?

  10              A.   I can't recall in that one.         I don't            10:16:21

  11        recall.

  12              Q.   What was the name of the case?

  13              A.   I don't remember that name.         I'm sorry.

  14              Q.   You don't remember the name of the

  15        plaintiff?                                                        10:16:31

  16              A.   No.

  17              Q.   Do you remember the name of the attorney?

  18              A.   No, I don't.

  19              Q.   I'm entitled to this information, sir, and

  20        I'm going to find out what this case was, and I'm                 10:16:38

  21        going to get your transcript.         So I'll leave a blank

  22        space in the deposition, and you're going -- Do you

  23        have this written down somewhere, what case this was

  24        in?

  25              A.   I do not have it.                                      10:16:48

                                                                            Page 8

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 9 of 165 Page ID #:513


   1            Q.    Okay.    You don't have -- Does Allstate have            10:16:49

   2        any written record of what that case was?

   3            A.    I would presume they probably do.

   4            Q.    And is that within your power to obtain,

   5        that information?                                                  10:16:59

   6            A.    I'm not sure if it's in my power to get it.

   7            Q.    Who could obtain that information?             Tell me

   8        their specific name.

   9            A.    My manager.

  10            Q.    Okay.    Was his deposition taken in that                10:17:10

  11        matter as well?

  12            A.    I'm not too sure about -- if he was in the

  13        deposition.

  14            Q.    Okay.    So what did they ask you about at

  15        that deposition?                                                   10:17:21

  16            A.    I can't remember.        It was -- It was a while

  17        back.

  18            Q.    Can you remember any question that they

  19        asked you at the deposition?

  20            A.    I cannot, no.       I can't --                           10:17:31

  21            Q.    Can you remember a single question that

  22        they asked you at your deposition?

  23            MR. FELDMAN:      Asked and answered, argumentative.

  24            MR. HOOK:

  25            Q.    Can you remember a single question?                      10:17:39

                                                                           Page 9

                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 10 of 165 Page ID
                                   #:514

 1               A.   I cannot answer that.       I -- I don't            10:17:41

 2        remember.

 3               Q.   You don't remember any of the issues at all

 4        in that case whatsoever?

 5               A.   Repeat that.                                        10:17:50

 6               Q.   You don't remember any of the specific

 7        issues in that case that you were deposed in?

 8               A.   It was the demolition that they performed.

 9               Q.   Okay.     Was Allstate accused of bad faith in

10        that matter?                                                    10:18:04

11               A.   I don't know the specifics.

12               Q.   Were you accused of improperly denying the

13        mitigation bill for that -- for that vendor?

14               A.   I --

15               Q.   Was that one of the accusations?                    10:18:14

16               A.   I don't remember.

17               Q.   Is it possible that it was?

18               MR. FELDMAN:     Calls for speculation.

19               THE WITNESS:     I don't remember that.

20               MR. HOOK:                                                10:18:22

21               Q.   Okay.     And how was that case resolved?

22               A.   They went to court, but I forgot what

23        happened, what the outcome was.

24               Q.   Don't know anything about what happened,

25        huh?                                                            10:18:35

                                                                       Page 10

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 11 of 165 Page ID
                                   #:515

 1            A.    Right.                                                    10:18:36

 2            Q.    Right.     And then after that, did -- Were

 3        there any changes in the way you handled claims

 4        after that lawsuit?

 5            A.    No.                                                       10:18:47

 6            Q.    Did Mr. Romero speak to you about -- Did he

 7        review that file with you and what happened and how

 8        to adjust the claims after that lawsuit?

 9            A.    No.     I don't remember if he talked to me

10        about that.                                                         10:18:58

11            Q.    Okay.     Did Allstate -- anybody from

12        Allstate kind of, like, after that reevaluate what

13        was going on, say, "Oh," like, "let's double" --

14        "Let's look at some of the rules relating to claims

15        adjustment" or anything like that after the lawsuit?                10:19:09

16            A.    No.

17            Q.    Okay.     Who was the water loss company there

18        that was involved in the litigation?

19            A.    I don't recall that one.          I --

20            Q.    What --                                                   10:19:26

21            A.    I don't recall who the company was.                I

22        believe -- I forgot who the company was.             I don't

23        want to say something I don't know.

24            Q.    What's your best recollection?            You believe

25        it was somebody.      Who do you believe it was?                    10:19:34

                                                                           Page 11

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 12 of 165 Page ID
                                   #:516

 1            MR. FELDMAN:       I'd just caution -- You gave the         10:19:35

 2        witness no admonitions whatsoever.           So one of the

 3        admonitions that you would give the witness is don't

 4        guess.     If you have an idea that's based in reason,

 5        you can answer it.       But if you have to guess or            10:19:44

 6        speculate, don't speculate.

 7            THE WITNESS:       I don't want to speculate.

 8            MR. HOOK:

 9            Q.      Was this a vendor that you dealt with on

10        the initial claim?                                              10:19:52

11            MR. FELDMAN:       Vague.

12            THE WITNESS:       I don't recall.

13            MR. HOOK:

14            Q.      So, then, why were you involved in the

15        litigation if you weren't involved with this water              10:20:02

16        loss company?       Why were you brought into the case?

17            A.      I was the adjuster.

18            Q.      So you did deal with the water loss

19        company.

20            A.      Yes.                                                10:20:12

21            Q.      Okay.    And you don't remember any --

22        anything about the identity of that water loss

23        company.     You don't remember any -- any suggestion

24        in your mind as to what the name possibly might have

25        been.                                                           10:20:22

                                                                       Page 12

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 13 of 165 Page ID
                                   #:517

 1            MR. FELDMAN:      Asked and answered.                     10:20:22

 2            THE WITNESS:      I don't recall.       I --

 3            MR. HOOK:

 4            Q.    The name of any other person?

 5            A.    I don't want to give the wrong name, so I           10:20:29

 6        don't know.

 7            Q.    Okay.    Where was the property involved?

 8            A.    I -- It's so far back, I don't remember.

 9            Q.    How far back?

10            A.    Couple years.                                       10:20:45

11            Q.    Two years back?

12            A.    Something like that.

13            Q.    And you don't remember anything about it?

14            A.    It's been a while.

15            Q.    Too bad.                                            10:20:56

16                  Okay.    And prior to that, had your

17        deposition been taken before?

18            A.    No.

19            Q.    So your deposition's only been taken once

20        before?                                                       10:21:10

21            A.    Just once.

22            Q.    Was your deposition taken in your

23        bankruptcy claim?

24            A.    Bankruptcy claim?

25            Q.    Did you file for bankruptcy?                        10:21:21

                                                                       Page 13

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 14 of 165 Page ID
                                   #:518

 1            A.    Me?                                                      10:21:23

 2            Q.    Yes, you personally.

 3            A.    Have I filed for bankruptcy before?

 4            Q.    Yes, yes.

 5            A.    I've had -- Yeah, I had a bankruptcy                     10:21:30

 6        before.

 7            Q.    And was your deposition taken in that

 8        bankruptcy?      Was your examination taken?

 9            A.    I'm not understanding.

10            Q.    This is a deposition; right?                             10:21:42

11            A.    Right.

12            Q.    Okay.     Was your deposition taken in the

13        bankruptcy case?

14            A.    During my bankruptcy, no, there was no

15        deposition taken.                                                  10:21:51

16            Q.    There was no deposition taken.            Okay.    I'm

17        just asking you.

18                  Did you graduate from high school, sir?

19            A.    Yes.

20            Q.    Where?                                                   10:22:01

21            A.    Bell Gardens High School.

22            Q.    What is it called?

23            A.    Bell Gardens High School.

24            Q.    What year did you graduate?

25            A.    1979.                                                    10:22:10

                                                                         Page 14

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 15 of 165 Page ID
                                   #:519

 1            Q.    What did you do after high school?                     10:22:16

 2            A.    Went to college.

 3            Q.    Which college?

 4            A.    I went first to East L.A. College.            Then I

 5        went to L.A. Trade Tech College.                                 10:22:26

 6            Q.    How long did you attend East L.A. College?

 7            A.    About a year.

 8            Q.    What course of study did you pursue?

 9            A.    General education.

10            Q.    How were your grades?                                  10:22:45

11            A.    Average.

12            Q.    Average?     What happened after a year?

13            A.    I went to L.A. Trade Tech College.

14            Q.    Why?   Why the change?

15            A.    Wanted to do architectural drafting.                   10:22:57

16            Q.    Is that what you studied at the L.A. Trade

17        Tech College?

18            A.    Yes.

19            Q.    For how long?

20            A.    Two years.                                             10:23:08

21            Q.    Did you earn a degree or certificate in

22        architectural drafting?

23            A.    Yes.

24            Q.    What did you earn?

25            A.    A.A. degree.                                           10:23:17

                                                                       Page 15

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 16 of 165 Page ID
                                   #:520

 1            Q.     A.A. degree in what?                               10:23:21

 2            A.     Architectural drafting.

 3            Q.     What year did you earn that from the trade

 4        tech college?

 5            A.     '84.                                               10:23:34

 6            Q.     What did you do after that?

 7            A.     I went back to East L.A. College.

 8            Q.     And what type of course of study did you

 9        pursue?

10            A.     Architectural design, science.                     10:23:56

11            Q.     Did you earn a degree?

12            A.     No.

13            Q.     Why not?

14            A.     I moved on to other things.

15            Q.     Did you fail out?                                  10:24:13

16            A.     No, I did not.

17            Q.     What did you move on to?

18            A.     Got into real estate.

19            Q.     What year did you move on from East L.A.

20        College?                                                      10:24:29

21            A.     I can't remember that exact date.

22            Q.     What was your best estimate of the year?

23            A.     '86, around there.

24            Q.     And what did you do in 1986 for education

25        or employment?                                                10:24:45

                                                                      Page 16

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 17 of 165 Page ID
                                   #:521

 1            A.      Worked for -- If I can recollect, I worked              10:24:53

 2        for a intermediate school as a teacher's aide.

 3            Q.      I thought you wanted to go into real

 4        estate.

 5            A.      Well, real estate was something I did                   10:25:13

 6        pretty much on the side with my brother.

 7            Q.      So you were a teacher's aide?

 8            A.      Teacher's aide, yeah.

 9            Q.      Okay.    How long were you a teacher's aide?

10            A.      Approximately a year and a half.                        10:25:22

11            Q.      Where?

12            A.      What was the name of the school?           I can't

13        remember.     In East L.A.     I don't remember the

14        school.

15            Q.      It was in East L.A.?                                    10:25:37

16            A.      Yeah.

17            Q.      Why did you leave that job?

18            A.      I went to work for a engineering company.

19            Q.      Which company?

20            A.      Electrical -- electrical engineering.                   10:25:47

21            Q.      What's it called?

22            A.      At the time, it was called Pacific

23        Engineers Group.

24            Q.      When did you start there?

25            A.      I don't recall.     It was '86, '87, estimate.          10:26:02

                                                                           Page 17

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 18 of 165 Page ID
                                   #:522

 1            Q.    What was your job?                                 10:26:08

 2            A.    Drafting.

 3            Q.    How long did you have that job at Pacific

 4        Engineers Group?

 5            A.    I estimate a couple years.                         10:26:21

 6            Q.    Why did you leave?

 7            A.    Wanted to be a little bit closer to home.

 8        I had an opportunity I took.

 9            Q.    What opportunity?

10            A.    To work for a contractor.                          10:26:38

11            Q.    Who?

12            A.    Company name was called Rosemead

13        Construction.

14            Q.    When did you start with Rosemead?

15            A.    I don't remember the exact dates.                  10:26:55

16            Q.    What's your best estimate?

17            A.    '87, '88, '89, around there.

18            Q.    What was your position with Rosemead

19        Construction?

20            A.    Architectural draftsman.                           10:27:08

21            Q.    How long did you hold that position?

22            A.    Approximately three years.

23            Q.    How many?

24            A.    Approximately three years.

25            Q.    Why did you leave that job?                        10:27:20

                                                                      Page 18

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 19 of 165 Page ID
                                   #:523

 1            A.      Found another opportunity to work somewhere           10:27:22

 2        else.

 3            Q.      Where?

 4            A.      Another contractor.

 5            Q.      What's the name of that contractor?                   10:27:29

 6            A.      Singley Construction.

 7            Q.      How do you spell that?

 8            A.      I believe it's spelled S-I-N-G-L-E-Y.

 9            Q.      What year was that?

10            A.      Like '90.     Somewhere in the '90s.        It's an   10:27:50

11        estimate, '90s.

12            Q.      Early '90s?

13            A.      Early '90s or after '90.

14            Q.      What was your position with Singley

15        Construction?                                                     10:27:59

16            A.      Architectural draftsman.

17            Q.      How long did you have that position?

18            A.      Approximately couple years.

19            Q.      Then where did you go?       Why did you leave

20        that job?                                                         10:28:18

21            A.      Found another opportunity.

22            Q.      Where?

23            A.      It was a restoration company.

24            Q.      What's the name of that company?

25            A.      At the time, it was called Pyrotech                   10:28:30

                                                                        Page 19

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 20 of 165 Page ID
                                   #:524

 1        Restoration.                                                   10:28:32

 2            Q.    What type of work did they do?

 3            A.    Did architectural drafting and estimates.

 4            Q.    For Pyrotech Restoration?

 5            A.    Yes.                                                 10:28:48

 6            Q.    That company was involved in fire damage

 7        remediation?

 8            A.    Fire, yes.

 9            Q.    What year did you start with them?

10            A.    I think it was '91, I believe.           I --        10:28:54

11            Q.    I thought you worked for Singley --

12            A.    '9- -- I can't remember the exact date.

13        Let's see.

14            Q.    You worked for Singley coast in the early

15        '90s for three years; right?                                   10:29:09

16            A.    Yeah.

17            Q.    Okay.

18            A.    So I think it was '96.        I think it was '96.

19            Q.    That was your next job; right?

20            A.    Yes.                                                 10:29:16

21            Q.    Okay.     So in '96, you started with Pyrotech

22        Restoration.      As what type of position?

23            A.    Architectural draftsman and estimator.

24            Q.    And how long did you have that position?

25            A.    Pyrotech, about 19 years.         Estimate 19        10:29:38

                                                                      Page 20

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 21 of 165 Page ID
                                   #:525

 1        years.                                                          10:29:43

 2            Q.      You were there for 19 years?

 3            A.      Yeah.

 4            Q.      What was your title when you left?

 5            A.      Well, architectural drafts- --                      10:29:52

 6        draftsman/estimator.       Sort of both.

 7            Q.      That was your title the whole time?

 8            A.      Yeah.

 9            Q.      Did you ever get a promotion?

10            A.      In terms of pay or --                               10:30:12

11            Q.      Title.

12            A.      Title, no.

13            Q.      So what year did you leave pyrotechnic

14        restoration?

15            A.      Pyrotech was about --                               10:30:27

16            Q.      But first, before I ask you that, who was

17        your supervisor when you left that job?             What was

18        his name?

19            A.      Kinam Choi.

20            Q.      How do you spell that?                              10:30:39

21            A.      K-I-N-A-M, Choi, C-H-O-I.

22            Q.      Is that a man or a woman?

23            A.      Man.

24            Q.      How long did you work with Mr. Choi?

25            A.      Approximately ten years.                            10:31:00

                                                                         Page 21

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 22 of 165 Page ID
                                   #:526

 1               Q.      And what year did you leave that company?          10:31:03

 2               A.      Around 2013.     Pyrotech turned into another

 3        company with the same firm called PCM.                So same

 4        firm.

 5               Q.      And did you stay with PCM?                         10:31:26

 6               A.      Yes, I do.     After -- With Kinam Choi for,

 7        like -- it was, like, nine years, they sold the

 8        company, the same firm, to them, and they called it

 9        PCM.        It's around 2012 or '13 is when I left that

10        company.                                                          10:31:44

11               Q.      You left PCM?

12               A.      Yeah.

13               Q.      Why?

14               A.      Had an opportunity to work for Allstate.

15               Q.      And you were hired by Allstate in 2013?            10:32:09

16               A.      At the end.     At the end of 2013.

17               Q.      Did you have any jobs in between PCM and

18        Allstate?

19               A.      No.

20               Q.      Were you handling -- Were you dealing with         10:32:20

21        insurance coverage at pyrotechnic restoration?

22               MR. FELDMAN:      Vague.

23               MR. HOOK:

24               Q.      Were you a claims adjuster, an insurance

25        adjuster there?                                                   10:32:32

                                                                          Page 22

                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 23 of 165 Page ID
                                   #:527

 1               A.      No, I was not a claims adjuster at PCM.                   10:32:33

 2               Q.      Sir, you understand you're under oath here.

 3        It's the same oath that you would tell in a court of

 4        law.        You have the same obligation to tell the truth

 5        here as you would in a formal court of law.                 Do you       10:32:49

 6        understand that?

 7               A.      Yes.

 8               Q.      Okay.    Do you understand what the

 9        difference is between a truth and a lie?

10               A.      Yes.                                                      10:32:57

11               Q.      What is it?

12               MR. FELDMAN:       Argumentative.

13               MR. HOOK:

14               Q.      I'm not trying to be argumentative.              I just

15        want your definition.          That's all.                               10:33:06

16               A.      Well, someone could say that that's a white

17        paper and someone could say it's a black paper.

18        There's a difference.

19               Q.      Which would be the lie?

20               A.      Well, if it's a white paper, it's the                     10:33:21

21        truth.        If it's black paper, it's a lie.

22               Q.      Right.    So stating -- Stating a fact is

23        telling the truth, and misstating a fact is telling

24        a lie.        Would you agree with me?

25               MR. FELDMAN:       Argumentative, misstates the law.              10:33:34

                                                                              Page 23

                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 24 of 165 Page ID
                                   #:528

 1            MR. HOOK:                                                       10:33:37

 2            Q.     Would you agree with me if you misstate a

 3        fact, it's telling a lie?

 4            MR. FELDMAN:     Argumentative.

 5            MR. HOOK:                                                       10:33:43

 6            Q.     If I said that paper's black, I'd be

 7        misstating a fact and that would be a lie; correct?

 8            MR. FELDMAN:     Not if you were blind.

 9            MR. HOOK:    Sir, don't make speaking objections.

10            MR. FELDMAN:     It's argumentative.                            10:33:53

11            MR. HOOK:    Just keep it to the point.           Okay?

12        Don't interrupt my deposition.

13            MR. FELDMAN:     Okay.    It's argumentative.           It

14        misstates the law to suggest the way you phrased it.

15        It's vague and ambiguous.                                           10:34:01

16            MR. HOOK:

17            Q.     If I misstate a fact by saying that that

18        paper is black, that would be telling a lie;

19        correct?

20            MR. FELDMAN:     Argumentative, misstates the law.              10:34:09

21            THE WITNESS:     I don't understand what you're

22        saying.

23            MR. HOOK:

24            Q.     You don't understand what I'm saying?

25            A.     No.                                                      10:34:14

                                                                           Page 24

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 25 of 165 Page ID
                                   #:529

 1            Q.    If I said -- I'm going to take it out and             10:34:15

 2        hand it to you.      This is a cover for a binder here.

 3        Just take that piece of paper and hold it up to the

 4        camera.   And that paper, it's a white paper; right?

 5        We agree with each other it's a white paper; right?             10:34:28

 6            A.    Yes.

 7            Q.    Okay.     And if I said that was a black

 8        paper, that would be a lie; right?

 9            MR. FELDMAN:      Argumentative, misstates the law.

10            THE WITNESS:      It depends.                               10:34:39

11            MR. HOOK:

12            Q.    It depends?      What would it depend on?

13            A.    It depends if this is white, this is truth,

14        then --

15            Q.    Right.     So if I said, "Alan" -- To my              10:34:47

16        client over there, if I said, "Alan, Edward's

17        holding up a black paper right now," is that -- am I

18        telling Alan the truth or a lie?

19            MR. FELDMAN:      Argumentative, false dichotomy.

20            THE WITNESS:      I don't understand what you're            10:35:02

21        trying to say.      I'm sorry.

22            MR. HOOK:

23            Q.    I'm asking you a simple question, and I'm

24        asking you this:      Do you see my client over there,

25        Alan Baker?      Do you see him to the right?                   10:35:11

                                                                       Page 25

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 26 of 165 Page ID
                                   #:530

 1            A.      Yes.                                                 10:35:13

 2            Q.      Okay.     You met with him before?

 3            A.      Yes.

 4            Q.      Okay.     He's one of Allstate's insured;

 5        right?     Had a policy, that's why we're here today;            10:35:17

 6        correct?

 7            A.      Correct.

 8            MR. HOOK:        And -- Hello, Alan.     Do you see me?

 9            MR. BAKER:        Yes.

10            MR. HOOK:        Okay.                                       10:35:27

11            Q.      There's a black paper in front of Edward

12        Carrasco.     Was that statement a truthful statement,

13        or was it a lie?

14            MR. FELDMAN:        Argumentative, assumes a false

15        distinction.                                                     10:35:39

16            THE WITNESS:        It's just -- You're basing a fact

17        that this is white, this is white.

18            MR. HOOK:

19            Q.      Right.     So if I told Alan that it's a black

20        paper, that would be a lie; correct?                             10:35:48

21            MR. FELDMAN:        Argumentative, assumes a false

22        distinction.

23            THE REPORTER:        (Indicating.)

24            THE WITNESS:        Stating a fact that this is white,

25        and if he says it's black, he's stating a fact that              10:36:25

                                                                        Page 26

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 27 of 165 Page ID
                                   #:531

 1        it's not black, it's white.                                          10:36:28

 2            MR. HOOK:

 3            Q.    Right.     So if I state it's black, that's a

 4        lie; correct?

 5            MR. FELDMAN:      Argumentative.                                 10:36:34

 6            THE WITNESS:      It isn't a lie.

 7            MR. FELDMAN:      Asked and answered.

 8            MR. HOOK:

 9            Q.    Excuse me?

10            A.    It's not a lie.                                            10:36:37

11            Q.    It's not a lie?

12                  Okay.     Let the record reflect that the

13        document in front of Mr. Carrasco is a black page,

14        not a white page.      Right?   Is that an accurate

15        record?                                                              10:36:50

16            A.    It's a white page.

17            Q.    Okay.     So what I said was a lie; right?

18            MR. FELDMAN:      Argumentative.      Assumes that

19        there's only a truth and there's only a lie.                It's a

20        false distinction.                                                   10:36:58

21            MR. HOOK:      There's only -- So you're saying that

22        saying that paper's black is a truthful statement?

23            MR. FELDMAN:      No, it's not a truthful statement,

24        Counsel, but it's --

25            MR. HOOK:      It's not necessarily --                           10:37:08

                                                                          Page 27

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 28 of 165 Page ID
                                   #:532

 1            MR. FELDMAN:      No.    It's not a truth or a lie.            10:37:09

 2        Did you intentionally say it was black?             Did you say

 3        it was black because you have a distinction -- you

 4        can't distinguish color --

 5            MR. HOOK:      Right.                                          10:37:18

 6            MR. FELDMAN:      -- because you're color-blind?

 7        Did you do it because you don't have sight?

 8            MR. HOOK:      Okay.    Let's clarify.

 9            Q.     If I say -- If I intentionally tell my

10        client over there -- Alan Baker -- "Don't look,                    10:37:26

11        Alan.    Mr. Carrasco has a piece of paper in front of

12        him that says Alan Baker is stupid," is that a

13        truthful statement or is that a lie?

14            A.     I'm not saying Mr. Baker's --

15            Q.     I know you're not.                                      10:37:41

16            MR. FELDMAN:      Listen to the question.

17            MR. HOOK:

18            Q.     I'm not saying you are.

19            A.     Okay.

20            Q.     Okay?                                                   10:37:45

21                   The paper does not say that.          I'm telling

22        Alan it does.      So is that a truthful statement or is

23        that a lie?

24            A.     I -- I don't understand your question.            I'm

25        sorry.                                                             10:37:56

                                                                         Page 28

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 29 of 165 Page ID
                                   #:533

 1            Q.      Okay.    Okay.     I'm glad this is being           10:37:58

 2        videotaped, because if you can't, you know, just

 3        state for the record what's a truth and what's the

 4        lie, that's not going to look good in front of a

 5        jury, and this is going to be played in front of a              10:38:08

 6        jury.     Do you understand that?       That's --

 7            A.      Yes.

 8            Q.      -- why we're here today.        Okay.

 9                    So I'm here for you to give truthful

10        testimony, not false testimony.          You should be aware    10:38:17

11        of the admonitions that the same penalties of

12        perjury attach as if you were testifying in a court

13        of law.     Do you understand that, sir?

14            A.      Yes.

15            Q.      Okay.    Have you been advised that you have        10:38:28

16        a right to your own attorney here, not an attorney

17        for Allstate?       Have you been advised of that?

18            A.      Yes.

19            Q.      Okay.    Have you signed a conflict waiver

20        with the Sheppard Mullin law firm?                              10:38:35

21            MR. FELDMAN:        That's privileged.

22            THE WITNESS:        Yes.

23            MR. HOOK:

24            Q.      Excuse me?

25            A.      I signed.                                           10:38:43

                                                                       Page 29

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 30 of 165 Page ID
                                   #:534

 1            Q.    You signed a conflict waiver with respect            10:38:45

 2        to your representation in this matter?

 3            MR. FELDMAN:     Well, you can say that you've

 4        signed an agreement.      The content of the agreement

 5        is privileged, so that's all you can say.                      10:38:54

 6            THE WITNESS:     Yeah.

 7            MR. HOOK:

 8            Q.    Do you understand that you're being accused

 9        of intentional torts in this lawsuit?           Do you

10        understand that?                                               10:39:02

11            A.    I don't know what "tort" means.

12            Q.    Okay.    Like, not just that the contract

13        with the Bakers was breached but that you committed

14        torts:   that you intentionally inflicted emotional

15        distress, that you committed elder abuse, that you             10:39:18

16        committed fraud in conjunction with your handling of

17        this file.   Do you understand that?

18            A.    I didn't commit any fraud or --

19            Q.    Okay.    I understand that that's -- You're

20        saying that you have not.       It's alleged that you          10:39:28

21        did -- do you understand that? -- in the complaint

22        that's been filed with the court.

23            A.    I'm not aware of that, but if that's what

24        they're saying, but --

25            Q.    That's what's in the lawsuit.           And if       10:39:39

                                                                      Page 30

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 31 of 165 Page ID
                                   #:535

 1        you're found liable for that, Allstate may or may                     10:39:41

 2        not cover those -- that judgment.                 Do you understand

 3        that?        And that's -- Do you understand that, sir?

 4               MR. FELDMAN:           Lacks foundation.

 5               MR. HOOK:                                                      10:39:52

 6               Q.      I need an oral response from you.           Sir, the

 7        court reporter to your right can only record verbal

 8        statements.           Okay?     She can't record you just going

 9        like this (indicating).              I need a "Yes" or a "No."

10        Okay?                                                                 10:40:05

11               A.      Yes.

12               Q.      Do you understand my question?

13               A.      Repeat that again, sir.

14               Q.      Do you understand that there's claims in

15        this lawsuit that you can be held personally liable                   10:40:11

16        for?        Do you understand that?

17               A.      Yes.

18               Q.      Okay.     And you're still ready to give your

19        best testimony here today on this matter?

20               A.      Yes.                                                   10:40:22

21               Q.      Okay.     I'm going to go ahead and attach as

22        Exhibit 1 Amended Notice Of Deposition Of Edward

23        Carrasco.

24               MR. FELDMAN:           Do you want to go with whatever we

25        left off last time?                                                   10:40:38

                                                                           Page 31

                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 32 of 165 Page ID
                                   #:536

 1            MR. HOOK:    I'm going to do fresh notice, all                   10:40:39

 2        from scratch.

 3            Q.    Please take a look at this, sir.            Let me

 4        know after you've had a chance to review it.                And if

 5        you don't mind, could you hand me that page that                     10:40:50

 6        says Volume II, please.        Thank you.     Black piece of

 7        paper.

 8            MR. HOOK:    Counsel, can we take a brief break

 9        for a moment, please?

10            MR. FELDMAN:     Sure.                                           10:41:55

11            MR. HOOK:    Thank you.

12            THE VIDEOGRAPHER:        We are going off record.

13        This is the end of Media Unit 1, and the time is

14        10:42 a.m.

15                  (Interruption in proceedings.)                             10:42:02

16            THE VIDEOGRAPHER:        We are back on record.          This

17        is the beginning of Media Unit Number 2, and the

18        time is 10:50 a.m.

19            MR. HOOK:

20            Q.    All right.     Good morning, Mr. Carrasco.                 10:50:44

21        You understand you're still under oath, sir?

22            A.    Yes.

23            MR. HOOK:    Okay.    I'm just going to state for

24        the record, we are going to make a -- just a

25        settlement demand here today for the policy limits                   10:50:53

                                                                          Page 32

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 33 of 165 Page ID
                                   #:537

 1        of the extended replacement coverage that the Bakers              10:50:55

 2        had in effect at the time of the loss on September

 3        20th and -- 2018.       That demand is going to remain

 4        open 'til the close of business today.            Just going

 5        to state that so it is on the record.                             10:51:10

 6            MR. FELDMAN:     I'm not sure -- If you're making a

 7        demand, I'm not sure what it means --

 8            MR. HOOK:     The demand is --

 9            MR. FELDMAN:     -- the extended limits.

10            MR. HOOK:     For the Bakers, they paid for                   10:51:20

11        extended replacement limits on their insurance

12        policy, and that limit, which is a monetary number,

13        is what our demand is today and the price at which

14        this case can be settled today, inclusive of all

15        costs and fees, all claims against all parties.                   10:51:35

16            Q.     All right.     Sir, did you have a chance to

17        look at this amended notice of deposition for

18        Mr. Carrasco?

19            A.     Yes.

20            Q.     All right.     Go ahead and look on the second         10:51:47

21        page.    There's a request for production to the

22        deponent at the time of the deposition for the

23        entire claim file for Claim Number 0517768081

24        arising from the water loss incident that occurred

25        on or around September 20th, 2018, at Las Palmas                  10:52:07

                                                                         Page 33

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 34 of 165 Page ID
                                   #:538

 1        Avenue.                                                           10:52:11

 2                  Do you see that, sir?

 3            A.    I'm sorry.     I got a little lost.         Where was

 4        that at, sir?

 5            Q.    So we're -- I'm going to go through this                10:52:15

 6        notice of deposition.      On page 2, there's a series

 7        of document requests.      Do you see that?

 8            A.    Number -- All written.

 9            Q.    Yes.    These are requests for things that I

10        asked you to bring here today.         Do you understand          10:52:27

11        that?

12            A.    Yes.

13            Q.    Okay.    Number 1 asks for your entire claim

14        file for the subject claim.        Do you see that?

15            A.    Yes.                                                    10:52:36

16            MR. FELDMAN:      It misstates -- Go ahead.         My

17        apologies.

18            MR. HOOK:

19            Q.    Do you see that, sir?

20            A.    Number 1?                                               10:52:42

21            Q.    Yes.    Was that brought here today?

22            A.    The claim file?

23            Q.    Yes.

24            A.    Allstate produced the claim file.

25            Q.    As far as you know, Allstate has produced               10:52:50

                                                                       Page 34

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 35 of 165 Page ID
                                   #:539

 1        the entire claim file --                                       10:52:51

 2            A.    Yes.

 3            Q.    -- is that correct?       Okay.

 4            MR. FELDMAN:     Well, I'll just state for the

 5        record we provided written responses, and he's not             10:52:57

 6        an attorney, and Allstate's produced the

 7        nonprivileged portions of the same file.

 8            MR. HOOK:

 9            Q.    It's your understanding that all parts of

10        the claim file have been produced to your attorneys;           10:53:06

11        is that true?

12            A.    I believe they produced the claim file.

13            Q.    Okay.    Number 2 asks for "All written

14        communications you...sent or received, including but

15        not limited to e-mails, letters, reports, text                 10:53:21

16        messages, and notes, that refer or relate to the

17        SUBJECT CLAIM."

18                  Do you see that, sir?

19            A.    Yeah.

20            Q.    Did you bring documents responsive to that           10:53:28

21        request here today?

22            A.    The claim file is provided.

23            Q.    Okay.

24            A.    There are some additional ones we -- we did

25        find in my folders, my desktop.                                10:53:40

                                                                      Page 35

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 36 of 165 Page ID
                                   #:540

 1               Q.      Okay.    And that was, I believe, a stack of         10:53:43

 2        documents that your counsel was kind enough to hand

 3        to me at the beginning of the proceeding; is that

 4        correct?

 5               A.      Yes.                                                 10:53:51

 6               Q.      Okay.    I'm going to hand that stack of

 7        documents back to you, sir.              Can you please take a

 8        look at them and read the Bates range on the bottom

 9        of these additional documents that you brought here

10        today.                                                              10:54:04

11                       In other words -- Do you know what the

12        Bates number is, sir?             I'm sorry.   I didn't mean to

13        hand you an unruly stack.              What -- Let's take that

14        off.        There we go.       Okay.

15                       Does that look like the stack of additional          10:54:16

16        documents that you brought here today, sir?

17               A.      It looks like, yes.

18               Q.      Okay.

19               MR. FELDMAN:        We'll just clarify for the record,

20        obviously it was my office that put the Bates                       10:54:25

21        numbers on the documents.

22               MR. HOOK:       Okay.

23               MR. FELDMAN:        And we've also provided written

24        responses to the RFPs contained in the depo notice

25        which I gave you earlier today, which I'd ask be                    10:54:34

                                                                           Page 36

                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 37 of 165 Page ID
                                   #:541

 1        attached as an exhibit now, or I'll ask to do it               10:54:40

 2        later.

 3            MR. HOOK:     All right.    So the additional

 4        documents, it looks like the first page is

 5        Bates-stamped on the bottom right ALL003319.                   10:54:52

 6            Q.    Is that correct, sir?

 7            A.    Yes.

 8            Q.    And flipping to the very last document,

 9        it's a photograph, and it looks like it's

10        Bates-stamped, when looked at in landscape                     10:55:02

11        orientation, to be ALL003698.         Is that correct, sir?

12            A.    That's correct.

13            Q.    Okay.    Thank you.

14                  And if you don't mind, sir, just setting

15        that back in order, and let's just place that to the           10:55:23

16        side for now.

17            A.    (Indicating.)

18            Q.    So are those all the additional documents

19        that you had on the Baker claim?

20            A.    That's all I have that I can find.                   10:55:36

21            Q.    So as far as you know, everything that you

22        have I have; right?      It's been produced --

23            A.    Yes.

24            Q.    -- in the litigation?

25            A.    Yes.                                                 10:55:43

                                                                      Page 37

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 38 of 165 Page ID
                                   #:542

 1            Q.    Okay.     Is there any manual -- an Allstate             10:55:44

 2        manual that you use when you're adjusting a claim?

 3            A.    I'm not sure if they have a manual.               I

 4        don't use a manual.

 5            Q.    Did they ever give you a manual?                         10:55:58

 6            A.    Not to my knowledge.

 7            Q.    Okay.     So there's no specific claims

 8        adjustment manual that you look to for the policies

 9        and procedures?

10            A.    No.                                                      10:56:12

11            Q.    No?     Okay.   That was never given to you?

12            A.    Not that I'm aware of.

13            Q.    When you first started at Allstate in 2013,

14        what was the on-boarding training like?

15            A.    They gave us a two-week training.                        10:56:41

16            Q.    Where did that take place?

17            A.    Chicago.

18            Q.    Is that paid training?

19            A.    Yes.

20            Q.    And what did you get trained in?                         10:57:02

21            A.    Estimates, hands-on training for fire,

22        wind, water.

23            Q.    And so tell me about the training.            What

24        happened on the first day?

25            A.    I remember we sat down in a classroom.                   10:57:32

                                                                          Page 38

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 39 of 165 Page ID
                                   #:543

 1               Q.   Okay.     What did you guys learn?                     10:57:35

 2               A.   Explained an overall view what was going to

 3        be trained, what they're going to train us on.

 4               Q.   Okay.     What else did you learn?

 5               A.   The next day or the same day?                          10:57:47

 6               Q.   Same day.

 7               A.   Just sort of a tour around the area.

 8               Q.   All right.     Anything else you can remember

 9        from the first day?

10               A.   That --                                                10:58:01

11               Q.   A tour around --

12               THE REPORTER:     So no answer?

13               THE WITNESS:     Tour around -- tour around the

14        facility.

15               MR. HOOK:                                                   10:58:13

16               Q.   A tour around the facility.         Okay.

17                    Sir, keep in mind the court reporter needs

18        an audible response.        Even though I can understand

19        what you're saying, it's for her benefit.               Thank

20        you.                                                               10:58:21

21                    So then what did you do on the second day

22        of training?

23               A.   I can't recall, but there was a lot of

24        handouts for us to read.

25               Q.   About what?                                            10:58:28

                                                                          Page 39

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 40 of 165 Page ID
                                   #:544

 1            A.    Estimating practices.                                10:58:29

 2            Q.    So you were trained to estimate on the

 3        second day?

 4            A.    Yes.

 5            Q.    And then what about the third day?                   10:58:42

 6            A.    I can't recall the third day, exactly what

 7        I did.   It was estimating.

 8            Q.    What about the fourth and fifth day?

 9            A.    Same thing, estimating.

10            Q.    So when you say estimating, like, how are            10:59:01

11        they teaching that?

12            A.    Well, they would have, like, a prop in

13        another room, a fire or wind, and we had to go in

14        there and estimate it.        And it would be, like, a

15        damaged room, say with fire or smoke, and we'd have            10:59:15

16        to measure and draw a sketch, and on that sketch we

17        would write down everything that's -- we see is

18        damaged in that room, that prop room.

19            Q.    How big was the room?

20            A.    I would estimate like an eight-by-ten.               10:59:39

21            Q.    And how was the -- How would the rooms be

22        mocked up?

23            A.    They would have, like, carpet, wallpaper,

24        drywall, maybe some furniture by -- I vaguely

25        remember some furniture there.                                 11:00:05

                                                                       Page 40

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 41 of 165 Page ID
                                   #:545

 1            Q.      Did you get training on how to estimate           11:00:08

 2        for, like, rooms with plaster?

 3            A.      In that facility, it was drywall, that --

 4        The props had drywall.        They didn't have plaster.

 5            Q.      Okay.     Did they do some training during        11:00:23

 6        that two-week course for estimating where the

 7        property was, like, a historic -- like, an antique

 8        property?

 9            A.      I don't think it was historic, no.

10            Q.      Did they give you any training on how to          11:00:40

11        deal with a property loss relating to historic

12        homes?

13            A.      No.

14            Q.      No training at all?

15            A.      For historic homes?                               11:00:51

16            Q.      Yeah.

17            A.      That depends, because plaster could be --

18        They have that in their training, estimating

19        practices.        That would be considered --

20            Q.      No.     I'm asking you specifically, did          11:01:05

21        they -- did Allstate offer you training on how to

22        estimate losses that occur in a historic home?

23            A.      No.

24            Q.      No training at all?

25            A.      No.                                               11:01:19

                                                                       Page 41

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 42 of 165 Page ID
                                   #:546

 1               Q.      Okay.     Did they provide you with any               11:01:20

 2        written practice material to help govern the process

 3        of adjusting a claim for a loss at a historic home?

 4               A.      No.

 5               Q.      Like guidelines or rules for that.                    11:01:35

 6               A.      No.

 7               Q.      No?     Nothing?

 8               A.      Not a historical home.

 9               Q.      No?     Never?

10               A.      Wouldn't say never, but I don't think it              11:01:43

11        was a historical home.

12               Q.      Okay.     Did you get training for, like,

13        different grades of housing?            Like, this is

14        low-income housing; this is, like, a moderate house;

15        this is a high-end luxury condo.              Was that part of       11:01:59

16        your two-week training?

17               A.      The props they had there were limited, so

18        it didn't have a high end or a low end or an average

19        end.        It was just one prop, and it was drywall,

20        wallpaper, carpet.                                                   11:02:17

21               Q.      Did it look like the Bakers' house?

22               A.      No.     It didn't have crown molding.        It did

23        have crown -- If I remember correctly, it had small

24        crown molding.           Mr. Baker had a very large crown

25        molding.                                                             11:02:33

                                                                           Page 42

                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 43 of 165 Page ID
                                   #:547

 1              Q.    Yeah.    It wasn't very similar at all, was         11:02:34

 2        it?

 3              A.    His was historical.      It had some high

 4        ceilings.     Yeah, this one did -- It had 8-foot

 5        standard ceilings.                                              11:02:44

 6              Q.    Did Allstate -- Has Allstate provided you

 7        with training about how to select an appropriate

 8        contractor for a loss where the insured has a

 9        replacement value policy?

10              MR. FELDMAN:     Vague.                                   11:03:06

11              THE WITNESS:     I'm not sure I understand that.

12              MR. FELDMAN:     Lacks foundation.

13              MR. HOOK:

14              Q.    Okay.    Did Allstate ever provide you with

15        training regarding the type of property damage                  11:03:11

16        coverage they offer to their customers?

17              A.    Property damage coverage.        Their estimating

18        platform is based on ZIP codes, and the basis for

19        that is to see -- some unit costs are reflective of

20        those ZIP codes.       So that's how they base their            11:03:41

21        platform, on ZIP codes, and ZIP codes some -- in

22        areas are higher than others.

23              Q.    Did Allstate train you about different

24        types of property damage coverage that's offered

25        through their policies?                                         11:03:59

                                                                       Page 43

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 44 of 165 Page ID
                                   #:548

 1            A.     Coverages like other structures?           Dwelling?   11:04:01

 2            Q.     All that, yeah.

 3            A.     Yeah.

 4            Q.     What did you learn in that training?

 5            A.     Well, other structures, fences, sheds.                 11:04:09

 6            Q.     Sir, what's the difference between an open

 7        versus a valued policy?

 8            MR. FELDMAN:     Calls for a legal conclusion.

 9            THE WITNESS:     I -- I'm -- I don't know.

10            MR. HOOK:                                                     11:05:03

11            Q.     What's the difference between a policy that

12        provides for actual cash value versus replacement

13        cost coverage?

14            A.     The difference?

15            Q.     Yeah.                                                  11:05:12

16            A.     The actual cash value has a de- --

17        depreciation taken away.       Replacement cost has

18        depreciation -- has -- I'm sorry.          The recoverable

19        cash value has depreciation on it.

20            Q.     Excuse me?                                             11:05:28

21            A.     Okay.   The RCV, the recoverable cash

22        value --

23            MR. FELDMAN:     I think you're misspeaking.

24            THE WITNESS:     Oh.

25            MR. FELDMAN:     Slow down.     RCV or ACV?                   11:05:36

                                                                       Page 44

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 45 of 165 Page ID
                                   #:549

 1            MR. HOOK:                                                           11:05:40

 2            Q.     What's RCV?

 3            A.     RCV, recoverable cash value.

 4            Q.     And what is that?

 5            A.     That includes the depreciation, the total                    11:05:47

 6        amount.

 7            MR. FELDMAN:       I think you're misspeaking because

 8        at first you said -- I want the record to be clear.

 9        It's actual cash value; right?

10            THE WITNESS:       Actual --                                        11:05:54

11            MR. HOOK:       Sir, don't coach the witness.           Okay?

12            MR. FELDMAN:       I'm not --

13            MR. HOOK:       Just let him -- It's all on video.              I

14        mean, you want to make it look worse, that's fine.

15            Q.     What's the replacement cost value, sir?                      11:06:03

16            A.     Replacement cost value is the total cost of

17        the estimate.

18            Q.     And is depreciation included in there?

19            A.     Yes.

20            Q.     It is.     So depreciation is reduced from                   11:06:13

21        what the insured receives; correct?

22            A.     ACV amount is what we issue to our -- our

23        insured less depreciation.

24            Q.     And that's what they were entitled to here;

25        correct?                                                                11:06:29

                                                                          Page 45

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 46 of 165 Page ID
                                   #:550

 1            A.      Yes.                                                     11:06:30

 2            Q.      Is that based on your review of the policy?

 3        That's --

 4            A.      Yes.

 5            Q.      -- what they were entitled to?                           11:06:35

 6            A.      They -- They're -- They're owed, yes, the

 7        actual cash value at the time we settled --

 8            Q.      That's --

 9            A.      -- plus depreciation.

10            Q.      That's all they're owed?                                 11:06:46

11            A.      Well, they get depreciation after --

12            Q.      After when?

13            A.      After the repairs are completed.

14            Q.      And did you tell them that?         Did you tell

15        the Bakers that?                                                     11:06:54

16            A.      I don't recall if I told them that or not.

17        I don't recall.

18            Q.      Would that have been something important

19        you think that they should have been made aware of?

20            A.      Yes.                                                     11:07:06

21            Q.      When did you tell them that, sir?

22            A.      I -- I -- I remember the ACV amount.             We

23        walked the loss with him, and we went over the

24        estimate during our walk-through, our second

25        walk-through.                                                        11:07:24

                                                                            Page 46

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 47 of 165 Page ID
                                   #:551

 1            Q.    Sir, when did you tell the Bakers                      11:07:25

 2        specifically that they could recover the difference

 3        between the ACV and the RCV?

 4            A.    I did not tell them that.

 5            Q.    Why wouldn't you?       Aren't you the claims          11:07:32

 6        adjuster for the file?

 7            A.    Yes, yes.

 8            Q.    Why would you not tell your insureds that?

 9            A.    I did not tell them.

10            Q.    Why?    I'm asking you why you did not.                11:07:41

11            A.    I -- I don't have a good answer.            I forgot

12        to tell them.

13            Q.    Did Allstate instruct you not to tell the

14        insureds this?     I mean, is this --

15            A.    No.                                                    11:07:53

16            Q.    -- was this a plan by your employer to

17        deprive them of their benefits?

18            A.    No.

19            Q.    Okay.    You understand that when there's a

20        loss, you're supposed to review the insured's policy             11:08:02

21        and advise them as to what types of coverage is

22        available?

23            A.    Yes.

24            Q.    Did you do that here?

25            A.    I -- I believe I did that when I was                   11:08:11

                                                                       Page 47

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 48 of 165 Page ID
                                   #:552

 1        walking the loss with him.        I went over it.               11:08:16

 2            Q.     What did you tell Mr. Baker specifically

 3        about what he could recover?        I want to know

 4        exactly, because this is very important, sir.

 5            A.     Well, he's -- He's entitled to his -- his            11:08:26

 6        undisputed amount at this time.

 7            Q.     No.   Sir, what did you tell Mr. Baker

 8        during the initial walk-through about what he was

 9        entitled to under his deluxe homeowners policy?

10        That's what I want to know.        That's what you were         11:08:41

11        responsible for, is telling him what his benefits

12        were.    So what did you tell him?

13            MR. FELDMAN:       Lacks foundation.

14            THE WITNESS:       I don't recall.     I don't recall.

15            MR. HOOK:                                                   11:08:55

16            Q.     Did you tell him that he was going to have

17        to wait for one of Allstate's vendors to provide an

18        estimate before Mackey Construction could proceed?

19            A.     No.

20            Q.     You never told the insureds that?                    11:09:07

21            A.     (Indicating.)

22            Q.     You sure?     You never said that "I'm waiting

23        on an estimate from Baldwin," that Baldwin

24        couldn't -- that Mackey was not permitted to proceed

25        until you made an evaluation?         You never said that?      11:09:17

                                                                       Page 48

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 49 of 165 Page ID
                                   #:553

 1            A.      I never told him that he couldn't proceed.          11:09:21

 2            Q.      Did you imply that to them?

 3            A.      No.

 4            MR. FELDMAN:        Argumentative.

 5            MR. HOOK:                                                   11:09:26

 6            Q.      You never did, sir, huh?

 7            MR. FELDMAN:        Argumentative, asked and answered.

 8            MR. HOOK:

 9            Q.      You didn't tell the insureds -- You didn't

10        tell the insureds that they could proceed with                  11:09:31

11        rebuilding their home with the contractor of their

12        choice, did you?

13            A.      I never told him that he could not use

14        Mackey.     They could use Mackey if they want.

15            Q.      But you said you weren't going to pay their         11:09:43

16        estimate; right?

17            A.      I disagreed with their estimate, with

18        Mackey's estimate.

19            Q.      Yeah.     And what did you do to try to work

20        that out?                                                       11:09:51

21            A.      With Mackey and Baldwin?

22            Q.      No.     Just with Mackey, just with the --

23        just with the contractors that your insureds wanted.

24            A.      We -- We set up a -- another time to do a

25        rewalk of the loss.                                             11:10:02

                                                                       Page 49

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 50 of 165 Page ID
                                   #:554

 1            Q.    When was that?                                       11:10:04

 2            A.    That was, like -- I'm going to say April --

 3        about April, I believe.

 4            Q.    How many months after the loss was that?

 5            A.    Well, September was when the loss happened,          11:10:17

 6        and we had already paid the initial amount.

 7            Q.    Okay.    And so then you waited seven months

 8        to do another walk-through with the insureds'

 9        preferred contractor while your elderly insureds

10        were displaced from their residence; right?                    11:10:35

11            MR. FELDMAN:     Lacks foundation, assumes facts

12        not in evidence, argumentative.

13            THE WITNESS:     He had hired Greenspan.

14            MR. HOOK:

15            Q.    Sir, just answer my question.                        11:10:43

16            MR. FELDMAN:     He's answering your question.

17        Don't interrupt him.

18            THE WITNESS:     He had Greenspan come into the

19        picture, and that's why it took a little longer.

20        And we had to deal with Greenspan.                             11:10:52

21            MR. HOOK:

22            Q.    That drew things out, huh?

23            A.    Well, I tried to make an attempt to

24        resolve, and I -- I understand his concerns, and

25        I -- I tried to get, you know, his -- an agreement             11:11:06

                                                                      Page 50

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 51 of 165 Page ID
                                   #:555

 1        with Mr. Baker.        After the initial estimate, I made       11:11:10

 2        attempts to go out there a second time with Baldwin.

 3            Q.      Sir, are you trained by Allstate to delay

 4        and deny claims to try to bludgeon your insureds

 5        into settling a claim?                                          11:11:28

 6            A.      No.

 7            MR. FELDMAN:        Argumentative.

 8            MR. HOOK:

 9            Q.      No?     That's not part of Allstate's

10        training?                                                       11:11:33

11            A.      To delay?     I'm not trying to delay

12        anything.

13            Q.      Yeah.     You never tried to delay the claim?

14            A.      That was -- My intention was not to delay

15        the claim.                                                      11:11:40

16            Q.      What was your intention?

17            A.      To resolve the claim with Mr. Baker.

18            Q.      And how were you trying to resolve it?

19            A.      By trying to get another second

20        walk-through with Baldwin.                                      11:11:49

21            Q.      Did you -- Did you hire an expert to try to

22        evaluate why the estimates were so different?

23            A.      An expert meaning --

24            Q.      An expert.     A neutral -- you know, maybe an

25        expert in historic homes, something like that.                  11:12:04

                                                                       Page 51

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 52 of 165 Page ID
                                   #:556

 1            A.     Baldwin was qualified to do that.                      11:12:09

 2            Q.     Sir, I asked you did you hire an expert --

 3            A.     I did not.

 4            Q.     -- to try to resolve the discrepancy

 5        between the estimate for replacement value provided               11:12:20

 6        by Baldwin and that provided by Mackey?            Did you

 7        hire an expert to try to look into that?

 8            A.     An expert -- Another expert other than

 9        Baldwin?    Is that what you're saying?

10            Q.     Yeah.   The -- Baldwin's not an expert.                11:12:34

11            MR. FELDMAN:     Lacks foundation.

12            THE WITNESS:     We had a plaster contractor, if

13        that's what you call an expert.

14            MR. HOOK:

15            Q.     Is that what you call an expert to resolve             11:12:41

16        that type of issue?

17            MR. FELDMAN:     Argumentative.

18            THE WITNESS:     You know, Baldwin was more than

19        qualified to do the job, and -- They're more than

20        qualified, and they told me they can do it for that               11:12:50

21        amount, so I went with Baldwin because --

22            MR. FELDMAN:     Just answer the question.          Did you

23        hire anybody else?

24            THE WITNESS:     No.

25            MR. HOOK:                                                     11:12:59

                                                                       Page 52

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 53 of 165 Page ID
                                   #:557

 1            Q.    But when -- When Servpro sent you a bill           11:13:00

 2        for what, $56,000, for the mediation, you guys got

 3        an expert involved, didn't you?

 4            A.    We got Jim Holland involved.

 5            Q.    Yeah.    Why was that?                             11:13:14

 6            A.    Well, mitigation on that scale, I get

 7        others involved with Franco, and I --

 8            Q.    What scale?     What scale?

 9            A.    Large scale.     That was a big mitigation

10        bill.                                                        11:13:30

11            Q.    How much was the bill?

12            A.    Think it was, like I said, 56,000.

13            Q.    So for that it was warranted to get an

14        expert involved?

15            A.    I needed to get an expert, yeah.                   11:13:37

16            Q.    Why?

17            A.    There were some items I didn't understand

18        that I think that an expert would help me out on

19        that.

20            Q.    Okay.    And what ultimately ended up              11:13:47

21        happening with that bill?

22            A.    We ended up paying it.        We ended up

23        paying -- It was a little short.          Wasn't 56,000.

24        Maybe 50,000, somewhere around there.

25            Q.    You paid over 53,000, didn't you?                  11:13:59

                                                                      Page 53

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 54 of 165 Page ID
                                   #:558

 1            A.      We paid around 50,000.       I forget the           11:14:01

 2        number.     I don't remember.

 3            Q.      After how long?

 4            A.      I don't remember the -- how many months.

 5        Seven months, something like that.           Seven, eight       11:14:08

 6        months.

 7            Q.      Is that a reasonable amount of time to

 8        handle a bill for emergency water remediation for

 9        your insureds that have a deluxe homeowners policy?

10            MR. FELDMAN:      Overbroad.                                11:14:22

11            MR. HOOK:     Huh?

12            MR. FELDMAN:      Overbroad, calls for a legal

13        conclusion.

14            MR. HOOK:

15            Q.      Sir, is that a reasonable amount of time?           11:14:26

16            MR. FELDMAN:      Same objections.

17            THE WITNESS:      It's -- It's what I had to do at

18        the time.

19            MR. HOOK:

20            Q.      Had to do for what?                                 11:14:33

21            A.      To re- -- To resolve his mitigation bill.

22            Q.      Why didn't you just pay it?

23            A.      Well, I have to -- have to look at these

24        estimates.     I just can't just pay them based on what

25        they submit.     There were some things that were wrong         11:14:45

                                                                       Page 54

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 55 of 165 Page ID
                                   #:559

 1        with the estimate, like there was filters or                   11:14:47

 2        excessive equipment, so I had it done with an

 3        expert.

 4            Q.    Okay.     So when there was a over $200,000

 5        discrepancy between the building estimates, why                11:14:58

 6        didn't you hire an expert then?

 7            A.    The expert I -- The only expert you're

 8        talking about that I can say is Baldwin was hired to

 9        do that for --

10            Q.    No.     Baldwin was hired by Allstate, not by        11:15:11

11        your insureds.

12                  Who did you hire to try to resolve the

13        discrepancy between the contractor that your

14        insureds wanted to use and the Allstate vendor?

15            A.    I didn't hire any --                                 11:15:24

16            Q.    Why?

17            A.    -- vendors.

18            Q.    Why?

19            MR. FELDMAN:      Asked and answered.

20            THE WITNESS:      I -- I tried get Baldwin to agree        11:15:27

21        and resolve the situation with Mr. Baker's estimate,

22        Mackey's estimate --

23            MR. HOOK:

24            Q.    Sir --

25            A.    -- and --                                            11:15:37

                                                                      Page 55

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 56 of 165 Page ID
                                   #:560

 1            Q.      Okay.   You tried -- You hired an expert to           11:15:37

 2        save $3,000 on a water remediation bill, but you

 3        didn't hire an expert to try to resolve a $200,000

 4        difference in a replacement cost estimate.              Does

 5        that seem like a reasonable decision, in hindsight,               11:15:52

 6        from a claims adjustment perspective?

 7            A.      I think Baldwin was more than qualified to

 8        estimate the loss.

 9            Q.      So you didn't think that you needed to do

10        any further investigation with respect to the                     11:16:06

11        discrepancy in replacement cost estimates; is that

12        true?

13            A.      As I said, I used Baldwin to do the

14        estimate.

15            Q.      Okay.   Right.                                        11:16:19

16            A.      And they were more than qualified to do it.

17            Q.      Based on -- How did you know they were more

18        than qualified?

19            A.      Well, I've had experience with Baldwin, and

20        when I met out there with Michelle Phan, she said                 11:16:29

21        she works this area, which --

22            Q.      Did you get a portfolio from them of

23        high-end homes they had remodeled?

24            A.      I did not.

25            Q.      Okay.   Did you ask them how many high-end            11:16:43

                                                                         Page 56

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 57 of 165 Page ID
                                   #:561

 1        homes they had remodeled?                                       11:16:45

 2            A.    I did not ask them that.

 3            Q.    Did you get any pictures of homes over a

 4        million dollars they had worked on?

 5            A.    No.                                                   11:16:52

 6            Q.    Did you ask them if they had ever worked on

 7        a historic home?

 8            A.    I did not ask them that.

 9            Q.    Don't you think that might be an important

10        thing for your insureds to know about the contractor            11:17:00

11        you were selecting, whether they had experience with

12        historic homes?

13            A.    I thought they were more than qualified to

14        do it.   They have subcontractors.         I've had --

15            Q.    What --                                               11:17:14

16            MR. FELDMAN:     Let him finish.

17            THE WITNESS:     They had other contractors, and

18        they have a lot of good subcontractors.            I had some

19        claims with Baldwin, who did a good job.            They

20        were -- they were outstanding.                                  11:17:26

21            MR. HOOK:

22            Q.    On a historic home?

23            A.    Not a historic ho- -- it was a house.

24            Q.    What house?     What's the address?

25            A.    I don't have the address -- I don't know              11:17:33

                                                                      Page 57

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 58 of 165 Page ID
                                   #:562

 1        offhand what the address --                                    11:17:34

 2            Q.      Where is it?

 3            A.      I believe it's somewhere in Riverside.

 4            Q.      How much was that house worth?

 5            A.      The value of the house?                            11:17:39

 6            Q.      Yeah.

 7            A.      I -- I don't know the value of the house.

 8            Q.      What did they do there?

 9            A.      It was a water loss.

10            Q.      Okay.   And what kind of remediation did it        11:17:46

11        call for?

12            A.      You know, dehu's.

13            Q.      Excuse me?

14            A.      Dehumidifiers, fans, demo -- demolition.

15            Q.      What did they demolish?                            11:18:00

16            A.      Drywall.     There was -- They even -- They

17        did the build-back -- Excuse me.           Let me back up.

18                    I'm sorry.     They did the build-back --

19        another company did the demo -- and it consists of

20        drywall, flooring, painting, cabinetry.                        11:18:17

21            Q.      Drywall -- Baldwin Construction did

22        drywall, painting, flooring, and what else?

23            A.      Cabinetry.

24            Q.      Okay.   And this was a single-family house

25        in Riverside; correct?                                         11:18:47

                                                                       Page 58

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 59 of 165 Page ID
                                   #:563

 1               A.   I believe it was in Riverside, yes.                      11:18:48

 2               Q.   And when did they do this work?

 3               A.   That was two, three years ago.          Can't

 4        remember the date.

 5               Q.   And how big of a job was it for Baldwin?                 11:19:04

 6        Was it more than a $50,000 job?

 7               A.   Yes.

 8               Q.   Was it more than a hundred-thousand-dollar

 9        job?

10               A.   No.                                                      11:19:14

11               Q.   How many bedrooms is the home?

12               A.   I don't remember exactly, but it was in the

13        realms of four bedrooms, I believe.

14               Q.   Was it a custom home or was it a tract

15        home?                                                                11:19:31

16               A.   I don't know if it was a tract home.             It

17        was an older home, but not too old.            Like, built in

18        the '90s, I believe.

19               Q.   All right.    What other projects have you

20        worked on with Baldwin?                                              11:19:46

21               A.   I can't recall some other projects, but I

22        did have a couple other ones with them.

23               Q.   Well, give me your best recollection.             This

24        is your day to show that this was reasonable, so I

25        want to know all the bases for you deciding that                     11:20:02

                                                                            Page 59

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 60 of 165 Page ID
                                   #:564

 1        that was a qualified contractor, and on that basis,              11:20:06

 2        you're going to deny my clients the benefits that

 3        they were entitled to.

 4            MR. FELDMAN:      That's argumentative.         It's an

 5        improper question.                                               11:20:14

 6            MR. HOOK:     All right.

 7            MR. FELDMAN:      It's not his day to show it's

 8        reasonable.     It's his day to answer questions,

 9        Counsel.    It's not his day nor is it your day to

10        make speeches about the case and then ask a question             11:20:22

11        at the end of it and attempt to get him to agree

12        with whatever speech that you made.

13            MR. HOOK:     Wonderful speaking objection.

14            MR. FELDMAN:      Yeah, you're right.        If you're

15        going to ask improper questions, I'm going to point              11:20:31

16        out the improprieties in the questions.             So ask him

17        a question, but don't give a speech and then ask a

18        question at the end of it to try to sneak that

19        speech into the record.

20            MR. HOOK:                                                    11:20:44

21            Q.     Do you remember what I asked you, sir?

22            A.     Can you repeat that.

23            Q.     What other projects have you worked with

24        Baldwin Construction on?

25            A.     I can't remember any other projects I've              11:20:51

                                                                        Page 60

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 61 of 165 Page ID
                                   #:565

 1        done with them, but I can't recollect off my head              11:20:53

 2        right now.

 3            Q.    So what -- Other than your experience with

 4        them on the -- a house in Riverside where they did

 5        less than a hundred thousand dollars in work, what             11:21:04

 6        was the basis for your belief that they were

 7        qualified to provide a replacement cost estimate for

 8        the Bakers' home at 344 South Las Palmas in

 9        Los Angeles?

10            A.    Well, based on my experience and seeing how          11:21:17

11        they did that loss and that she works in that area,

12        I believe that they're qualified.          They're a

13        company, and they have good subcontractors that can

14        perform plaster.     They can perform hardwood floors,

15        carpeting, painting, cabinetry, tile.           They've done   11:21:34

16        it all.   They're a general contractor and -- Well,

17        they -- they do drywall -- drywall, does plaster,

18        stucco.   They do everything.

19            Q.    Okay.    Anything -- Any other factual basis

20        for your conclusion that they were qualified?                  11:21:53

21            A.    Yeah.    Based -- Like I said, they're --

22        Baldwin is a good company.        They're -- They're out

23        of San Dimas, I understand, but they -- they -- she

24        told me she works in this area, I -- I understood,

25        like, "You work this area.        You work the area where      11:22:13

                                                                      Page 61

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 62 of 165 Page ID
                                   #:566

 1        the Bakers are at."                                             11:22:16

 2            Q.      You understood Michelle Phan to mean that

 3        they completed projects in the Hancock Park

 4        neighborhood?

 5            A.      In that area.     Not Hancock, but they --          11:22:24

 6        that's their area.

 7            Q.      Do you understand that Hancock Park is a

 8        Historic Preservation Overlay Zone?

 9            A.      Yes.

10            Q.      What does that mean?                                11:22:33

11            A.      HPOZ, Historical Preservation Overlay Zone.

12            Q.      And what does that mean?

13            A.      This district's set out for homes that are

14        older and unique and -- in nature so --

15            Q.      Okay.   And with respect to a -- an insured         11:22:47

16        whose home is in the HPOZ, what special precautions

17        might one need to take as an insurance adjuster to

18        make sure that a replacement cost estimate would be

19        accurate?

20            MR. FELDMAN:      Lacks foundation, overbroad.              11:23:01

21            THE WITNESS:      Prices are fair and that they're

22        reasonably priced.

23            MR. HOOK:

24            Q.      Yeah.   What about making sure a contractor

25        would be able to conform with architectural                     11:23:08

                                                                       Page 62

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 63 of 165 Page ID
                                   #:567

 1        standards required to keep the project eligible for              11:23:11

 2        the Mills Act?

 3              MR. FELDMAN:     Vague, lacks foundation.

 4              THE WITNESS:     Mills Act?     I'm not sure what that

 5        is.                                                              11:23:21

 6              MR. HOOK:

 7              Q.     Do you know what the Mills Act is?

 8              A.     I'm not too familiar with the Mills Act.

 9              Q.     Okay.   Didn't think so.

10                     So let's just take the claim step by step           11:23:36

11        and go through the whole thing.

12                     When did you first find out about the

13        Bakers' water loss?

14              A.     The assignment was -- the FNOL was

15        September.      And when that was assigned to me, I              11:23:51

16        called for an inspection in October, our initial

17        inspection.

18              Q.     Okay.   Sir, what -- I'm going to -- it's

19        okay.      We're going to get into a technical part of

20        the deposition now where it's important that you                 11:24:12

21        answer my questions, referring to the claim notes if

22        you need to.

23                     But I want to know the exact date that you,

24        Edward Carrasco, were notified of this claim.

25              A.     I can't remember offhand, but I think the           11:24:25

                                                                        Page 63

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 64 of 165 Page ID
                                   #:568

 1        claim file would have that information.                          11:24:27

 2              Q.   The claim notes would have that?

 3              A.   The claim notes, yes.        Do you have --

 4              Q.   I'm going to hand those to you, and you go

 5        ahead and take a look (indicating).                              11:24:34

 6              A.   FNOL was --

 7              THE REPORTER:     (Indicating.)

 8                   (Interruption in proceedings.)

 9              THE WITNESS:     First notice of loss was

10        9-20-2018.                                                       11:25:38

11              MR. HOOK:

12              Q.   And when did you become involved in the

13        claim file?

14              A.   Right after the FNOL, they assigned it to

15        me.    The exact date -- May I --                                11:25:51

16              Q.   I'd like to -- the exact date, please.

17              A.   Okay.     The dwelling was assigned to me on

18        September 26.

19              Q.   And at that point, had a coverage

20        determination been made by Allstate?                             11:27:58

21              A.   As far as a covered loss?         Not determined

22        yet until I go out there and --

23              Q.   So you were assigned the claim on 9-26, and

24        what did you do on that first day the claim was

25        assigned to you?                                                 11:28:16

                                                                        Page 64

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 65 of 165 Page ID
                                   #:569

 1            A.     Well, I was aware there was a new loss               11:28:24

 2        there, so I called to make an appointment for the

 3        inspection.

 4            Q.     Called the insureds?

 5            A.     Yes.                                                 11:28:34

 6            Q.     And what was the next thing you did?

 7            A.     I called for an inspection -- see, what

 8        date was that?     Called for an inspection at 1:30 at

 9        9-27.

10            Q.     Okay.   Anything else on 9-26 that you did           11:29:10

11        that you recall or that you see in the claim notes?

12            A.     I don't see anything else that I did before

13        that, so it's -- it was -- an FNOL got assigned to

14        me, and I set the inspection.

15            Q.     Okay.   And then 9-27, did you conduct an            11:30:04

16        inspection?

17            MR. FELDMAN:      Vague.

18            MR. HOOK:

19            Q.     Did you conduct an inspection of the

20        Bakers' residence on -- at 344 South Las Palmas?                11:30:12

21            A.     Was at 1:30.

22            Q.     Excuse me?

23            A.     1:30 at -- it was on 1:30, the inspection

24        was set.

25            Q.     1:30 p.m.?                                           11:30:24

                                                                       Page 65

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 66 of 165 Page ID
                                   #:570

 1            A.    And it says today, yeah, so went out there.                11:30:25

 2            Q.    Who else was present?

 3            A.    Baldwin Construction.

 4            Q.    They were present on the 27th?

 5            A.    Yes.                                                       11:30:36

 6            Q.    And who else?

 7            A.    The Bakers.

 8            Q.    Uh-huh.

 9            A.    Mackey Construction.

10            Q.    Okay.     And who else was at the site on the              11:30:52

11        27th?

12            A.    There were some --

13            MR. FELDMAN:      Lacks foundation.

14            THE WITNESS:      There was some mitigation company,

15        but I don't remember -- some men working there.               I      11:31:02

16        don't know their names, but they were busy doing

17        something.

18            MR. HOOK:

19            Q.    There was a mitigation company there?

20            A.    Yeah.                                                      11:31:09

21            Q.    Okay.     And tell me everything you --

22        everything you did at that inspection.            What time

23        did you arrive?

24            A.    1:30.

25            Q.    Okay.                                                      11:31:20

                                                                            Page 66

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 67 of 165 Page ID
                                   #:571

 1            MR. FELDMAN:     Counsel, can we go off the record              11:31:20

 2        for a second?

 3            MR. HOOK:     Sure.

 4            THE VIDEOGRAPHER:      We're going off record.           This

 5        is the end of Media Unit Number 2, and the time is                  11:31:25

 6        11:31 a.m.

 7                  (Interruption in proceedings.)

 8            THE VIDEOGRAPHER:      We are back on record.           This

 9        is the beginning of Media Unit Number 3, and the

10        time is 11:38 a.m.                                                  11:38:37

11            MR. HOOK:

12            Q.    Good morning, Mr. Carrasco.

13            A.    Morning.

14            Q.    You understand you're still under oath?

15            A.    Yes, I do.                                                11:38:46

16            Q.    Let's continue.

17                  We were talking about the first

18        walk-through of the subject property; correct?

19            A.    Correct.

20            Q.    Okay.    And that occurred on September 27th,             11:38:53

21        2018, beginning at 1:30 p.m.; correct?

22            A.    I called -- I called the insured today to

23        set the inspection for 1:30, but it happened

24        October -- I'm not sure when it happened.             Think it

25        happened after that call.                                           11:39:12

                                                                         Page 67

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 68 of 165 Page ID
                                   #:572

 1            Q.      Oh, well, let's find out.        Tell me from the   11:39:15

 2        claim notes the exact day that you first walked the

 3        property.

 4            MR. FELDMAN:      Chris, can you get the wire out.

 5        It may be trapped there.                                        11:42:26

 6            THE VIDEOGRAPHER:       (Indicating.)

 7            MR. FELDMAN:      Thanks.

 8                    (Interruption in proceedings.)

 9            MR. HOOK:

10            Q.      Are the claims notes pretty well organized,         11:43:51

11        would you say?

12            A.      Yeah.   Just a lot of paperwork, so --

13            Q.      Sure.

14                    Did you find it yet, sir?

15            A.      I'm looking for it.      I see that there's a       11:50:43

16        note here indicating we had a scheduled appointment

17        for 10:00 tomorrow, on the 8th.

18            Q.      Okay.   So --

19            A.      And it's around this time, but -- see where

20        the actual date is at.        I'm sorry.     It's a lot of      11:50:57

21        notes here.     I could see it.      I'm trying to find the

22        actual meeting date here.        It's in October.

23            Q.      I have all day, sir, set aside for this, so

24        take your time.

25            A.      Okay.                                               11:52:26

                                                                       Page 68

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 69 of 165 Page ID
                                   #:573

 1                    Okay.   On the 10-22.                               11:56:04

 2            Q.      Excuse me?

 3            A.      It was on 10-22.     I got the site inspection

 4        here, met with insured.

 5            Q.      On October 22nd.     So you waited over a           11:56:14

 6        month to go out to the property?

 7            A.      I tried to get a -- we went, I think, back

 8        and forth trying to get some inspection done and

 9        trying to get the -- our contractor as well on board

10        to do the inspection.                                           11:56:36

11            Q.      Okay.   What's the -- What is the typical

12        response time for a massive water loss event,

13        residential water loss event?          How quickly are you

14        supposed to respond to that?

15            A.      We're supposed to respond -- I don't know           11:56:53

16        the exact time, but supposed to be immediately.

17            Q.      And what were all of the reasons that you

18        did not respond immediately?

19            MR. FELDMAN:      Lacks foundation, misstates the

20        evidence.                                                       11:57:15

21            MR. HOOK:

22            Q.      You were notified of the claim on September

23        26th; correct?

24            A.      Yes.

25            Q.      All right.    And tell me all the efforts           11:57:18

                                                                       Page 69

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 70 of 165 Page ID
                                   #:574

 1        that you undertook to set up a site inspection.                        11:57:26

 2               A.      Tried to get everybody on board.

 3               Q.      When did you do that first?

 4               A.      I'd have to go back here.        There's a note,

 5        like --                                                                11:57:35

 6               Q.      That's what we're here for.

 7               A.      Okay.

 8                       Yeah.   On 10-8-2018, there's a note here I

 9        called the insured to schedule a meeting, see the

10        loss.        Insured was supposed to call -- call his                  12:02:20

11        contractor to meet out there.             Some reason, didn't

12        happen.

13                       But I -- I attempted to schedule the

14        meeting with the insured.           I guess he called

15        Friday -- late Friday and asked if we could meet                       12:02:34

16        Monday morning, and it was a short notice.                 But as

17        you could see, I was making attempts to see the loss

18        as soon as possible.

19               Q.      I don't see that at all.

20               A.      I always try to make my --                              12:02:48

21               MR. FELDMAN:      Argumentative.

22               MR. HOOK:

23               Q.      So what day did you first go to the loss,

24        sir?        What day did you first go to the loss site?

25               A.      I just -- back on -- 10-22.         It's --             12:03:01

                                                                              Page 70

                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 71 of 165 Page ID
                                   #:575

 1               MR. FELDMAN:   That's a different thing.                     12:03:14

 2               MR. HOOK:   I was more interested in the witness'

 3        response, Counsel.

 4               MR. FELDMAN:   I just wanted to look at the

 5        documents since we only have one version, not one                   12:04:17

 6        for him and one for me to follow along.

 7               MR. HOOK:   I have another copy here actually,

 8        sir.

 9               MR. FELDMAN:   Oh, okay.

10               MR. HOOK:   Yeah (indicating).                               12:04:25

11                    Marc, it's noon.      I'm going to suggest that

12        we go for a lunch break.         Maybe the witness can

13        review his claim file, become more familiar with it.

14        Then we can reconvene at 1:00.

15               MR. FELDMAN:   That's fine.                                  12:06:43

16               MR. HOOK:   That work?

17               MR. FELDMAN:   Sure.

18               MR. HOOK:   Okay.

19               THE VIDEOGRAPHER:      We are going off record.

20        This is the end of Media Unit Number 3, and the time                12:06:49

21        is 12:06 p.m.

22                    (A lunch recess is taken.)

23               THE VIDEOGRAPHER:      We are back on record.         This

24        is the beginning of Media Unit Number 4, and the

25        time is 1:10 p.m.                                                   01:10:07

                                                                          Page 71

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 72 of 165 Page ID
                                   #:576

 1            MR. HOOK:                                                  01:10:11

 2            Q.    Good afternoon, Mr. Carrasco.           You

 3        understand you're still under oath, sir?

 4            A.    Yes.

 5            Q.    Any reason why we can't proceed here with            01:10:18

 6        your testimony?

 7            A.    No reason.

 8            Q.    Have you taken any alcohol or drugs that

 9        would affect your ability to recall or testify

10        accurately in the last 24 hours?                               01:10:26

11            A.    No.    I haven't taken no alcohol.

12            Q.    Have you ever been convicted of a felony?

13            A.    No.

14            Q.    Going back -- Before we get more into the

15        claim, I wanted to finish the topic of what training           01:10:41

16        you've received from Allstate.

17                  So we talked about the first week of

18        training in Chicago basically being about

19        estimating; right --

20            A.    Yes.                                                 01:10:51

21            Q.    -- with fire damage?

22            A.    Yes.    Wind damage, water damage.

23            Q.    And just to refresh your recollection, the

24        court reporter to your right needs us to be really

25        kind of careful about not speaking over one another.           01:11:01

                                                                      Page 72

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 73 of 165 Page ID
                                   #:577

 1        Okay?                                                           01:11:04

 2            A.      Okay.

 3            Q.      So let me get the full question out.

 4                    So we talked about estimating in the first

 5        week.    Do you recall anything else that you covered           01:11:09

 6        substantively in the first week of training with

 7        Allstate?

 8            A.      They provide, like, an interview, sort of

 9        like a role play --

10            Q.      Okay.                                               01:11:24

11            A.      -- as if you were settling a loss with a --

12        a customer.

13            Q.      And tell me more about that role-playing.

14        How does that work?

15            A.      One of Allstate's employees is playing the          01:11:41

16        role as the customer, and you're the adjuster, and

17        you pretty much -- you're explaining the estimate to

18        the customer.

19            Q.      And what are you taught from Allstate about

20        explaining the estimate to the customer?                        01:11:55

21            A.      To go over all the items, to go over the

22        total recoverable cost value of -- of the estimate,

23        and explain the deductible if it's been deducted,

24        depreciation, and basic -- go by detail what the

25        estimate was about.                                             01:12:20

                                                                       Page 73

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 74 of 165 Page ID
                                   #:578

 1            Q.     And the -- Before you discuss the estimate          01:12:22

 2        with the customer, did they train you about, like,

 3        determining what type of coverage the customer had?

 4            A.     Yes, they talk about coverages.

 5            Q.     Okay.   And what did they train you with            01:12:34

 6        respect to determining coverage?

 7            A.     To determine coverage, to see -- first to

 8        determine coverage to see if it's an actual loss for

 9        fire.    It's -- You know, long as it was not

10        intentional, it's a covered loss.                              01:12:51

11                   If it was a water loss, it would be -- you

12        know, if it's accidental, sudden accidental, it's

13        covered lost.

14            Q.     And specifically, though -- like, certain

15        customers would be entitled to different types of              01:13:07

16        compensation depending on the type of policy they

17        purchased; is that correct?

18            A.     I could say yes, okay.       Yes.

19            Q.     How -- And could you describe how that --

20        those differences would work?                                  01:13:17

21            A.     Some policies are ACV only, so they don't

22        get the depreciation back.        And some could recover

23        the depreciation.

24            Q.     And what types of policies can you recover

25        the depreciation?                                              01:13:35

                                                                      Page 74

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 75 of 165 Page ID
                                   #:579

 1            A.     Replacement cost policies.                           01:13:36

 2            Q.     Okay.   And are there variations in

 3        replacement cost policies?

 4            A.     There's --

 5            MR. FELDMAN:     Overbroad.                                 01:13:50

 6            THE WITNESS:     Your -- There's good policies in

 7        terms of different kind of policies.           Some have

 8        building codes; some don't have building code.

 9            MR. HOOK:

10            Q.     Any other differences?                               01:14:02

11            A.     There's condo policies.

12            Q.     And so what's building code?         What is that

13        called?

14            A.     Building code.

15            Q.     Building code endorsement?         Building code     01:14:15

16        rider?    What is it -- Does it have any sort of a

17        more technical term than just building code?

18            A.     I refer to it as a BC coverage.

19            Q.     BC coverage?

20            A.     A acronym for building code.                         01:14:26

21            Q.     And what is BC coverage?

22            A.     It -- Well, if -- if you have a loss and

23        you have, let's say, the City -- you pull permits

24        and the City does an inspection, and they call

25        something on it that's mandated by the City and it              01:14:47

                                                                        Page 75

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 76 of 165 Page ID
                                   #:580

 1        wasn't there, then the building code would pay for             01:14:49

 2        it because it's mandated by the City.

 3            Q.     So that's a special -- How would you define

 4        that?    As a special feature of a policy?

 5            A.     It's -- It's just in -- some policies carry         01:15:00

 6        it; some don't.     Most of our deluxe policies do

 7        carry building code, but then our -- your homeowners

 8        policy, some do and some don't, depending on what

 9        they purchase.

10            Q.     Okay.   And what did the Bakers have?               01:15:13

11            A.     I -- I'm not -- I believe they have

12        building code on their -- on their policy.

13            Q.     Do you know or not?      Do you --

14            A.     I don't remember correctly if I don't have

15        the policy in front of me.                                     01:15:28

16            Q.     Would that have been an important fact in

17        determining what the replacement cost estimate would

18        have been after first seeing the loss?

19            MR. FELDMAN:     Lacks foundation.

20            THE WITNESS:     Well, that depends, because that          01:15:41

21        pretty much comes after when the City gets involved

22        and -- because the only way you can award the BC

23        coverage is if the inspector calls something out on

24        them and notes it or documents it, then we can pay,

25        yeah, building code coverages on it.                           01:15:56

                                                                      Page 76

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 77 of 165 Page ID
                                   #:581

 1            MR. HOOK:                                                  01:15:59

 2            Q.    And --

 3            A.    But it wouldn't be in the front end because

 4        it hasn't been through inspection.

 5            Q.    Okay.     So how do you determine at the front       01:16:04

 6        if that's going to be required in the course and

 7        scope of a project such as a massive water loss?

 8            MR. FELDMAN:      Lacks foundation.

 9            THE WITNESS:      That goes -- depends on the

10        building -- the building inspector going out there             01:16:16

11        and documenting that these things are mandated.

12            MR. HOOK:

13            Q.    Okay.     So when you went to the Bakers'

14        house, did you think that there was going to be a

15        substantial remediation or rebuild effort required?            01:16:27

16            MR. FELDMAN:      Lacks foundation, vague.

17            THE WITNESS:      Initially when they were out

18        there, they were in the midst of mitigating, so

19        they -- they were -- they were in the middle of it,

20        so I -- I couldn't tell you that it was going to be            01:16:48

21        a big loss or a small loss because they were in the

22        midst of it.      But we can at least get some grasp of

23        what it was.

24            MR. HOOK:

25            Q.    Okay.     So we're getting a little far              01:16:57

                                                                      Page 77

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 78 of 165 Page ID
                                   #:582

 1        afield.                                                          01:16:59

 2                   So going back to the training, we talked

 3        about the role-playing, and you talked about, you

 4        know, telling a customer about an estimate.             Did

 5        Allstate teach you how to deal with customers who                01:17:12

 6        were upset about the estimate quoted?

 7            A.     No.   I -- They didn't train -- I don't

 8        think we had any training on that, if somebody was,

 9        you know, upset.

10            Q.     Did they ever teach you strategies for                01:17:24

11        trying to settle a claim with a customer who was

12        being difficult or unreasonable?

13            A.     I don't recall having that.

14            Q.     No training in that whatsoever?

15            A.     I don't recall having that -- that training           01:17:38

16        on that.

17            Q.     It's possible that you did?

18            A.     I -- I don't think so, that there was a --

19        No, I don't think we had that kind of training.

20            Q.     No?                                                   01:17:48

21            A.     I don't recall they had it on me, so --

22            Q.     You never had that type of training?

23            A.     No.

24            Q.     Did you ever receive written materials from

25        Allstate or any supervisor at Allstate regarding                 01:17:56

                                                                        Page 78

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 79 of 165 Page ID
                                   #:583

 1        policies and procedures for dealing with an insured             01:17:59

 2        when you're having difficulty settling a portion of

 3        the claim with them?

 4            A.      I didn't get any information like that from

 5        my superiors, no.        I --                                   01:18:12

 6            Q.      Never?

 7            A.      No.

 8            Q.      You were never trained -- That was never a

 9        topic of training?

10            A.      For difficult -- Are you saying upset               01:18:19

11        customer?     Are you talking about --

12            Q.      Resolving a difficult --

13            A.      Situation.

14            Q.      Yeah.

15            A.      I pretty -- You know, I try to solve it             01:18:27

16        myself.     They don't say how to solve the difficult

17        customer.     You know, I think that comes with

18        experience.

19            Q.      Okay.    I'm just asking if they provided --

20        if Allstate Insurance Company provided you with any             01:18:37

21        training on that topic.

22            A.      No, I haven't got any training on that.

23            Q.      Okay.    So what happened during the second

24        week of your insurance training in Chicago?

25            A.      So if I remember correctly, we moved on to          01:18:55

                                                                       Page 79

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 80 of 165 Page ID
                                   #:584

 1        different such coverages, like fire, and then it                 01:19:00

 2        would be wind, and it would be water.            We started

 3        getting up on these makeshift roofs to get on top,

 4        and we counted how many shingles were missing so we

 5        could put into the estimate.         If it was more than a       01:19:13

 6        certain amount, we would replace it.

 7            Q.    And what else in the second week?

 8            A.    Think here.      It was just -- just

 9        estimating.    Rooms.     We got into framing --

10        estimating framing, stud walls, roof rafters.                    01:19:35

11            Q.    Okay.    So of the two weeks, what percentage

12        of the training was dedicated to estimating?

13            A.    Well, it was all -- It was dedicated to

14        estimating practices.       I would say a good portion of

15        it was -- The estimate kind of goes hand in hand                 01:19:57

16        with the training, so we're -- we're -- we're using

17        the Xactimate estimating system in conjunction with

18        the -- all the props that are out there so we can

19        come to a --

20            Q.    And how -- How much training did you                   01:20:13

21        receive from Allstate regarding the California

22        regulations governing the practice of insurance?

23            A.    We take a yearly test on that.

24            Q.    How much training did you receive from

25        Allstate regarding the specific requirements of                  01:20:32

                                                                        Page 80

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 81 of 165 Page ID
                                   #:585

 1        California law dealing with the adjustment of                   01:20:36

 2        property loss claims?

 3            A.    We received some training, but I think our

 4        superiors try to do ride-alongs with us.

 5            Q.    Tell me about the training.          I want to know   01:20:54

 6        about the training that you received from Allstate

 7        regarding specifics of California law.            What

 8        specific training did you receive?

 9            A.    We tried to -- They try to get, you know,

10        our e-mails done in a certain time manner, our                  01:21:06

11        estimates up in a certain time manner.

12            Q.    And what are the California regulations

13        pertaining to those timeliness rules?

14            MR. FELDMAN:     Calls for a legal conclusion.

15                  You can give your understanding.                      01:21:20

16            THE WITNESS:     Well, for, like, returning calls

17        and e-mails, it's, like, 15 days.

18            MR. HOOK:

19            Q.    What else?

20            A.    Estimate's like 40 days.                              01:21:42

21            Q.    What else?

22            A.    That's all I could think of at this point.

23            Q.    So specifically what were you told about

24        estimates in 40 days?

25            A.    We have to get estimates up, but it                   01:22:03

                                                                      Page 81

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 82 of 165 Page ID
                                   #:586

 1        depends.    Sometimes we can have a public adjuster             01:22:04

 2        involved, and it takes a little longer, or depends

 3        on the nature of the estimate.

 4            Q.     Tell me what Allstate told you about the

 5        40-day estimate deadline, specifically.            That's all   01:22:14

 6        I want to know from you right now.

 7            A.     Well, the -- the tests that we take on --

 8        the test tell us we gotta get our estimates up at a

 9        certain time.

10            Q.     I don't understand what you mean, "gotta             01:22:31

11        get our estimates up."       What are you --

12            A.     Our estimates are -- Our estimate's to be

13        uploaded and settled and -- and try to get our

14        estimates in a timely manner.         40 days is my

15        understanding that we are supposed to get those to              01:22:45

16        our customers.

17            Q.     So if a customer submits an estimate to you

18        for construction to rebuild their house --

19            A.     Yes.

20            Q.     Okay.                                                01:22:54

21                   -- you're supposed to respond within 40

22        days; correct?

23            A.     Correct.   But --

24            Q.     Is that what Allstate trained you?

25            A.     It depends --                                        01:23:01

                                                                      Page 82

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 83 of 165 Page ID
                                   #:587

 1               Q.     Okay.                                                 01:23:03

 2               A.     -- the nature of the estimate.          Some are

 3        ambiguous.       Some could be small.        I don't think they

 4        hold me to the rule that you have to do it on 40

 5        days.       It depends.                                             01:23:12

 6               Q.     So Allstate said it depends.         You don't

 7        have to respond in 40 days?

 8               A.     I didn't say that, but that's my

 9        understanding.

10               Q.     Okay.   And what other specifics did                  01:23:22

11        Allstate train you in with respect to California

12        law?

13               A.     I can't recall.

14               Q.     Did you ever receive training in how to

15        properly prepare an estimate for replacement cost                   01:23:38

16        value?

17               MR. FELDMAN:       Vague.

18               THE WITNESS:       That's -- Our training was in

19        Chicago.       That's the training we got to estimate.

20               MR. HOOK:                                                    01:23:50

21               Q.     Okay.   Did they ever provide you specific

22        training with regard to California requirements for

23        a replacement cost estimate?

24               A.     Well, that's what we -- we are trained in,

25        in that respect to California, because that's where                 01:24:07

                                                                           Page 83

                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 84 of 165 Page ID
                                   #:588

 1        we take our test and that's where we put estimates              01:24:10

 2        together.

 3            Q.      Okay.

 4            A.      And so the training pretty much becomes

 5        something where we just gotta -- with experience, we            01:24:15

 6        get better and better from there.

 7            Q.      Okay.   So you don't have to comply with the

 8        regulations on day one of the job; right?

 9            MR. FELDMAN:      Lacks foundation, misstates his

10        testimony.                                                      01:24:25

11            THE WITNESS:      I'm not sure if that's true.

12            MR. HOOK:

13            Q.      So you do have to comply with the

14        regulations on day one of your job; right?

15            A.      I would say so.                                     01:24:33

16            Q.      So what did you tell me specifically what

17        they taught you, Allstate Insurance Company, about

18        preparing a replacement cost estimate as opposed to

19        an actual cost estimate?

20            A.      Well, replacement --                                01:24:50

21            MR. FELDMAN:      Lacks foundation because it

22        misstates the terms.

23                    But go ahead.

24            THE WITNESS:      The actual costs -- The ACV

25        amount, or we call it the actual cost value, is --              01:25:05

                                                                       Page 84

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 85 of 165 Page ID
                                   #:589

 1        does not include depreciation.                                 01:25:08

 2            MR. HOOK:

 3            Q.      Actual cost value does not include

 4        depreciation?

 5            A.      I'm sorry.    It does include depreciation.        01:25:16

 6        My mistake.

 7            Q.      But with respect to -- Did Allstate ever

 8        tell you that there were special procedures that

 9        needed to be followed when you communicate a

10        replacement cost estimate to a customer?                       01:25:29

11            A.      They want us, yes, to explain to our

12        customers our -- our estimates to --

13            Q.      Sir, I'm asking you a really specific

14        question.     Okay?

15                    I'm just talking about a replacement cost          01:25:44

16        estimate, not --

17            A.      Yes.

18            Q.      -- an actual cost estimate.

19            A.      Yes.

20            Q.      Do you understand what I mean?                     01:25:52

21            A.      Yes.

22            Q.      A replacement cost estimate.

23                    Did Allstate ever tell that you there were

24        particular requirements regarding written

25        replacement cost estimates that were transmitted to            01:26:03

                                                                       Page 85

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 86 of 165 Page ID
                                   #:590

 1        your insured?                                                    01:26:06

 2               A.    I'm not understanding.

 3               MR. FELDMAN:      Vague.

 4               THE WITNESS:      I'm sorry.   I'm not understanding

 5        you.                                                             01:26:13

 6               MR. HOOK:

 7               Q.    Did Allstate ever tell that you there were

 8        special rules relating to communicating a

 9        replacement cost estimate to an insured?

10               A.    To explain it to them, is my understanding.         01:26:25

11        To explain the estimate to the insured, yes.

12               Q.    But not an actual cost value?

13               A.    An actual cost value, yes, because we would

14        tell -- we would tell them that there's depreciation

15        being held back.                                                 01:26:37

16               Q.    Take a look at this, sir.

17               THE REPORTER:      Can I have one.

18               MR. HOOK:   Yes (indicating).

19                     We're going to attach this as -- What are

20        we at?      Exhibit 2.                                           01:27:08

21                     (Whereupon the document referred to

22                     is marked by the reporter as

23                     Plaintiff's Exhibit 2 for identification.)

24                     (Interruption in proceedings.)

25               MR. HOOK:                                                 01:27:38

                                                                        Page 86

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 87 of 165 Page ID
                                   #:591

 1            Q.    Sir, can you read off the section of code            01:27:39

 2        that I set before you, please.

 3            A.    This one here?

 4            Q.    Yes.     At the top.

 5            A.    "No licensee shall communicate" --                   01:27:45

 6            Q.    No.     The title of the code section.

 7            A.    Oh, title.     I'm sorry.

 8                  "Barclays Official Code of Regulations

 9        Currentness.

10                  "Title 10. Investment.                               01:27:58

11                  "Chapter 5. Insurance Commissioner.

12                  "Subchapter 7.5. Unfair" for Deceptive Acts

13        or Practices in the Business Insurance.

14                  "Article 1.3. Valuations of Homes."

15            Q.    Okay.     Go ahead.    Keep reading.                 01:28:13

16            A.    "10 CCR 2695.183. Standards for Estimates

17        of Replacement Value."

18            Q.    Okay.     Now, go ahead.     Keep reading.

19            A.    "No licensee shall communicate an estimate

20        or replacement cost to an applicant or insured in              01:28:30

21        connection with an" applicant "for...renewal of a

22        homeowners' insurance policy that provides coverage

23        on a replacement cost basis, unless the" requirement

24        standard "set forth in subdivisions (a) through (e)

25        below are met."                                                01:28:51

                                                                      Page 87

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 88 of 165 Page ID
                                   #:592

 1            Q.      Keep reading.                                      01:28:53

 2            A.      "The estimate of replacement cost shall

 3        include the expenses that would reasonably be

 4        incurred to rebuild the insured structure in its

 5        entirety, including at least the following."                   01:29:02

 6            Q.      Keep reading.

 7            A.      "Cost of labor, building materials and

 8        supplies;

 9                    "Overhead and profit;

10                    "Cost of demolition and debris removal;            01:29:14

11                    "Cost of permits and architect plans;...

12                    "Consideration of components and features

13        of the insured structure, including at least the

14        following:

15                    "(A) Type...foundation;                            01:29:26

16                    "(B) Type of frame;

17                    "(C) Roofing" material "and type of roof;

18                    "(D) Siding materials and type of siding;

19                    "(E) Whether the structure is located on a

20        slope;                                                         01:29:44

21                    "(F)   The square footage of the living

22        space;

23                    "(G)" the "Geographic location of" the

24        "property;

25                    "(H) Number of stories and any nonstandard         01:29:58

                                                                       Page 88

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 89 of 165 Page ID
                                   #:593

 1        wall heights;                                                     01:30:02

 2                  "(I) Materials used in...generic types of

 3        interior features and finishes, such as, where

 4        applicable, the type of heating and air conditioning

 5        system, walls," floors, "ceilings, fireplaces,                    01:30:14

 6        kitchen, and bath(s);

 7                  "(J) Age of the structure or the year it

 8        was built; and

 9                  "(K) The size and type of the attached

10        structure."                                                       01:30:30

11            Q.    Please keep reading.

12            A.    "(b) The estimate of" the "replacement cost

13        shall be based on" the "estimate of the cost to

14        rebuild or replace the structure taking into account

15        the cost" of "reconstruct the single property being               01:30:42

16        evaluated, as compared to the cost to build

17        multiple, or tract, dwellings.

18                  "(c) The estimate of replacement cost shall

19        not be based upon the resale value of the land, or

20        upon amount or outstanding balance of any loan.                   01:31:00

21                  "The estimate of the replacement cost

22        shall...include a deduction for physical

23        depreciation."

24            Q.    Actually, you misread that.           Can you read

25        that again.                                                       01:31:13

                                                                         Page 89

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 90 of 165 Page ID
                                   #:594

 1            A.    I'm sorry.                                           01:31:14

 2                  "(e) -- "(d) The estimate of replacement

 3        cost shall not include a deduction for physical

 4        depreciation.

 5                  (e) The licensee shall no less frequently            01:31:24

 6        than annually take reasonable steps to verify that

 7        the sources and methods used" in -- "to generate the

 8        estimate of replacement cost are kept current to

 9        reflect changes in the costs of reconstruction and

10        rebuilding, including changes in labor, building               01:31:41

11        material, and supplies, based upon the geographic

12        location of the insured structure.          The estimate" or

13        "replacement cost shall be created using such"

14        reasonable "current sources and methods.

15                  "Except as provided in subdivision (k) of            01:32:02

16        this Section 2695.183, the provisions of this

17        article are binding upon" licenses, "notwithstanding

18        the fact that information, data or statistical

19        methods used or relied upon by a licensee to

20        estimate replacement costs may be obtained through a           01:32:21

21        third party source.      Any and all information

22        received" in "Department pursuant to this article

23        shall be accorded the degree of" confident

24        "treatment required by section 735.5 of the

25        Insurance Code or Chapter 2 of Part 1 of Division 3            01:32:41

                                                                      Page 90

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 91 of 165 Page ID
                                   #:595

 1        of Title 2 of the Government Code, commencing" on              01:32:46

 2        "11180.

 3                   (g)(1) If a licensee communicates an

 4        estimate of replacement cost to an applicant or

 5        insured in connection with" the -- "with an                    01:33:04

 6        application for renewal of a homeowners' insurance

 7        policy that provides coverage on a replacement cost

 8        basis, the licensee must provide a copy of the

 9        estimate of" the "replacement cost to the applicant

10        or insured at the time the estimate is communicated.           01:33:24

11        However, in the event the estimate of replacement

12        cost is communicated by a licensee to an applicant

13        to whom the licensee determines an insurance policy

14        shall not be issued, then the licensee is not

15        required pursuant to the preceding sentence to                 01:33:42

16        provide a copy of the estimate of" the "replacement"

17        costs.    "In the event the estimate of the

18        replacement cost is communicated by telephone to an

19        insured, the copy of the estimate shall be mailed to

20        the insured no later than three days after the time            01:33:59

21        of the telephone conversation.         In the event the

22        estimate of replacement cost is communicated by

23        telephone to an applicant, the copy of the estimate

24        shall be mailed to the applicant no later than three

25        business days after the applicant agrees to purchase           01:34:19

                                                                      Page 91

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 92 of 165 Page ID
                                   #:596

 1        the coverage.                                                  01:34:22

 2                  "(2) An estimate of replacement cost

 3        provided in connection with...application for or

 4        renewal of the homeowners' insurance policy that

 5        provides coverage on a replacement cost basis must             01:34:33

 6        itemize the projected costs for each element

 7        specified...paragraphs (a)(1) through (a)(4), and

 8        shall identify the assumptions made for each of the

 9        components and features listed in paragraph (a)(5),

10        of this Section 2695.183.                                      01:34:51

11                  "If an estimate of replacement cost is

12        updated or revised by, or on" the "behalf...the

13        licensee and the revised estimate of replacement

14        cost is communicated to the applicant or insured in

15        connection with" the "application for...renewal of a           01:35:09

16        homeowners' insurance policy that provides coverage

17        on a replacement cost basis, the licensee shall

18        provide a copy of the revised or updated estimate of

19        replacement cost to the" app- -- and provide a --

20        "in paragraph (g)(1) of this Section 2695.183, or to           01:35:27

21        the insured simultaneously with the renewal offer,

22        as the case may be.      This subdivision (h) shall not

23        apply when the update or revision to the estimate of

24        the replacement cost or the policy" limits "results

25        solely from...application of" inflush- -- infla- --            01:35:49

                                                                      Page 92

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 93 of 165 Page ID
                                   #:597

 1        I cannot -- "inflationary" provisions "in a policy               01:35:55

 2        or...inflation factor.        This subdivision (h) shall

 3        not obligate a licensee to recalculate an estimate

 4        of replacement cost on" the -- "on an annual basis."

 5               Q.   Right.   Go down to (j), please.         Skip (i).   01:36:15

 6        Okay.

 7               A.   "To communicate an estimate of replacement

 8        value not" comfort -- "not comporting with

 9        subdivisions (a) through (e) of this

10        Section 2695.183 to an applicant or insured in                   01:36:32

11        connection with an" applicant "for" a "renewal of a

12        homeowners' insurance policy that provides coverage

13        on a replacement cost basis constitutes making a

14        statement with" the "respect" of "the business of

15        insurance which is misleading and which" is                      01:36:50

16        "by...exercise of reasonable care should be known to

17        be misleading, pursuant to Insurance Code

18        Section 790.03."

19               Q.   Thank you.    Are you familiar with this

20        provision of the California Code of Regulations,                 01:37:08

21        sir?

22               A.   I am now after reading this, yes.

23               Q.   Allstate doesn't provide you with a copy of

24        these?

25               A.   I can't say if I ever got this and read it           01:37:19

                                                                       Page 93

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 94 of 165 Page ID
                                   #:598

 1        in this detail.                                                   01:37:21

 2            Q.    Allstate Insurance Company never gave you

 3        these regulations, as far as you know?

 4            A.    They could --

 5            MR. FELDMAN:     Hold.    It's a different question,          01:37:32

 6        so it's vague.

 7            MR. HOOK:

 8            Q.    This is where it would be nice for you to

 9        have your own attorney present.         I'm just going to

10        throw that out there.                                             01:37:39

11            MR. FELDMAN:     I just want you to -- It's a vague

12        question, because first you called it --

13            MR. HOOK:     It's not a vague question.

14            Q.    Did you get these regulations or not?

15            MR. FELDMAN:     Which -- This regulation?          That      01:37:46

16        was the first question.       This one, 2695.183.

17            MR. HOOK:     California Code of -- yes.

18            MR. FELDMAN:     Okay.    Well, it wasn't clear.

19        That's why it was vague.       Now you've clarified.

20                  Did you get this regulation 2695.183?                   01:37:59

21            THE WITNESS:     I don't recall getting this.

22            MR. HOOK:

23            Q.    You don't recall receiving that?

24            A.    No.

25            Q.    Did you ever receive any training on that               01:38:06

                                                                         Page 94

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 95 of 165 Page ID
                                   #:599

 1        from Allstate?                                                      01:38:09

 2            A.      I -- I believe I did.       It was a course that

 3        you go through, an LRN course that you --

 4            THE REPORTER:       A what course?

 5            THE WITNESS:       An LRN course.      I forgot what the        01:38:24

 6        acronym stands for, but it's to keep everybody up to

 7        date on the regulations.

 8            MR. HOOK:

 9            Q.      When?

10            A.      I forget the -- I think it's every year.                01:38:31

11            Q.      When did you take an LRN on CCR 2695.183?

12            MR. FELDMAN:       Lacks foundation.       Assumes facts

13        not in evidence.

14            THE WITNESS:       I don't know when that was.           I

15        can't identify this one.                                            01:38:49

16            MR. HOOK:

17            Q.      Just be really honest, sir.         Did you ever

18        receive any specific training from Allstate

19        regarding these specific requirements?

20            MR. FELDMAN:       Argumentative.      And you're talking       01:38:59

21        about 2695.183?

22            MR. HOOK:       Yeah.

23            Q.      The specific -- The requirements that we

24        just read through, preparing a replacement cost

25        estimate.     Did Allstate ever train you specifically              01:39:07

                                                                           Page 95

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 96 of 165 Page ID
                                   #:600

 1        regarding those detailed requirements?                         01:39:10

 2            MR. FELDMAN:      Well, it misstates the document,

 3        so you're referring specifically to --

 4            MR. HOOK:    Just state your objection.

 5            MR. FELDMAN:      You're misstating the document           01:39:17

 6        because the document says a lot about replacement

 7        cost estimates, but it's all in connection with an

 8        application or renewal for a policy of insurance.

 9        So if you're going to omit that from your

10        characterization of the document, you're misstating            01:39:30

11        the document.    I'm fine if you don't want to refer

12        to it by its section name so that's clear.

13            MR. HOOK:    Are you done?

14            MR. FELDMAN:      Yeah.

15            MR. HOOK:                                                  01:39:38

16            Q.    Did you hear the question, sir?

17            A.    Go ahead.     I'm sorry.

18            Q.    Did Allstate ever train you in the

19        specifics regarding the preparation of the standards

20        of estimates of replacement value that you just                01:39:45

21        read?

22            A.    I -- I don't recall this particular one,

23        the one you handed to me.       I don't recall.

24            Q.    Did you recall them training you on any of

25        those standards that are described in those                    01:39:58

                                                                      Page 96

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 97 of 165 Page ID
                                   #:601

 1        regulations?                                                      01:40:01

 2            A.      You know, there's so much more in here, I

 3        cannot give you my honest opinion.           I don't recall.

 4        But we do take courses, and we go through them and

 5        try to --                                                         01:40:26

 6            Q.      So would you say that estimates -- the

 7        estimate that you got from Baldwin that you used to

 8        adjust this claim complied with this statute?

 9            MR. FELDMAN:      Lacks foundation, misstates the

10        law, assumes facts not in evidence.                               01:40:37

11            THE WITNESS:      I can't say that.        That depends.

12        I mean I --

13            MR. HOOK:

14            Q.      Did you consider whether it complied with

15        any of these standards before you communicated it to              01:40:49

16        the Bakers?

17            MR. FELDMAN:      Lacks foundation, based on a false

18        assumption.

19            THE WITNESS:      Yeah.    I -- I -- I can't tell you

20        if it was or not.      I couldn't tell you that.                  01:41:05

21            MR. HOOK:

22            Q.      What I just want to know, did you or did

23        you not --

24            A.      I --

25            Q.      -- consider these regulations, you know,              01:41:11

                                                                         Page 97

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 98 of 165 Page ID
                                   #:602

 1        whether it was by -- any of these factors when you              01:41:15

 2        saw the Baldwin estimate?

 3            A.      Overhead.    I considered overhead on

 4        Baldwin's estimate, yes.

 5            Q.      Okay.                                               01:41:25

 6            A.      (Unintelligible) and profit, yes.

 7            Q.      And did it contain a budget for permits and

 8        architect plans?

 9            A.      Well, it wouldn't have the actual value,

10        but we'll leave that as an open item because we                 01:41:39

11        don't know the actual value of permits and plans.

12            Q.      What did you tell the Bakers regarding

13        getting a designer involved for their house?

14            A.      I didn't tell them about getting a

15        designer.     He submitted his paperwork.                       01:41:53

16            Q.      Did you pay his bills?

17            A.      Yes.

18            Q.      You did?    When?

19            A.      I don't know the exact date.

20            Q.      Did you pay all of them?                            01:42:01

21            A.      As much as he submitted, I tried to pay all

22        of them, yes.       I tried to pay most of his bills that

23        he submitted.

24            Q.      So you'll pay all of the bills for the

25        architect --                                                    01:42:11

                                                                       Page 98

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 99 of 165 Page ID
                                   #:603

 1               A.   I didn't say I'm going to pay all the bill.             01:42:11

 2        I say I'm going to pay whatever he submitted.

 3               Q.   You'll pay whatever he submits?

 4               A.   Well, I have to evaluate and make sure that

 5        it makes sense, that it's related to the claim.                     01:42:20

 6               Q.   Okay.     So you agree that an architect

 7        should be consulted?

 8               A.   I'm not certain that an architect should be

 9        consulted in -- in his house.           From my experience,

10        my understanding, it varies.         It depends.       Depends      01:42:38

11        on what city you're in, depends the nature of the

12        job.

13               Q.   What if you're in a hundred-year-old

14        historic house in Hancock Park worth 3 and a half

15        million dollars, you think it might be important to                 01:42:55

16        get some consultants involved?

17               MR. FELDMAN:     Incomplete hypothetical,

18        overbroad.

19               THE WITNESS:     That depends.

20               MR. HOOK:                                                    01:43:02

21               Q.   Depends.

22               A.   Well, it depends, because some Cities are

23        different.     His may be qualified for that because

24        it's under HPOZ.        I'm not certain, because I don't

25        have anything from the City saying that it's                        01:43:11

                                                                           Page 99

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 100 of 165 Page ID
                                   #:604

  1       required.                                                        01:43:13

  2            Q.     Did you investigate that?

  3            A.     I did not, but if -- if Mr. -- Bakers

  4       submitted their bill for that, I did my due

  5       diligence to try to help move the claim forward and              01:43:22

  6       I paid for it.

  7            Q.     You were busy trying to stiff Servpro out

  8       of a few thousand dollars.

  9            A.     I was not --

 10            MR. FELDMAN:     Argumentative.                             01:43:32

 11            THE WITNESS:     I was not trying to stiff anybody.

 12       I'm sorry, but I don't -- I don't want to stiff the

 13       mitigation company.

 14            MR. HOOK:

 15            Q.     All right.                                           01:43:38

 16                   So let's get back to the claim, then, and

 17       we'll get back to the specifics, timeline, then, of

 18       how you handled it and see if that's true.

 19                   So when was that first -- We spent about an

 20       hour for you looking through the claim notes to                  01:43:55

 21       discern what day you first visited the subject

 22       property.

 23                   Do you have an answer for me that you can

 24       give under oath as to what was the first day you

 25       went to the property after the subject loss?                     01:44:06

                                                                       Page 100

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 101 of 165 Page ID
                                   #:605

  1            MR. FELDMAN:      It's argumentative, misstates what       01:44:08

  2       happened here.      Didn't spend an hour looking for it.

  3            THE WITNESS:      I looked through the claim file,

  4       and I inspected the loss on the 9th of October, but

  5       I did put a note of going further beyond that just              01:44:25

  6       to show I -- I indicated that I inspected the loss.

  7            MR. HOOK:

  8            Q.    What time did you inspect the loss?

  9            A.    About 10:00ish, 10:00 o'clock in the

 10       morning.                                                        01:44:45

 11            Q.    Who was there?

 12            A.    Michelle Phan from Baldwin Construction.

 13       Mackey Construction was there.

 14            Q.    Who else?

 15            A.    Mr. Baker was there.                                 01:45:09

 16            Q.    The gentleman sitting to my right?

 17            A.    Yes.   Mr. Alan Baker, yes.

 18            Q.    Who else?

 19            A.    I think the Servpro team was there the

 20       first --                                                        01:45:22

 21            Q.    Anyone else?

 22            A.    Let me think here.      I don't know his name,

 23       but Dana Mackey Construction had senior -- I believe

 24       it was his father that was there.

 25            Q.    Can you recall anybody else being present?           01:45:46

                                                                      Page 101

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 102 of 165 Page ID
                                   #:606

  1            A.     Linda Oliver was there.                                  01:45:56

  2            Q.     Linda Oliver, the insured?

  3            A.     Yes, yes.

  4                   I -- Some other people from Servpro.             I

  5       know there was a gentleman, then, who was the                        01:46:10

  6       supervisor, but I can't remember his name.

  7            Q.     What supervisor?

  8            A.     I think it was a supervisor for the Servpro

  9       team.

 10            Q.     Describe Linda Oliver to me when you first               01:46:38

 11       observed her.

 12            MR. FELDMAN:       Vague.

 13            THE WITNESS:       Appears to be a nice lady.

 14            MR. HOOK:

 15            Q.     What is her physical appearance?                         01:46:46

 16            A.     She -- Physical appearance?

 17            Q.     White?    Black?     6 feet?    5 feet?

 18            A.     I think -- If I remember, she was a little

 19       tall.     Yeah, she was --

 20            Q.     Was she white-skinned?         Brown-skinned?            01:47:02

 21       Black-skinned?

 22            A.     White skin.

 23            Q.     White skin, tall.

 24                   Thin?    Heavy-set?

 25            A.     I don't think she was heavy.                             01:47:12

                                                                           Page 102

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 103 of 165 Page ID
                                   #:607

  1            Q.   Medium build?                                          01:47:14

  2            A.   Medium build.

  3            Q.   Okay.     What color hair?

  4            A.   I can't remember a color hair.

  5            Q.   How old was she?                                       01:47:21

  6            A.   I don't know how old she was.

  7            Q.   Teenager?

  8            A.   No, not a teen- -- I don't know.

  9            Q.   Mr. Baker's age probably?

 10            A.   Probably close --                                      01:47:31

 11            Q.   How old do you think Mr. Baker is?            You're

 12       an estimator; right?

 13            MR. FELDMAN:     Well, argumentative.

 14            THE WITNESS:     I don't estimate age, but I can

 15       give a guess.                                                    01:47:41

 16            MR. HOOK:

 17            Q.   What's your best estimate?

 18            A.   68.

 19            Q.   Okay.     What was your estimate for how old

 20       Linda Baker was?                                                 01:47:48

 21            MR. FELDMAN:     Lacks foundation.

 22            MR. HOOK:

 23            Q.   Linda Oliver.

 24            A.   I don't know her actual age.          I --

 25            Q.   But you just estimated his and you saw her,            01:47:54

                                                                      Page 103

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 104 of 165 Page ID
                                   #:608

  1       too; right?         So what's your best estimate?        Give me   01:47:56

  2       a range.

  3              MR. FELDMAN:      Lack of foundation, calls for

  4       speculation.

  5              THE WITNESS:      Yeah.    I don't know her -- I can't      01:48:01

  6       remember.

  7              MR. HOOK:

  8              Q.    You can give me any range, and as long as

  9       it's like, you know, 40 to 80 -- Just give me the

 10       best range you can.         Like, she's definitely between         01:48:10

 11       five and a hundred; right?

 12              A.    Between maybe 50 and 70, somewhere in

 13       there.

 14              Q.    Okay.     Fair enough.

 15                    And what did you -- And you saw Mr. Baker             01:48:25

 16       there.      He looked about the same, right, in terms of

 17       age?

 18              A.    Yes.

 19              Q.    Didn't look substantially older or younger

 20       at the time?                                                       01:48:36

 21              A.    No.     He looked the same.

 22              Q.    Was the same.       Okay.

 23                    And what did you first observe about the

 24       loss?

 25              A.    Well, the entryway, right away, we could              01:48:45

                                                                        Page 104

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 105 of 165 Page ID
                                   #:609

  1       see that there was damage in the ceiling.                        01:48:48

  2            Q.     So tell me -- So you arrived at the

  3       property.     What's the neighborhood like?

  4            A.     Lot of older homes, nice homes.

  5            Q.     What's the neighborhood called?                      01:49:00

  6            A.     I don't recall the neighborhood.           I don't

  7       remember.

  8            Q.     Big homes?

  9            A.     Good size homes.

 10            Q.     Anything else strike you about the homes?            01:49:11

 11            A.     They're nice homes, nice neighborhood.

 12            Q.     Okay.   Then what did you observe about the

 13       Bakers' home when you first showed up on the 9th?

 14       Is that the first time you had been to the property?

 15            A.     First time I was at the property, I saw his          01:49:29

 16       house was at -- he had a nice house.

 17            Q.     And was there water coming out of the house

 18       when you showed up or --

 19            A.     No, there was no water coming out.

 20            Q.     So you showed up.      What was the state of         01:49:40

 21       the house?

 22            A.     Well, it was being, at the time, demoed,

 23       and there was equipment that was trying to dry

 24       things and people moving around.           Just people trying

 25       to organize and coordinate the efforts, I guess, to              01:49:59

                                                                       Page 105

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 106 of 165 Page ID
                                   #:610

  1       start, you know, getting things moving on that                  01:50:06

  2       claim, so --

  3            Q.    Did it look like a pretty large water loss

  4       event had occurred to you?

  5            A.    Yeah.   It -- It was pretty -- It was --             01:50:17

  6       Yeah, it's a good -- It was a large loss, yes.

  7            Q.    What had been damaged?

  8            A.    Plaster.     I remember seeing the wood floors

  9       were buckling.     There was plaster upstairs.

 10       Wallpaper, wood floors.       I think one of the rooms          01:50:36

 11       had carpet on it that was -- they pulled it back.

 12       And just a lot of wood floors throughout the house,

 13       lot of plaster.       There was also crown molding.

 14            Q.    What was your estimate of the size of the

 15       house?    And again, you can give me a range of your            01:51:08

 16       recollection of what the house was.

 17            A.    Over -- My first recollection of what I

 18       thought it cost to --

 19            Q.    No, no, no.     The size of the house.

 20            A.    Oh, the size.                                        01:51:22

 21            Q.    Yeah, square footage.       Was it a --

 22            A.    Square footage, 3- to 4,000 square feet.

 23            Q.    And how much of the house -- two-story

 24       house; right?

 25            A.    Yes.                                                 01:51:31

                                                                      Page 106

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 107 of 165 Page ID
                                   #:611

  1            Q.   Hardwood floors?                                      01:51:32

  2            A.   Yes.

  3            Q.   Plaster walls?

  4            A.   Yes.

  5            Q.   High-end furnishings and decorations?                 01:51:36

  6            MR. FELDMAN:     Vague.

  7            THE WITNESS:     I didn't see that part.

  8            MR. HOOK:

  9            Q.   Most had been removed?

 10            A.   Yes.    They -- They were moved.         I couldn't   01:51:43

 11       see those.

 12            Q.   Would that have been consistent with the

 13       neighborhood and type of house, to see high-end

 14       furnishings inside?

 15            MR. FELDMAN:     Lacks foundation, calls for               01:51:53

 16       speculation.

 17            THE WITNESS:     I didn't see the furniture so I --

 18       I don't know what they had there.

 19            MR. HOOK:

 20            Q.   Okay.     And then so of the 3- to 4,000              01:51:59

 21       square-foot two-story house, how much had been

 22       inundated with water?

 23            MR. FELDMAN:     Argumentative, vague.

 24            THE WITNESS:     That's -- I couldn't tell at the

 25       time how -- how much damage, but there was -- there             01:52:13

                                                                      Page 107

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 108 of 165 Page ID
                                   #:612

  1       was damage to the first floor and -- and second                   01:52:15

  2       floor.     I don't know -- Approximately -- I don't

  3       know how much was damaged because --

  4            MR. HOOK:

  5            Q.     Was it -- Was it less than half of the                01:52:23

  6       house or more than half of the house?

  7            A.     Well, I think was maybe half.          I would lean

  8       towards half of the house.

  9            Q.     So about half of the house had suffered

 10       water damage; right?                                              01:52:37

 11            A.     Yes.

 12            Q.     Was the water damage mild, moderate or

 13       severe?

 14            MR. FELDMAN:     Vague.

 15            THE WITNESS:     Some areas were hit harder than             01:52:50

 16       other areas, so upstairs was probably -- As you go

 17       away from the water, it doesn't get as hard, so the

 18       more concentrated areas that I saw was the entryway,

 19       hallway.

 20            MR. HOOK:                                                    01:53:07

 21            Q.     And when you arrived at the house, what did

 22       you think about the value of the house?             Did you

 23       think, "Wow, this is $10 million house," or "This is

 24       a $2 million house"?       Did you have a thought in

 25       mind?                                                             01:53:18

                                                                        Page 108

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 109 of 165 Page ID
                                   #:613

  1             A.     I might have figured probably a million                 01:53:26

  2       plus.      I couldn't tell you exactly what that was.            I

  3       didn't do any research on the house or anything, so

  4       I kind of maybe thought, "Oh, it's a nice house."

  5       About a million, yeah.                                               01:53:35

  6             Q.     Probably a million dollars.

  7                    So what -- So what did you see?          You

  8       walked -- Did you walk through upstairs and

  9       downstairs?

 10             A.     We started downstairs.       We worked our way          01:53:45

 11       up.

 12             Q.     And what did you see downstairs?

 13             A.     We saw there was damaged plaster in the

 14       ceiling.      There was damaged plaster in the living

 15       room, dining room.       Upstairs, there was damaged                 01:54:02

 16       plaster in the bedroom.         There was two bedrooms --

 17       actually there's three bedrooms.            I'm trying to

 18       remember.

 19                    There was damaged hardwood floors.             I

 20       remember seeing buckling on the living room area.                    01:54:24

 21       There was damaged flooring in -- also in the dining

 22       room, family room, and it went to a nook area but

 23       not that much.      It started fading off at that point.

 24       There was damage upstairs, wood floors, hardwood

 25       floors, and the family room, I believe, had these                    01:54:54

                                                                          Page 109

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 110 of 165 Page ID
                                   #:614

  1       carpet tiles on the --                                             01:54:58

  2            Q.     Okay.    Did you take pictures?

  3            A.     Yes.

  4            Q.     And were your pictures uploaded to the

  5       claims file?                                                       01:55:09

  6            A.     Yes.    I -- We put those on there, yes.

  7            Q.     And how long do you think you were at the

  8       site for?

  9            A.     I would say range from hour, hour and a

 10       half.                                                              01:55:26

 11            Q.     And did you have conversations with people

 12       from Mackey Construction?

 13            A.     The father, we spoke mostly to him.

 14            Q.     What did you -- What did you and the father

 15       discuss?                                                           01:55:39

 16            A.     Well, we discussed, you know, the damages,

 17       which ranged from plaster, wood floors, the finish

 18       carpentry.     He saw that there's crown molding that

 19       was oversized.       Think, if I remember correctly,

 20       there was some lights, but we couldn't tell how many               01:56:00

 21       there were, but there were some lights there.

 22       Didn't look like a lot, but there were some lights

 23       that were affected because the water came down.

 24            Q.     Do you remember this gentleman's name?           The

 25       father?                                                            01:56:13

                                                                       Page 110

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 111 of 165 Page ID
                                   #:615

  1            A.   I wish I did.                                          01:56:14

  2            Q.   Is it Dana Mackey or Steven?

  3            A.   Sheesh, I wish I knew.

  4            Q.   All right.      So -- And how did you find

  5       Mr. Mackey?      Did he seem to be a reasonable person?          01:56:25

  6            A.   In terms of working with him or --

  7            Q.   Did he seem to be a competent contractor

  8       when you met him and -- walk through -- I'm sorry,

  9       Marc, that was inadvertent.

 10                 (Interruption in proceedings.)                         01:56:53

 11            MR. FELDMAN:     I had a brilliant objection.

 12            MR. HOOK:     I'm sorry.

 13            Q.   So this gentleman, was he a contractor?

 14            A.   Dana Mackey.

 15            Q.   Dana Mackey -- Was the person that you're              01:57:06

 16       saying that --

 17            A.   It was the father.

 18            Q.   Was that Dana Mackey or this is a different

 19       person?

 20            A.   I don't know his name.                                 01:57:13

 21            Q.   But this person that you think is Mr. -- a

 22       Mackey, was he a contractor?

 23            A.   I believe he was.        I believe he'd be the

 24       one with the license.       I'm not -- I wasn't too sure

 25       who holds the license on that.                                   01:57:23

                                                                       Page 111

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 112 of 165 Page ID
                                   #:616

  1            Q.   And did you --                                         01:57:25

  2            A.   But he was with Dana, yeah.

  3            Q.   And did you get the sense that he was a

  4       competent contractor from your discussions with him?

  5            MR. FELDMAN:     Lacks foundation, vague.                   01:57:35

  6            THE WITNESS:     Well, I don't know him that well.

  7       My first time meeting with him.

  8            MR. HOOK:

  9            Q.   What were your impressions of him?

 10            A.   I didn't have much of an impression because            01:57:42

 11       I really didn't know him.

 12            Q.   Okay.     And did you start discussing costs

 13       at all with this individual at the time?

 14            A.   We didn't go over costs.          I don't remember

 15       going over costs with him.                                       01:57:57

 16            Q.   Okay.     Did you have any other -- Did you

 17       have any conversations with Alan the first day you

 18       were there?

 19            A.   I think I remember talking about USC, had

 20       some conversations about what he does and --                     01:58:12

 21            Q.   And what do you remember Mr. Baker telling

 22       you about the loss and what they planned to do with

 23       the house?

 24            A.   What they planned to do with the house?            I

 25       don't remember him telling me anything about what                01:58:30

                                                                       Page 112

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 113 of 165 Page ID
                                   #:617

  1       they planned to do but that we were here to help                 01:58:32

  2       them out, get them back to their preloss condition,

  3       get the house back to preloss condition.

  4            Q.     Preloss or better position?

  5            A.     We like to put it back to the way it was.            01:58:45

  6       That's --

  7            Q.     So not better.

  8            A.     Preloss.    Preloss condition.

  9            Q.     And so you -- It was your understanding

 10       that Mr. Baker wanted to rebuild the house; right?               01:59:10

 11       Repair the house?

 12            A.     Repair the house.

 13            Q.     Return it back; right?

 14            A.     Yes.

 15            Q.     And was he -- Would you say he was anxious           01:59:15

 16       about that?

 17            MR. FELDMAN:      Lack of foundation.

 18            THE WITNESS:      I didn't get the feeling of any --

 19       being in a rush or anything.         He didn't share that

 20       with me, no.                                                     01:59:29

 21            MR. HOOK:

 22            Q.     Did Linda -- Did you have any conversations

 23       with Linda Baker?

 24            A.     I don't recall.     Maybe -- I don't remember

 25       what it was if I had.        Maybe it was small, but I           01:59:40

                                                                       Page 113

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 114 of 165 Page ID
                                   #:618

  1       don't remember what it was, if I talked to her.                01:59:42

  2            Q.    Okay.    And did you have any other

  3       substantive conversations from that first day's

  4       visit to the loss site that you can recall?

  5            A.    I'm sorry.      I'm sorry.    Repeat that.          01:59:58

  6            Q.    Yeah.

  7                  Did you have any, like, significant

  8       conversations at the site that you remember, like

  9       somebody saying that they saw the pipe burst or

 10       anything else that comes to memory that you recall             02:00:08

 11       about that first visit at the subject property that

 12       we haven't discussed?

 13            A.    I don't recall.      I just -- They -- They

 14       said it was -- it was water damage, pretty bad, and

 15       they could see that -- they could see there was                02:00:24

 16       water damage, and it went through the house.

 17                  When I got there, you know, I had to get a

 18       feel for it, so we had to walk the entire house.

 19            Q.    And what was your impression?

 20            A.    That there -- There was some damage, yes.           02:00:38

 21       There was quite a bit of damage.

 22            Q.    Quite a bit of damage; right?

 23            A.    Yes.

 24            MR. HOOK:     Okay.    All right.    Why don't we take

 25       a break.                                                       02:00:44

                                                                      Page 114

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 115 of 165 Page ID
                                   #:619

  1            THE VIDEOGRAPHER:     We are going off record.                02:00:46

  2       This is the end of Media Unit Number 4, and the time

  3       is 2:00 p.m.

  4                 (Interruption in proceedings.)

  5            THE VIDEOGRAPHER:     We are back on record.           This   02:15:41

  6       is the beginning of Media Unit Number 5, and the

  7       time is 2:15 p.m.

  8            MR. HOOK:

  9            Q.   All right.     Good afternoon, sir.         You

 10       understand you're still under oath?                                02:15:51

 11            A.   Yes.

 12            Q.   Okay.   So during that first day that you

 13       visited the loss, did you have a private

 14       conversation with Dana Mackey and Mike from Servpro

 15       at any point?                                                      02:16:06

 16            A.   Private conversation?

 17            Q.   Yeah.

 18            A.   I don't think we had a private

 19       conversation, no.      I don't -- I don't recall a

 20       private conversation.                                              02:16:15

 21            Q.   Do you recall any discussions with anybody

 22       from Servpro on that day?

 23            A.   Did I have a discussion with Servpro?              We

 24       talked about the loss, but I don't recall what we

 25       talked about.                                                      02:16:30

                                                                        Page 115

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 116 of 165 Page ID
                                   #:620

  1            Q.    Okay.    Sir, I'm going to hand you a stack           02:16:31

  2       of documents that we're going to mark as Exhibit 3,

  3       and I'm going to ask that you take a look at them,

  4       and I'm going to ask some questions about the

  5       documents.     Be careful.     The way I stapled them,           02:16:46

  6       they're kind of hazardous on the top corner, so

  7       watch your fingers.

  8            THE REPORTER:     (Indicating.)

  9            MR. HOOK:     The court reporter's going to mark

 10       that.                                                            02:17:03

 11                  (Whereupon the document referred to

 12                  is marked by the reporter as

 13                  Plaintiff's Exhibit 3 for identification.)

 14            MR. HOOK:

 15            Q.    Could you flip through that packet, sir.              02:17:31

 16       This is -- I'm going to represent to you that this

 17       is a Servpro estimate that was produced by your

 18       counsel.     And I want you to just look through and

 19       make sure that we're looking at the same thing, that

 20       we have the entire report, et cetera.                            02:17:49

 21                  Do you recognize the document, sir?

 22            A.    Yes.

 23            Q.    Okay.    Does this look like the full Servpro

 24       report to you?

 25            A.    Let me just --                                        02:20:01

                                                                       Page 116

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 117 of 165 Page ID
                                   #:621

  1            Q.   Yeah, sure.     Go ahead.                             02:20:03

  2            THE REPORTER:     I think he's done.

  3            MR. HOOK:

  4            Q.   All right.     Sir, did you take a look at the

  5       packet?                                                         02:24:06

  6            A.   Yes.

  7            Q.   Describe for me what that is, please.

  8            A.   Mitigation estimate.

  9            Q.   Okay.     And that was prepared for the

 10       mitigation of what?                                             02:24:16

 11            A.   For the water loss at Mr. Baker's house.

 12            Q.   In last year -- Last year; right?

 13            A.   Yes, last year, yes.

 14            Q.   Okay.     This was a covered loss, correct --

 15            A.   Yes.                                                  02:24:26

 16            Q.   -- under the policy?        Right.

 17                 Okay.     And do these pictures accurately

 18       reflect the conditions that you observed at the

 19       Baker house, more or less?

 20            MR. FELDMAN:     Vague, overbroad.                         02:24:41

 21            THE WITNESS:     Appears like some pictures were

 22       the time I saw it, and then some was done after, so

 23       they took out more wall, my second inspection, so --

 24            MR. HOOK:

 25            Q.   Do you have any doubt that these pictures             02:24:57

                                                                      Page 117

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 118 of 165 Page ID
                                   #:622

  1       depict what they purport to depict, and that is the             02:24:59

  2       Baker residence immediately following the loss?

  3              A.   Yes.     This shows Mr. Baker's house, yes.

  4              Q.   And it shows the work that Servpro did;

  5       right?                                                          02:25:10

  6              A.   Correct.

  7              Q.   Okay.     And what was the estimate for the

  8       work that they did, that -- here in Exhibit 3?

  9              A.   Exhibit 3?

 10              Q.   Exhibit 3 is the Servpro report --                  02:25:30

 11              A.   Right.

 12              Q.   -- and estimate.

 13                   So what's the amount of the estimate?

 14              A.   Total amount?

 15              Q.   Yes.                                                02:25:36

 16              A.   56,361.83.

 17              Q.   Where do you see that?

 18              A.   (Indicating.)

 19              Q.   What page, sir?

 20              A.   ALL000195.                                          02:25:46

 21              Q.   ALL000195.     Okay.

 22                   And when did you receive this estimate,

 23       sir?

 24              A.   Can't remember the date.        Probably is in

 25       the claim file.        I don't recall the date.                 02:26:05

                                                                       Page 118

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 119 of 165 Page ID
                                   #:623

  1            Q.     Claim file's right there.        Go for it.              02:26:09

  2                   This estimate on the front page, it says it

  3       was completed on October 19th.          Do you see that?

  4            A.     Date estimate, yes.

  5            Q.     Would you have received this on or about                 02:26:24

  6       that date?

  7            A.     I could agree, yes, that's probably when I

  8       received --

  9            Q.     And when you received this estimate, what

 10       did you do with it?                                                  02:26:34

 11            A.     Well, I tried to get this resolved.              I had

 12       reached out to other people in my team, in Allstate

 13       to help me try to resolve this estimate.

 14            Q.     Okay.   Read the paragraph on the bottom of

 15       the first page, please.                                              02:26:54

 16            A.     "This is an estimate for this large EMS.

 17       The home was hit by a failed supply line in the

 18       upstairs bath which ran for" a "couple of days

 19       creating extreme class 3 damage to the large high

 20       end home.     We met adjuster ED C, on site" with "a                 02:27:12

 21       couple of days of loss and explained that this loss

 22       was like no other residential we have seen due to

 23       its sheer size, extreme amounts of contents in the

 24       affected areas which had to be secured before

 25       demolition.     Also, there was plaster and lath wood                02:27:34

                                                                          Page 119

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 120 of 165 Page ID
                                   #:624

  1       boards so the demolition took extra time.              All of       02:27:41

  2       these factors contributed to extra time that were

  3       unavoidable."

  4            Q.     Did you read that when you received the

  5       report, sir?                                                        02:27:55

  6            MR. FELDMAN:     Lacks foundation.

  7            THE WITNESS:     I don't -- I -- I can't tell if I

  8       read it or not.

  9            MR. HOOK:

 10            Q.     Would there have been any reason for you                02:28:02

 11       not to have read it?

 12            A.     I got this and I -- I read through it and I

 13       noticed it was a big loss, and so I needed a team to

 14       help me resolve it because of the size of it.

 15            Q.     Okay.   So you read the -- You read the                 02:28:23

 16       Servpro report, including the description of the

 17       loss on the first page -- right? -- when you

 18       received it?

 19            A.     I don't remember reading this bottom

 20       portion.                                                            02:28:33

 21            Q.     Do you typically read the first page of an

 22       estimate?

 23            A.     I read the address, the company, yes.

 24            Q.     You don't read the description of the work

 25       that's done?                                                        02:28:48

                                                                          Page 120

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 121 of 165 Page ID
                                   #:625

  1            A.   I -- In this particular -- I read to the --                 02:28:48

  2       the estimate itself, line items.

  3            Q.   Do you disagree now with anything that is

  4       written here in the first page of this Servpro

  5       report?   Do you disagree with any of those                           02:29:02

  6       statements, sir?

  7            A.   I don't recall if it was a Class 3.               I'm

  8       not sure from a failed supply line.           I'm not sure

  9       where they came up with a Class 3, so --

 10            Q.   So it wasn't a Class 3?                                     02:29:16

 11            A.   I don't think it was from a supply line.

 12            Q.   So what was it?

 13            A.   I would say maybe a Class 1 or 2 at the

 14       most, but not a Class 3.

 15            Q.   What are the classes?                                       02:29:28

 16            A.   1, 2, and 3.

 17            Q.   And what differentiates those?           I don't

 18       know that terminology.

 19            A.   A 3 comes from sewage out of the toilet.

 20            Q.   That's the only -- That's the only                          02:29:40

 21       situation that's described as a Class 3 loss, when

 22       there's raw sewage?

 23            A.   From what I understand, yes.

 24            Q.   Okay.    Other than the characterization of

 25       this loss as a Class 3, do you see any other                          02:29:51

                                                                            Page 121

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 122 of 165 Page ID
                                   #:626

  1       misstatements in this paragraph?                                         02:29:55

  2              MR. FELDMAN:         Lacks foundation, calls for

  3       speculation.

  4              THE WITNESS:         I don't.

  5              MR. HOOK:                                                         02:30:14

  6              Q.      So you agree that there was water running

  7       for a couple days in the house; right?

  8              A.      Yeah.

  9              Q.      It was a high -- large, high-end home;

 10       right?                                                                   02:30:21

 11              A.      It was a large, high -- home was high end,

 12       yes.        Okay?    It was a nice home, yes.

 13              Q.      Okay.

 14              A.      Historic home.

 15              Q.      And Servpro thought it was like no other                  02:30:30

 16       loss -- residential loss they'd seen due to its

 17       sheer size and extreme amount of contents.                    Was that

 18       your -- also your conclusion?

 19              MR. FELDMAN:         Vague.

 20              THE WITNESS:         I don't know if I -- I don't know            02:30:41

 21       if they've ever seen anything like that.                   I don't

 22       know if --

 23              MR. HOOK:

 24              Q.      Had you worked on a residential loss like

 25       that before?           Partial loss?                                     02:30:55

                                                                               Page 122

                              Personal Court Reporters, A Veritext Company
                                              818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 123 of 165 Page ID
                                   #:627

  1            A.     Yeah.                                                 02:30:57

  2            Q.     Where?

  3            A.     I worked -- There are several losses that

  4       we had in L.A.       I can't know the address or anything

  5       like that.                                                        02:31:04

  6            Q.     Tell me specifically about them.

  7            A.     Water goes out from the line, especially

  8       when people are not home, and it gets everywhere,

  9       and it flows out through all the rooms.

 10            Q.     Okay.    What's the largest part of the loss          02:31:14

 11       claim that you worked on?

 12            A.     That I worked on?      The water?      Let me think

 13       here.     They're so -- Trying to pick one.

 14                   Okay.    I had one.    I believe it's somewhere

 15       in El Segundo.       I believe it's a three-story unit            02:31:44

 16       where it came from the three story all the way down.

 17            Q.     It was a three-story house?

 18            A.     It was three levels, yes.        First level,

 19       second level, third level.

 20            Q.     So three different units, or was that a               02:32:03

 21       single?

 22            A.     That was one single, yes, and the water

 23       started from the very top.

 24            Q.     Okay.    When was that?

 25            A.     That was three years ago.                             02:32:11

                                                                       Page 123

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 124 of 165 Page ID
                                   #:628

  1            Q.     What type of coverage did that insured                02:32:17

  2       have?

  3            MR. FELDMAN:      Vague.

  4            THE WITNESS:      It was -- Can't remember if it was

  5       a homeowners policy, but I believe there was -- had               02:32:23

  6       an HOA so it was a condominium-type policy.

  7            MR. HOOK:

  8            Q.     Was it a -- Did they have replacement cost

  9       coverage?

 10            A.     It was more for betterments and                       02:32:34

 11       improvements.

 12            Q.     So "No" would be the answer?

 13            A.     Right.

 14            Q.     Okay.    Have you ever worked on a loss this

 15       large where there was replacement cost coverage or                02:32:42

 16       extended replacement cost coverage involved?

 17            A.     Yes.

 18            Q.     And describe that loss for me.

 19            A.     Think here.    Let me see which one I can --

 20       I don't remember the location, but it was a                       02:33:06

 21       good-size loss.       It went everywhere.       Water went

 22       everywhere and got into all the rooms.             It damaged a

 23       lot of floors, lot of drywall.

 24            Q.     How -- Describe the house for me.

 25            A.     I think it was a two-story home.                      02:33:23

                                                                       Page 124

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 125 of 165 Page ID
                                   #:629

  1            Q.   How many square feet?                                02:33:29

  2            A.   5,000-square-foot home.

  3            Q.   How many -- How much of the house was

  4       damaged by water?

  5            A.   Say 35 to 40 percent.                                02:33:41

  6            Q.   Okay.   It was a high-end home?

  7            A.   High-end home, yes.

  8            Q.   And how much was the -- How much did it

  9       cost to replace that damage, approximately?

 10            A.   About 150-, 200,000, approximately.                  02:34:08

 11            Q.   Okay.   So after you received this estimate

 12       from Servpro, what did you do with it?

 13            A.   I reviewed its contents.         I -- I noticed

 14       there is a lot of equipment, filters there that we

 15       don't normally pay.      There was just this new stuff         02:34:43

 16       with the mitigator pulling stuff out.           A lot of

 17       equipment, negative air fans, air movers, dehu's, a

 18       lot of equipment.

 19            Q.   There was a lot of equipment in the house,

 20       wasn't there?                                                  02:35:05

 21            A.   Yes, there was.

 22            Q.   Okay.   So which line items of this invoice

 23       did you think were suspect?

 24            A.   I think it was -- There was a lot of line

 25       items, so typically something this size I give out             02:35:14

                                                                      Page 125

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 126 of 165 Page ID
                                   #:630

  1       to one of my ITs to help me out with because -- to              02:35:19

  2       gauge more on how long and how many, he was more

  3       familiar with that.

  4            Q.   Why didn't you just pay it?

  5            A.   Because this estimate -- I could see there            02:35:34

  6       was a lot, but there was a little bit on the heavy

  7       side with equipment so --

  8            Q.   How do you know that?

  9            A.   Well, based on what I saw out there and

 10       what they wrote here, they were -- it seemed like               02:35:47

 11       there was more on there than that they had on the

 12       site.

 13            Q.   How many days were they on the site?

 14            A.   I couldn't tell you that because I was

 15       there just that one day.                                        02:35:57

 16            Q.   Right.    It says here that they started on

 17       the job -- They were assigned on September 25th and

 18       that they completed the job on October 8th; right?

 19       Is that right?

 20            A.   That's what they're saying.                           02:36:12

 21            Q.   Okay.    You didn't believe that?

 22            A.   I don't think -- I wasn't there so I need

 23       to see by just the -- the size of the home, I take

 24       into consideration, and -- and because of the

 25       equipment they were using, looks a little excessive,            02:36:26

                                                                      Page 126

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 127 of 165 Page ID
                                   #:631

  1       so I had one of my ITs try to take care of this for              02:36:28

  2       me.

  3             Q.   Excessive based on what?

  4             A.   Just a lot of equipment.

  5             Q.   Based -- Based on what?         Are you in --         02:36:36

  6             A.   Because --

  7             Q.   -- the remediation business?

  8             A.   I am not.     I don't do mitigation work.

  9       It's something -- I probably say one of my

 10       weaknesses.       That's why I give it to somebody else          02:36:48

 11       to take care of it for me.

 12             Q.   Why didn't you just pay the invoice?

 13             A.   Because, like I said, I didn't agree with

 14       it, so I gave it to somebody else to take care of it

 15       for me.    It's -- Mitigation is -- Something this               02:37:00

 16       size, I don't handle.       I can handle the structure,

 17       but I can't handle this, so --

 18             Q.   Well, if you didn't suspect that the --

 19       Well, I'm wondering, if you didn't have a reasonable

 20       basis for suspecting that this was a improper                    02:37:10

 21       billing amount, I just -- I don't understand why you

 22       didn't just pay it.       Allstate makes billions of

 23       dollars; right?

 24             MR. FELDMAN:     Argumentative.

 25             MR. HOOK:                                                  02:37:22

                                                                       Page 127

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 128 of 165 Page ID
                                   #:632

  1             Q.     They make billions of dollars of profit              02:37:22

  2       every year; is that correct?

  3             MR. FELDMAN:     Calls for speculation.

  4             THE WITNESS:     I don't know how much they make.

  5       I don't know how much Allstate makes.                             02:37:29

  6             MR. HOOK:

  7             Q.     They have plenty of money to pay the claims

  8       that come due; right?

  9             MR. FELDMAN:     Argumentative.

 10             THE WITNESS:     I don't know how much money they           02:37:36

 11       have to -- how much money they're saying that they

 12       have.      I don't know.

 13             MR. HOOK:

 14             Q.     What were the reserves set for this claim?

 15             A.     Offhand, I can't remember how much I set             02:37:47

 16       up.     I don't have -- The claim would probably have

 17       it.

 18             Q.     Take a look.

 19             A.     In this file here?

 20             Q.     I --                                                 02:38:00

 21             A.     I usually go to my laptop for that where we

 22       have our reserve set.

 23             Q.     That's your claim notes.        This is

 24       everything that -- I've been told that this is the

 25       entire claim file.         It's been produced by your law         02:38:09

                                                                        Page 128

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 129 of 165 Page ID
                                   #:633

  1       firm, so hopefully you can find it here in this                  02:38:12

  2       5,000 pages.

  3            MR. FELDMAN:     Do you want him to look through

  4       the 5,000 pages?

  5            MR. HOOK:                                                   02:38:19

  6            Q.     I want to know what the reserves are for

  7       the case, so if you want to go get your laptop and

  8       drive back to wherever and get it and come back here

  9       or access it on his laptop or go to the law library,

 10       whatever the case may be.        But I want to get answers       02:38:29

 11       to my questions about the reserves for this case

 12       today.

 13            A.     Yeah.   It's -- My laptop has it because I

 14       go to that when I put reserves.          I don't document it

 15       says, "Hey, I put 'X' amount of reserves," so --                 02:38:46

 16            Q.     So that's not in the claim notes?           That's

 17       not something that Allstate keeps in the claims --

 18       claim notes, what the reserves are?

 19            A.     I put it on my -- Next Gen computer is

 20       where I put my reserves at.                                      02:39:00

 21            Q.     Is your computer connected to the Internet?

 22            A.     I'm not sure if it is or if it will allow

 23       access.     I'm not sure if Allstate would do that.

 24       But it's in my laptop, and that's where I put my

 25       reserves.                                                        02:39:18

                                                                       Page 129

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 130 of 165 Page ID
                                   #:634

  1            Q.   Where is your laptop right now?                           02:39:19

  2            A.   In parking.

  3            Q.   Where?

  4            A.   In the parking lot.

  5            Q.   Downstairs?                                               02:39:23

  6            A.   No.

  7            Q.   Where is the parking lot?

  8            A.   It's in the building over there by his

  9       office, the parking lot.

 10            Q.   All right.       Let's take a break.      I want you      02:39:32

 11       to get your laptop --

 12            MR. FELDMAN:     We're not going to do that.            He's

 13       not getting his laptop.

 14            MR. HOOK:

 15            Q.   You're not going to get your laptop?                      02:39:37

 16            MR. FELDMAN:     He's not required to bring a

 17       laptop and dig through it at a deposition.             And

 18       we've produced the entire claim file, and there's

 19       documents that contain the information on reserves.

 20            MR. HOOK:     Then find it.                                    02:39:48

 21            MR. FELDMAN:     But -- So if you want to have him

 22       look through 5,000 documents --

 23            MR. HOOK:     I do.

 24            MR. FELDMAN:     -- on the record and we can spend

 25       our day doing that --                                               02:39:54

                                                                         Page 130

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 131 of 165 Page ID
                                   #:635

  1              MR. HOOK:   I'll tell you this:       I went through       02:39:55

  2       all 5,000 pages, and it's not there, so --

  3              MR. FELDMAN:      You want me to tell you where it

  4       is?

  5              MR. HOOK:   Yeah, I do.                                    02:40:02

  6              MR. FELDMAN:      -- time.

  7              MR. HOOK:   No.     You tell me where it is, and you

  8       can tell him.

  9              MR. FELDMAN:      All right.

 10              MR. HOOK:                                                  02:41:11

 11              Q.   Do you remember what the reserves were,

 12       sir?

 13              A.   I don't recall.

 14              Q.   Do you have any recollection?

 15              A.   No, I don't.                                          02:41:15

 16              Q.   Not even a range?

 17              A.   I couldn't tell you.       I don't know.

 18              Q.   What is that number?       What is a reserve?

 19              A.   Well, you set some money aside to pay the

 20       claim.                                                            02:41:28

 21              Q.   That's all you have to just pay it; right?

 22              MR. FELDMAN:      Lacks foundation.

 23              THE WITNESS:      Not pay it but reserve it.

 24              MR. HOOK:

 25              Q.   So you're nodding your head.         That's all       02:41:36

                                                                        Page 131

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 132 of 165 Page ID
                                   #:636

  1       you got?    To pay the claim once you reserve it,                02:41:37

  2       that's all you got; right?

  3            MR. FELDMAN:     Misstates his testimony.

  4            MR. HOOK:

  5            Q.    The goal is to resolve it in that reserve;            02:41:43

  6       right?

  7            A.    We put the reserves as an estimate of what

  8       it's going to cost, what --

  9            Q.    With the goal of trying to resolve the

 10       claim in that reserve; right?                                    02:41:54

 11            MR. FELDMAN:     Misstates his testimony.

 12            THE WITNESS:     Not the entire thing, but just to

 13       put some reserves out there, some money out there on

 14       what we base what the damages are to include

 15       mitigation.                                                      02:42:06

 16            MR. HOOK:

 17            Q.    So it's kind of your -- like your rough

 18       estimate of what the claim's going to cost, yeah.

 19                  And the expectation by Allstate is that

 20       it's resolved for pretty close to that --                        02:42:14

 21            MR. FELDMAN:     Lacks foundation.

 22            MR. HOOK:

 23            Q.    -- is that right?

 24            A.    I don't know it's a result close to it, but

 25       it takes in account permits, plans, mitigation,                  02:42:21

                                                                       Page 132

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 133 of 165 Page ID
                                   #:637

  1       tests.                                                              02:42:26

  2            Q.     How is that number set?

  3            A.     What number?

  4            Q.     The reserves.

  5            A.     What is the amount?      I don't know what the          02:42:31

  6       amount --

  7            Q.     Who sets it?

  8            A.     I set them.

  9            Q.     You set it.     Okay.

 10                   Yeah, we need to find out what that number              02:42:37

 11       was for this claim.

 12            MR. FELDMAN:     Well, that lacks foundation that

 13       there's one number.        But if you give me five

 14       minutes, I can point you to a page.

 15            MR. HOOK:    Should we take a break?                           02:42:51

 16            MR. FELDMAN:     Five minutes?

 17            MR. HOOK:    Okay.     Great.

 18            THE VIDEOGRAPHER:       We are going off record.

 19       This is the end of Media Unit Number 5, and the time

 20       is 2:43 p.m.                                                        02:42:59

 21                   (Interruption in proceedings.)

 22            THE VIDEOGRAPHER:       We're back on record.           This

 23       is the beginning of Media Unit Number 6, and the

 24       time is 2:54 p.m.

 25            MR. HOOK:    Okay.     It's 2:54, sir.      We had some        02:54:12

                                                                          Page 133

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 134 of 165 Page ID
                                   #:638

  1       discussions off -- off the record about continuing                     02:54:15

  2       today's deposition.          I had hoped to complete as much

  3       as we can today, but I understand you'd prefer to

  4       come back; is that true?

  5            THE WITNESS:       Yeah.     I'm tired at this point.         I   02:54:25

  6       don't think I can give you my best testimony at this

  7       time moving on forward.

  8            MR. HOOK:       Okay.     Because you're tired; correct?

  9            THE WITNESS:       Yes.

 10            MR. HOOK:       Okay.     Can we -- Can I ask a couple            02:54:35

 11       questions about the initial reserve setting in the

 12       claim?

 13                   On the very back of that binder --

 14            MR. FELDMAN:       I thought we were -- we were going

 15       to be done.                                                            02:54:51

 16            MR. HOOK:       That's fine.     That's fine.     Let's

 17       complete.     Yeah, that's fine.        You identified the

 18       records.     Okay.     That's fine.

 19            MR. FELDMAN:       I just wanted to make sure.           I

 20       promised you I would.                                                  02:54:58

 21            MR. HOOK:       And the last thing that we're going

 22       to go do on the record is that Mr. Carrasco did

 23       bring about -- quite a few additional documents that

 24       we're going to attach today as Exhibit 4.              They

 25       start at Bates stamp Number ALL003319, and they                        02:55:08

                                                                            Page 134

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 135 of 165 Page ID
                                   #:639

  1       conclude at a picture Bates-stamped ALL003698.                  02:55:16

  2                  I've agreed to conclude Volume I of today's

  3       deposition and continue it to another date within 60

  4       days of today's date to be mutually agreed upon by

  5       counsel.                                                        02:55:37

  6                  And then I'm going to propose the following

  7       stipulation:

  8                  That the court reporter be relieved of her

  9       custodial duties under the applicable code; that

 10       counsel for the deponent maintain -- be sent the                02:55:49

 11       original transcript and maintain custody of same;

 12       that he will review the transcript with the witness

 13       and have 30 days to notify my office of any changes

 14       thereto.    Counsel shall maintain the original and

 15       make it -- provide it at trial.         And if it should be     02:56:11

 16       lost or stolen, a certified copy shall be suitable

 17       for use in its stead.

 18            MR. FELDMAN:    And I agree to provide it on

 19       informal notice.     Agreed.

 20            MR. HOOK:   Thank you, sir, for your time today.           02:56:27

 21       And I look forward to completing our deposition

 22       soon.   Thank you.

 23            THE VIDEOGRAPHER:     We are off record at 2:56

 24       p.m., and this concludes today's testimony given by

 25       Edward Carrasco.     The total number of media units            02:56:37

                                                                      Page 135

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 136 of 165 Page ID
                                   #:640

  1       used was six and will be retained by Veritext.               02:56:40

  2                 (Whereupon the documents referred to

  3                 are marked by the reporter as

  4                 Plaintiff's Exhibit 1 and Exhibit 4

  5                 for identification.)

  6                 (The proceedings concluded at 2:56 p.m.)

  7                                  *****

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                                                      Page 136

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 137 of 165 Page ID
                                   #:641

 1         STATE OF CALIFORNIA            )
                                          ) ss:
 2         COUNTY OF LOS ANGELES )
 3
 4                      I, EDWARD CARRASCO, hereby certify under
 5         penalty of perjury under the laws of the State of
 6         California that the foregoing is true and correct.
 7
 8                      Executed this ________________________ day
 9         of
10         __________________,_______, at ____________________,
11         California.
12
13
14                   ____________________________________
15                                EDWARD CARRASCO, VOLUME I
16
17
18
19
20
21
22
23
24
25

                                                                      Page 137

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 138 of 165 Page ID
                                   #:642

 1         STATE OF CALIFORNIA            )
                                          ) ss.
 2         COUNTY OF LOS ANGELES )
 3              I, MARY K. MEDLEY, CSR NO. 9557, in and for the
 4         State of California, do hereby certify:
 5               That prior to being examined, the witness named
 6         in the foregoing deposition was by me duly sworn to
 7         testify the truth, the whole truth, and nothing but
 8         the truth;
 9              That said deposition was taken down by me in
10         shorthand at the time and place therein named and
11         thereafter reduced to typewriting under my
12         direction, and the same is a true, correct, and
13         complete transcript of said proceedings;
14              That if the foregoing pertains to the original
15         transcript of a deposition in a Federal Case, before
16         completion of the proceedings, review of the
17         transcript {X} was {           }   was not required.
18              I further certify that I am not interested in
19         the event of the action.
20         Witness my hand this 19th day of November, 2019.
21
22
23               <%18710,Signature%>                           CSR No. 9557
24                       Certified Shorthand Reporter
25                                     State of California

                                                                      Page 138

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 139 of 165 Page ID
                                   #:643
   [& - 96]

              &        19th 119:3 138:20        106:22 107:20                  6
    & 2:15             1:00 71:14               116:2,13 118:8,9      6 3:4 102:17
                       1:10 71:25               118:10 119:19           133:23
             0
                       1:30 65:8,21,23,23       121:7,9,10,14,16      60 135:3
    0517768081 33:23     65:25 66:24 67:21      121:19,21,25          619 2:17
    08024 1:5            67:23                3,000 56:2              68 103:18
             1                  2             30 135:13
                                                                               7
    1 3:10 4:14 31:22                         310 2:12
                       2 3:12 32:17 34:6                              7.5. 87:12
      32:13 34:13,20                          338-6500 2:17
                         35:13 67:5 86:20                             70 104:12
      90:25 91:3 92:7                         344 61:8 65:20
                         86:23 90:25 91:1                             707 2:3 4:20
      92:20 121:13,16                         35 125:5
                         92:2 108:24                                  735.5 90:24
      136:4                                   3500 4:21
                         121:13,16                                    790.03. 93:18
    1-138 1:25                                3618621 1:23
                       200,000 55:4 56:3
    1.3. 87:14                                         4                       8
                         125:10
    10 87:10,16 108:23 2012 22:9              4 3:15 71:24 92:7       8 43:4
    10-22 69:1,3 70:25 2013 6:25 7:2 22:2       115:2 134:24          80 104:9
    10-8-2018 70:8       22:15,16 38:13         136:4                 839-5179 2:12
    10053 6:12         2018 33:3,25 67:21     4,000 106:22            84 16:5
    10:00 68:17 101:9 2019 1:16 2:3 4:2         107:20                86 3:12 16:23
    10:00ish 101:9       4:5 138:20           40 81:20,24 82:5          17:25
    10:11 2:2 4:2,5    20th 33:3,25             82:14,21 83:4,7       87 17:25 18:17
    10:42 32:14        22nd 69:5                104:9 125:5           88 18:17
    10:50 32:18        24 72:10               4264 2:11               89 18:17
    11180 91:2         25th 126:17                     5              8th 68:17 126:18
    116 3:14           26 64:18                                                9
    11:31 67:6                                5 87:11 92:9
                       2695.183 90:16                                 9 20:12
    11:38 67:10                                 102:17 115:6
                         92:20 93:10 94:20                            9-20-2018 64:10
    12:06 71:21                                 133:19
                         95:11,21                                     9-26 64:23 65:10
    13 22:9                                   5,000 125:2 129:2
                       2695.183. 3:12                                 9-27 65:9,15
    136 3:10,15                                 129:4 130:22
                         87:16 92:10 94:16                            90 19:10,13
    15 1:16 2:3 4:2                             131:2
                       26th 69:23                                     90017 4:21
      81:17                                   50 104:12
                       27th 66:4,11 67:20                             90230 2:11
    150 125:10                                50,000 53:24 54:1
                       2:00 115:3                                     90s 19:10,11,12,13
    15th 4:5                                    59:6
                       2:15 115:7                                       20:15 59:18
    18 6:10                                   501 2:16
                       2:19 1:5                                       91 20:10
    18710 138:23                              53,000 53:25
                       2:43 133:20                                    91763 6:13
    19 20:25,25 21:2                          56,000 53:2,12,23
                       2:54 133:24,25                                 92101 2:16
    1961 6:10                                 56,361.83. 118:16
                                3                                     9557 1:24 2:5
    1979 14:25
                       3 3:14 67:9 71:20                                138:3,23
    1986 16:24
                         90:25 99:14                                  96 20:18,18,21


                                                                                  Page 1
                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 140 of 165 Page ID
                                   #:644
   [9th - appointment]

    9th 101:4 105:13     adjust 11:8 97:8         28:10,11,12,22          127:21 129:15
             a           adjuster 12:17           101:17 112:17           133:5,6
                           22:24,25 23:1        alcohol 72:8,11         amounts 119:23
    a.a. 15:25 16:1
                           47:6 62:17 73:16     all000195 118:20        angeles 2:4 4:1,20
    a.m. 2:2 4:2,5
                           82:1 119:20            118:21                  4:21 61:9 137:2
      32:14,18 67:6,10
                         adjusting 38:2         all003319 37:5            138:2
    ability 72:9
                           42:3                   134:25                annual 93:4
    able 62:25
                         adjustment 11:15       all003698 37:11         annually 90:6
    abuse 30:15
                           38:8 56:6 81:1         135:1                 answer 10:1 12:5
    access 129:9,23
                         admonitions 12:2       alleged 30:20             39:12 47:11 50:15
    accidental 74:12
                           12:3 29:11           allow 129:22              52:22 60:8 63:21
      74:12
                         advise 47:21           allstate 1:7 4:17         100:23 124:12
    accorded 90:23
                         advised 29:15,17         5:15 6:18,23 8:4,6    answered 9:23
    account 89:14
                         affect 72:9              9:1 10:9 11:11,12       13:1 27:7 49:7
      132:25
                         affiliations 5:5         22:14,15,18 29:17       55:19
    accurate 27:14
                         afield 78:1              31:1 34:24,25         answering 50:16
      62:19
                         afternoon 72:2           38:1,13 41:21         answers 129:10
    accurately 72:10
                           115:9                  43:6,6,14,23 47:13    antique 41:7
      117:17
                         age 89:7 103:9,14        51:3 55:10,14         anxious 113:15
    accusations 10:15
                           103:24 104:17          64:20 72:16 73:7      anybody 11:11
    accused 10:9,12
                         ago 7:12,14 59:3         73:19 78:5,25,25        52:23 100:11
      30:8
                           123:25                 79:20 80:21,25          101:25 115:21
    acronym 75:20
                         agree 4:12 23:24         81:6 82:4,24 83:6     apologies 34:17
      95:6
                           24:2 25:5 55:20        83:11 84:17 85:7      app 92:19
    act 63:2,4,7,8
                           60:11 99:6 119:7       85:23 86:7 93:23      appearance 5:7
    action 5:1 138:19
                           122:6 127:13           94:2 95:1,18,25         102:15,16
    acts 87:12
                           135:18                 96:18 119:12          appearances 2:7
    actual 44:12,16
                         agreed 135:2,4,19        127:22 128:5            5:5
      45:9,10 46:7
                         agreement 30:4,4         129:17,23 132:19      appears 102:13
      68:20,22 74:8
                           50:25                allstate's 26:4 35:6      117:21
      84:19,24,25 85:3
                         agrees 91:25             48:17 51:9 73:15      applicable 89:4
      85:18 86:12,13
                         ahead 31:21 33:20      alongs 81:4               135:9
      98:9,11 103:24
                           34:16 64:5 84:23     ambiguous 24:15         applicant 87:20,21
    acv 44:25 45:22
                           87:15,18 96:17         83:3                    91:4,9,12,23,24,25
      46:22 47:3 74:21
                           117:1                amended 3:10              92:14 93:10,11
      84:24
                         aide 17:2,7,8,9          31:22 33:17           application 91:6
    additional 35:24
                         air 89:4 125:17,17     amount 45:6,22            92:3,15,25 96:8
      36:9,15 37:3,18
                         al 1:4,7                 46:22 48:6 50:6       apply 92:23
      134:23
                         alan 1:4 2:19 5:10       52:21 54:7,15         appointment 65:2
    address 6:11
                           5:12 25:15,16,18       80:6 84:25 89:20        68:16
      57:24,25 58:1
                           25:25 26:8,19          118:13,14 122:17
      120:23 123:4

                                                                                     Page 2
                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 141 of 165 Page ID
                                   #:645
   [appropriate - believe]

    appropriate 43:7           47:10 79:19 85:13     69:7 70:4,25             14:13,14
    approximately            asks 34:13 35:13        71:23 72:14 74:22      barclays 87:8
      6:24 17:10 18:22       assigned 63:15          78:2 86:15 100:16      base 43:20 132:14
      18:24 19:18 21:25        64:14,17,23,25        100:17 106:11          based 12:4 43:18
      108:2 125:9,10           65:13 126:17          113:2,3,5,13 115:5       46:2 54:24 56:17
    april 50:2,3             assignment 63:14        129:8,8 133:22           61:10,21 89:13,19
    architect 88:11          assumes 26:14,21        134:4,13                 90:11 97:17 126:9
      98:8,25 99:6,8           27:18 50:11 95:12    bad 10:9 13:15            127:3,5,5
    architectural              97:10                 114:14                 bases 59:25
      15:15,22 16:2,10       assumption 97:18       baker 1:4 2:19          basic 73:24
      18:20 19:16 20:3       assumptions 92:8        4:16 5:11,12,12        basically 72:18
      20:23 21:5 62:25       attach 29:12 31:21      25:25 26:9 28:10       basing 26:16
    area 39:7 56:21            86:19 134:24          28:12 37:19 42:24      basis 43:18 60:1
      61:11,24,25,25         attached 37:1 89:9      48:2,7 51:1,17           61:6,19 87:23
      62:5,6 109:20,22       attempt 50:23           101:15,17 103:11         91:8 92:5,17 93:4
    areas 43:22                60:11                 103:20 104:15            93:13 127:20
      108:15,16,18           attempted 70:13         112:21 113:10,23       bates 36:8,12,20
      119:24                 attempts 51:2           117:19 118:2             37:5,10 134:25
    argumentative              70:17                baker's 28:14             135:1
      9:23 23:12,14,25       attend 15:6             55:21 103:9            bath 89:6 119:18
      24:4,10,13,20 25:9     attending 5:4           117:11 118:3           bc 75:18,19,21
      25:19 26:14,21         attorney 5:8,10,14     bakers 30:13 33:1         76:22
      27:5,18 49:4,7           8:17 29:16,16         33:10 42:21 46:15      bedroom 109:16
      50:12 51:7 52:17         35:6 94:9             47:1 61:8 62:1         bedrooms 59:11
      60:4 70:21 95:20       attorneys 35:10         63:13 65:20 66:7         59:13 109:16,17
      100:10 101:1           audible 39:18           76:10 77:13 97:16      beginning 5:7
      103:13 107:23          audio 4:11,11           98:12 100:3              32:17 36:3 67:9
      127:24 128:9           available 47:22         105:13                   67:21 71:24 115:6
    arising 33:24            avenue 2:11 6:12       balance 89:20             133:23
    arrive 66:23               34:1                 baldwin 48:23,23        behalf 2:2 92:12
    arrived 105:2            average 15:11,12        49:21 51:2,20          belief 61:6
      108:21                   42:18                 52:1,6,9,18,21         believe 11:22,24
    article 87:14 90:17      award 76:22             55:8,10,20 56:7,13       11:25 19:8 20:10
      90:22                  aware 29:10 30:23       56:19 57:19 58:21        35:12 36:1 47:25
    aside 68:23 131:19         38:12 46:19 65:1      59:5,20 60:24            50:3 58:3 59:1,13
    asked 9:19,22,23                  b              61:22 66:3 97:7          59:18 61:12 76:11
      13:1 27:7 34:10                                98:2 101:12              95:2 101:23
                             b 5:11 88:16 89:12
      49:7 52:2 55:19                               baldwin's 52:10           109:25 111:23,23
                             back 9:17 13:8,9
      60:21 70:15                                    98:4                     123:14,15 124:5
                               13:11 16:7 32:16
    asking 14:17                                    bankruptcy 13:23          126:21
                               36:7 37:15 58:17
      25:23,24 41:20                                 13:24,25 14:3,5,8
                               58:17,18 67:8

                                                                                         Page 3
                             Personal Court Reporters, A Veritext Company
                                             818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 142 of 165 Page ID
                                   #:646
   [bell - city]

    bell 14:21,23          boards 120:1             6:13 80:21 81:1,7       138:15
    benefit 39:19          bottom 36:8 37:5         81:12 83:11,22,25     cash 44:12,16,19
    benefits 47:17           119:14 120:19          93:20 94:17 137:1       44:21 45:3,9 46:7
      48:11 60:2           boulevard 2:4            137:6,11 138:1,4      caution 12:1
    best 11:24 16:22         4:20                   138:25                ccr 87:16 95:11
      18:16 31:19 59:23    breached 30:13         call 52:13,15 58:11     ceiling 105:1
      103:17 104:1,10      break 32:8 71:12         67:25 70:10,10          109:14
      134:6                  114:25 130:10          75:24 84:25           ceilings 43:4,5
    better 84:6,6            133:15               called 14:22 17:21        89:5
      113:4,7              brief 32:8               17:22 18:12 19:25     cell 4:9
    betterments            brilliant 111:11         22:3,8 63:16 65:2     cellular 4:8
      124:10               bring 34:10 35:20        65:4,7,8 67:22,22     central 1:2 4:18
    beyond 101:5             130:16 134:23          70:9,14 75:13         certain 74:14 80:6
    big 40:19 53:9         broadway 2:16            94:12 105:5             81:10,11 82:9
      59:5 77:21 105:8     brother 17:6           calls 10:18 44:8          99:8,24
      120:13               brought 12:16            54:12 76:23 81:14     certificate 15:21
    bill 8:8 10:13 53:1      34:21 36:9,16          81:16 104:3           certified 135:16
      53:10,11,21 54:8     brown 102:20             107:15 122:2            138:24
      54:21 56:2 99:1      buckling 106:9           128:3                 certify 137:4
      100:4                  109:20               camera 25:4               138:4,18
    billing 127:21         budget 98:7            care 93:16 127:1        cetera 116:20
    billions 127:22        build 58:17,18           127:11,14             cghlaw.com 2:12
      128:1                  89:16 103:1,2        careful 72:25           chance 32:4 33:16
    bills 98:16,22,24      building 55:5 75:8       116:5                 change 15:14
    binder 25:2              75:8,12,14,15,15     carpentry 110:18        changes 11:3 90:9
      134:13                 75:17,20 76:1,7,12   carpet 40:23 42:20        90:10 135:13
    binding 90:17            76:25 77:10,10         106:11 110:1          chapter 87:11
    birth 6:9                88:7 90:10 130:8     carpeting 61:15           90:25
    bit 18:7 114:21,22     built 59:17 89:8       carrasco 1:15 2:1       characterization
      126:6                burst 114:9              3:3,11 4:15 5:16        96:10 121:24
    black 23:17,21         business 33:4            5:20 6:5,6 26:12      chicago 38:17
      24:6,18 25:7,17        87:13 91:25 93:14      27:13 28:11 31:23       72:18 79:24 83:19
      26:11,19,25 27:1,3     127:7                  32:20 33:18 63:24     choi 21:19,21,24
      27:13,22 28:2,3      busy 66:16 100:7         67:12 72:2 134:22       22:6
      32:6 102:17,21                 c              135:25 137:4,15       choice 49:12
    blank 8:21                                    carry 76:5,7            chris 2:12 68:4
                           c 6:6,6 21:21 88:17
    blind 24:8 28:6                               case 1:5 7:6,6,7        christopher 2:10
                             89:18 119:20
    bludgeon 51:4                                   8:12,20,23 9:2          2:10 5:9
                           cabinetry 58:20
    board 69:9 70:2                                 10:4,7,21 12:16       cities 99:22
                             58:23 61:15
    boarding 38:14                                  14:13 33:14 60:10     city 2:11 75:23,24
                           california 1:2 2:4
                                                    92:22 129:7,10,11       75:25 76:2,21
                             2:11,16 4:1,18,21

                                                                                       Page 4
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 143 of 165 Page ID
                                   #:647
   [city - contract]

      99:11,25             closer 18:7              12:19,23 17:18,19     condo 42:15 75:11
    claim 12:10 13:23      coach 45:11              18:12 19:23,24        condominium
      13:24 33:23,23       coast 20:14              20:6 22:1,3,8,10        124:6
      34:13,14,22,24       code 75:8,12,14,15       58:19 61:13,22        conduct 65:15,19
      35:1,10,12,17,22       75:15,17,20 76:1,7     66:14,19 79:20        confident 90:23
      37:19 38:2 42:3        76:12,25 87:1,6,8      84:17 94:2 100:13     conflict 29:19 30:1
      51:5,13,15,17          90:25 91:1 93:17       120:23                conform 62:25
      63:10,21,24 64:1,2     93:20 94:17 135:9    company's 8:8           conjunction 30:16
      64:3,13,23,24        codes 43:18,20,21      compared 89:16            80:17
      65:11 68:2 69:22       43:21 75:8           compensation            connected 129:21
      71:13 72:15 78:11    college 15:2,3,4,5       74:16                 connection 87:21
      79:3 97:8 99:5         15:6,13,17 16:4,7    competent 111:7           91:5 92:3,15
      100:5,16,20 101:3      16:20                  112:4                   93:11 96:7
      106:2 118:25         color 28:4,6 103:3     complaint 30:21         consider 97:14,25
      119:1 123:11           103:4                complete 134:2,17       consideration
      128:14,16,23,25      come 50:18 80:19         138:13                  88:12 126:24
      129:16,18 130:18       128:8 129:8 134:4    completed 46:13         considered 41:19
      131:20 132:1,10      comes 76:21 79:17        62:3 119:3 126:18       98:3
      133:11 134:12          114:10 121:19        completing 135:21       consistent 107:12
    claim's 132:18         comfort 93:8           completion 138:16       consists 58:19
    claims 11:3,8,14       coming 105:17,19       complied 97:8,14        constitutes 93:13
      22:24 23:1 31:14     commencing 91:1        comply 84:7,13          construction
      33:15 38:7 47:5      commissioner           components 88:12          18:13,19 19:6,15
      51:4 56:6 57:19        87:11                  92:9                    48:18 58:21 60:24
      68:10 81:2 110:5     commit 30:18           comporting 93:8           66:3,9 82:18
      128:7 129:17         committed 30:13        computer 129:19           101:12,13,23
    clarified 94:19          30:15,16               129:21                  110:12
    clarify 28:8 36:19     communicate 85:9       concentrated            consultants 99:16
    class 119:19 121:7       87:5,19 93:7           108:18                consulted 99:7,9
      121:9,10,13,14,21    communicated           concerns 50:24          contain 98:7
      121:25                 91:10,12,18,22       conclude 135:1,2          130:19
    classes 121:15           92:14 97:15          concluded 136:6         contained 36:24
    classroom 38:25        communicates           concludes 135:24        content 30:4
    clear 8:7 45:8           91:3                 conclusion 44:8         contents 119:23
      94:18 96:12          communicating            54:13 61:20 81:14       122:17 125:13
    client 25:16,24          86:8                   122:18                continue 4:12
      28:10                communications         condition 113:2,3         67:16 135:3
    clients 60:2             35:14                  113:8                 continued 5:23
    close 33:4 103:10      company 5:15           conditioning 89:4       continuing 134:1
      132:20,24              6:19,23 7:21,25      conditions 117:18       contract 30:12
                             11:17,21,22 12:16

                                                                                      Page 5
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 144 of 165 Page ID
                                   #:648
   [contractor - dealing]

    contractor 18:10          87:23 88:2,7,10,11     92:16 93:12 124:1     damaged 40:15,18
      19:4,5 43:8 49:11       89:12,13,15,16,18      124:9,15,16             106:7 108:3
      50:9 52:12 55:13        89:21 90:3,8,13      coverages 44:1            109:13,14,15,19
      57:10 60:1 61:16        91:4,7,9,12,18,22      74:4 76:25 80:1         109:21 124:22
      62:24 69:9 70:11        92:2,5,11,14,17,19   covered 64:21             125:4
      111:7,13,22 112:4       92:24 93:4,13          73:5 74:10,13         damages 110:16
    contractors 49:23         95:24 96:7 106:18      117:14                  132:14
      57:17                   124:8,15,16 125:9    created 90:13           dana 101:23 111:2
    contributed 120:2         132:8,18             creating 119:19           111:14,15,18
    conversation            costs 33:15 43:19      crown 42:22,23,24         112:2 115:14
      91:21 115:14,16         84:24 90:9,20          42:24 106:13          data 90:18
      115:19,20               91:17 92:6 112:12      110:18                date 6:9 7:13
    conversations 4:8         112:14,15            csr 1:24 2:5 138:3        16:21 20:12 59:4
      110:11 112:17,20      counsel 2:7 4:16         138:23                  63:23 64:15,16
      113:22 114:3,8          5:3 27:24 32:8       culver 2:11               65:8 68:20,22
    convicted 72:12           36:2 60:9 67:1       current 6:11 90:8         95:7 98:19 118:24
    coordinate 105:25         71:3 116:18 135:5      90:14                   118:25 119:4,6
    copy 71:7 91:8,16         135:10,14            currently 6:17            135:3,4
      91:19,23 92:18        counted 80:4           currentness 87:9        dates 18:15
      93:23 135:16          county 137:2           custodial 135:9         day 38:24 39:5,5,6
    corner 116:6              138:2                custody 135:11            39:9,21 40:3,5,6,8
    correct 24:7,19         couple 13:10 18:5      custom 59:14              59:24 60:7,8,9,9
      26:6,7,20 27:4          19:18 59:22          customer 73:12,16         64:24 68:2,23
      35:3 36:4 37:6,11       119:18,21 122:7        73:18,20 74:2,3         70:23,24 82:5
      37:12 45:21,25          134:10                 78:4,11 79:11,17        84:8,14 100:21,24
      58:25 67:18,19,21     course 15:8 16:8         82:17 85:10             112:17 115:12,22
      69:23 74:17 82:22       41:6 77:6 95:2,3,4   customers 43:16           126:15 130:25
      82:23 117:14            95:5                   74:15 78:5 82:16        137:8 138:20
      118:6 128:2 134:8     courses 97:4             85:12                 day's 114:3
      137:6 138:12          court 1:1 4:18,23      cv 1:5                  days 81:17,20,24
    correctly 42:23           5:17 8:3,6 10:22              d                82:14,22 83:5,7
      76:14 79:25             23:3,5 29:12                                   91:20,25 119:18
                                                   d 6:6,6 88:18 90:2
      110:19                  30:22 31:7 39:17                               119:21 122:7
                                                   damage 20:6
    cost 44:13,17             72:24 116:9 135:8                              126:13 135:4,13
                                                     43:15,17,24 72:21
      45:15,16,16 56:4      cover 25:2 31:2                                de 44:16
                                                     72:22,22 105:1
      56:11 61:7 62:18      coverage 22:21                                 deadline 82:5
                                                     107:25 108:1,10
      73:22 75:1,3            33:1 43:16,17,24                             deal 12:18 41:11
                                                     108:12 109:24
      76:17 83:15,23          44:13 47:21 64:19                              50:20 78:5
                                                     114:14,16,20,21
      84:18,19,25 85:3        74:3,6,7,8 75:18                             dealing 22:20 79:1
                                                     114:22 119:19
      85:10,15,18,22,25       75:19,21 76:23                                 81:1
                                                     125:9
      86:9,12,13 87:20        87:22 91:7 92:1,5

                                                                                        Page 6
                            Personal Court Reporters, A Veritext Company
                                            818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 145 of 165 Page ID
                                   #:649
   [dealt - drafts]

    dealt 12:9           depend 25:12           designer 98:13,15       discussed 110:16
    debris 88:10         depending 74:16        desktop 35:25             114:12
    deceptive 87:12        76:8                 detail 73:24 94:1       discussing 112:12
    deciding 59:25       depends 25:10,12       detailed 96:1           discussion 115:23
    decision 56:5          25:13 41:17 76:20    determination           discussions 112:4
    decorations 107:5      77:9 82:1,2,25         64:20                   115:21 134:1
    dedicated 80:12        83:5,6 97:11         determine 74:7,8        displaced 50:10
      80:13                99:10,10,11,19,21      77:5                  distinction 26:15
    deducted 73:23         99:22                determined 64:21          26:22 27:20 28:3
    deductible 73:23     depict 118:1,1         determines 91:13        distinguish 28:4
    deduction 89:22      depo 36:24             determining 74:3        distress 30:15
      90:3               deponent 3:2             74:6 76:17            district 1:1,2 4:17
    defendant 2:14         33:22 135:10         dichotomy 25:19           4:18
    defendants 1:8       deposed 7:17 10:7      diego 2:16              district's 62:13
      5:16               deposition 1:15        difference 23:9,18      division 90:25
    define 76:3            2:1 3:10,15 4:11       44:6,11,14 47:2       document 27:13
    definitely 104:10      4:15,19 7:4 8:22       56:4                    34:7 37:8 86:21
    definition 23:15       9:10,13,15,19,22     differences 74:20         96:2,5,6,10,11
    degree 15:21,25        13:17,22 14:7,10       75:10                   116:11,21 129:14
      16:1,11 90:23        14:12,15,16 24:12    different 42:13         documenting
    dehu's 58:12           31:22 33:17,22         43:23 51:22 71:1        77:11
      125:17               34:6 63:20 130:17      74:15 75:7 80:1       documents 3:15
    dehumidifiers          134:2 135:3,21         94:5 99:23 111:18       35:20 36:2,7,9,16
      58:14                138:6,9,15             123:20                  36:21 37:4,18
    delay 51:3,11,11     deposition's 13:19     differentiates            71:5 76:24 116:2
      51:13,14           depreciation             121:17                  116:5 130:19,22
    deluxe 48:9 54:9       44:17,18,19 45:5     difficult 78:12           134:23 136:2
      76:6                 45:18,20,23 46:9       79:10,12,16           doing 66:16
    demand 32:25           46:11 73:24 74:22    difficulty 79:2           130:25
      33:3,7,8,13          74:23,25 85:1,4,5    dig 130:17              dollar 59:8
    demo 7:23 8:1          86:14 89:23 90:4     diligence 100:5         dollars 57:4 61:5
      58:14,19           deprive 47:17          dimas 61:23               99:15 100:8 109:6
    demoed 105:22        describe 74:19         dining 109:15,21          127:23 128:1
    demolish 58:15         102:10 117:7         direction 138:12        double 6:6 11:13
    demolition 10:8        124:18,24            disagree 121:3,5        doubt 117:25
      58:14 88:10        described 96:25        disagreed 49:17         downstairs 109:9
      119:25 120:1         121:21               discern 100:21            109:10,12 130:5
    deny 8:8 51:4 60:2   description 3:9        discrepancy 52:4        drafting 15:15,22
    denying 10:12          120:16,24              55:5,13 56:11           16:2 18:2 20:3
    department 90:22     design 16:10           discuss 74:1            drafts 21:5
                                                  110:15

                                                                                     Page 7
                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 146 of 165 Page ID
                                   #:650
   [draftsman - exhibit]

    draftsman 18:20        efforts 69:25          estate 16:18 17:4,5     estimating 40:1,7
      19:16 20:23 21:6       105:25               estimate 3:14             40:9,10 41:6,18
    draw 40:16             eight 40:20 54:5         16:22 17:25 18:5        43:17 72:19 73:4
    drew 50:22             el 123:15                18:16 19:11 20:25       80:9,10,12,14,17
    drive 129:8            elder 30:15              40:2,14,20 41:1,22    estimator 20:23
    drugs 72:8             elderly 50:9             45:17 46:24 48:18       21:6 103:12
    dry 105:23             electrical 17:20,20      48:23 49:16,17,18     et 1:4,7 116:20
    drywall 40:24          element 92:6             51:1 52:5 55:1,21     evaluate 51:22
      41:3,4 42:19         eligible 63:1            55:22 56:4,8,14         99:4
      58:16,20,21,22       emergency 54:8           61:7 62:18 73:17      evaluated 89:16
      61:17,17 124:23      emotional 30:14          73:20,22,25 74:1      evaluation 48:25
    due 100:4 119:22       employed 6:17,18         76:17 78:4,6 80:5     event 8:9 69:12,13
      122:16 128:8           6:22                   80:15 82:3,5,17         91:11,17,21 106:4
    duly 5:21 138:6        employees 73:15          83:2,15,19,23           138:19
    duties 135:9           employer 47:16           84:18,19 85:10,16     everybody 70:2
    dwelling 44:1          employment 16:25         85:18,22 86:9,11        95:6
      64:17                ems 119:16               87:19 88:2 89:12      evidence 50:12
    dwellings 89:17        ended 53:20,22,22        89:13,18,21 90:2,8      69:20 95:13 97:10
              e            endorsement              90:12,20 91:4,9,10    exact 16:21 18:15
                             75:15                  91:11,16,17,19,22       20:12 63:23 64:15
    e 6:6 19:8 35:15
                           engineering 17:18        91:23 92:2,11,13        64:16 68:2 69:16
      81:10,17 87:24
                             17:20                  92:18,23 93:3,7         98:19
      88:19 90:2,5 93:9
                           engineers 17:23          95:25 97:7 98:2,4     exactly 7:13 40:6
    earlier 36:25
                             18:4                   103:14,17,19            48:4 59:12 109:2
    early 19:12,13
                           entire 33:23 34:13       104:1 106:14          examination 3:2
      20:14
                             35:1 114:18            116:17 117:8            6:1 14:8
    earn 15:21,24 16:3
                             116:20 128:25          118:7,12,13,22        examined 5:22
      16:11
                             130:18 132:12          119:2,4,9,13,16         138:5
    east 15:4,6 16:7,19
                           entirety 88:5            120:22 121:2          excessive 55:2
      17:13,15
                           entitled 8:19 45:24      125:11 126:5            126:25 127:3
    ed 119:20
                             46:5 48:5,9 60:3       132:7,18              excuse 27:9 29:24
    education 15:9
                             74:15                estimate's 81:20          44:20 58:13,17
      16:24
                           entryway 104:25          82:12                   65:22 69:2
    edward 1:15 2:1
                             108:18               estimated 103:25        executed 137:8
      3:3,11 4:15 5:15
                           equipment 55:2         estimates 3:12          exercise 93:16
      5:20 6:5,5 26:11
                             105:23 125:14,17       20:3 38:21 51:22      exhibit 3:10,12,14
      31:22 63:24
                             125:18,19 126:7        54:24 55:5 56:11        3:15 31:22 37:1
      135:25 137:4,15
                             126:25 127:4           81:11,24,25 82:8        86:20,23 116:2,13
    edward's 25:16
                           especially 123:7         82:11,12,14 84:1        118:8,9,10 134:24
    effect 33:2
                           esq 2:10,15              85:12,25 87:16          136:4,4
    effort 77:15
                                                    96:7,20 97:6

                                                                                       Page 8
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 147 of 165 Page ID
                                   #:651
   [exhibits - flipping]

    exhibits 3:8           faith 10:9                57:16 60:4,7,14      financially 5:1
    expectation            false 25:19 26:14         62:20 63:3 65:17     find 8:20 35:25
      132:19                 26:21 27:20 29:10       66:13 67:1 68:4,7       37:20 63:12 68:1
    expenses 88:3            97:17                   69:19 70:21 71:1        68:14,21 111:4
    experience 56:19       familiar 63:8             71:4,9,15,17 75:5       129:1 130:20
      57:11 61:3,10          71:13 93:19 126:3       76:19 77:8,16           133:10
      79:18 84:5 99:9      family 58:24              81:14 83:17 84:9     fine 45:14 71:15
    expert 51:21,23,24       109:22,25               84:21 86:3 94:5         96:11 134:16,16
      51:25 52:2,7,8,8     fans 58:14 125:17         94:11,15,18 95:12       134:17,18
      52:10,13,15 53:3     far 13:8,9 34:25          95:20 96:2,5,14      fingers 116:7
      53:14,15,18 55:3,6     37:21 64:21 77:25       97:9,17 99:17        finish 57:16 72:15
      55:7,7 56:1,3          94:3                    100:10 101:1            110:17
    explain 73:23          father 101:24             102:12 103:13,21     finishes 89:3
      85:11 86:10,11         110:13,14,25            104:3 107:6,15,23    fire 20:6,8 38:21
    explained 39:2           111:17                  108:14 111:11           40:13,15 72:21
      119:21               feature 76:4              112:5 113:17            74:9 80:1
    explaining 73:17       features 88:12            117:20 120:6         fireplaces 89:5
      73:20                  89:3 92:9               122:2,19 124:3       firm 4:22,24 22:3
    extended 33:1,9        federal 138:15            127:24 128:3,9          22:4,8 29:20
      33:11 124:16         feel 114:18               129:3 130:12,16         129:1
    extra 120:1,2          feeling 113:18            130:21,24 131:3,6    first 5:21 15:4
    extreme 119:19,23      fees 33:15                131:9,22 132:3,11       21:16 37:4 38:13
      122:17               feet 102:17,17            132:21 133:12,16        38:24 39:9 45:8
              f              106:22 125:1            134:14,19 135:18        63:12 64:9,24
                           feldman 2:15 5:14      felony 72:12               67:17 68:2 70:3
    f 88:21
                             5:14 9:23 10:18      fences 44:5                70:23,24 72:17
    facility 39:14,16
                             12:1,11 13:1         fifth 40:8                 73:4,6 74:7 76:18
      41:3
                             22:22 23:12,25       figured 109:1              94:12,16 100:19
    fact 23:22,23 24:3
                             24:4,8,10,13,20      file 11:7 13:25            100:21,24 101:20
      24:7,17 26:16,24
                             25:9,19 26:14,21        30:17 33:23 34:14       102:10 104:23
      26:25 76:16 90:18
                             27:5,7,18,23 28:1       34:22,24 35:1,7,10      105:13,14,15
    factor 93:2
                             28:6,16 29:21           35:12,22 47:6           106:17 108:1
    factors 98:1 120:2
                             30:3 31:4,24            64:1,13 71:13           112:7,17 114:3,11
    facts 50:11 95:12
                             32:10 33:6,9            101:3 110:5             115:12 119:15
      97:10
                             34:16 35:4 36:19        118:25 128:19,25        120:17,21 121:4
    factual 61:19
                             36:23 43:10,12          130:18                  123:18
    fading 109:23
                             44:8,23,25 45:7,12   file's 119:1            five 104:11 133:13
    fail 16:15
                             48:13 49:4,7         filed 4:17 14:3            133:16
    failed 119:17
                             50:11,16 51:7           30:22                flip 116:15
      121:8
                             52:11,17,22 54:10    filters 55:1 125:14     flipping 37:8
    fair 62:21 104:14
                             54:12,16 55:19

                                                                                       Page 9
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 148 of 165 Page ID
                                   #:652
   [floor - hancock]

    floor 2:16 108:1,2      131:22 132:21          106:1 130:13            112:15 115:1
    flooring 58:20,22       133:12               give 12:3 13:5 29:9       116:1,2,3,4,9,16
      109:21              four 59:13               31:18 38:5 41:10        130:12,15 132:8
    floors 61:14 89:5     fourth 40:8              59:23 60:17 81:15       132:18 133:18
      106:8,10,12 107:1   frame 88:16              97:3 100:24             134:14,21,24
      109:19,24,25        framing 80:9,10          103:15 104:1,8,9        135:6
      110:17 124:23       franco 53:7              106:15 125:25         good 4:4 5:9 6:3
    flows 123:9           fraud 30:16,18           127:10 133:13           29:4 32:20 47:11
    fnol 63:14 64:6,14    frequently 90:5          134:6                   57:18,19 61:13,22
      65:13               fresh 32:1             given 38:11               67:12 72:2 75:6
    folders 35:25         friday 1:16 2:3 4:2      135:24                  80:14 105:9 106:6
    follow 71:6             70:15,15             glad 29:1                 115:9 124:21
    followed 85:9         front 26:11 27:13      go 4:13 17:3 19:19      gotta 82:8,10 84:5
    following 5:23          28:11 29:4,5           31:21,24 33:20        govern 42:2
      88:5,14 118:2         76:15 77:3,5           34:5,16 36:14         governing 80:22
      135:6                 119:2                  40:13 51:2 63:11      government 91:1
    follows 5:22          full 6:4,20 73:3         64:4,22 67:1 69:6     grades 15:10
    foot 43:4 107:21        116:23                 70:4,23,24 71:12        42:13
      125:2               furnishings 107:5        73:21,21,24 84:23     graduate 14:18,24
    footage 88:21           107:14                 87:15,18 93:5         grasp 77:22
      106:21,22           furniture 40:24,25       95:3 96:17 97:4       great 133:17
    foregoing 137:6         107:17                 108:16 112:14         greenspan 50:13
      138:6,14            further 56:10            117:1 119:1             50:18,20
    forget 54:1 95:10       101:5 138:18           128:21 129:7,9,14     greenwood 6:12
    forgot 10:22 11:22             g               134:22                group 17:23 18:4
      47:11 95:5                                 goal 132:5,9            guess 12:4,5 70:14
                          g 2:10,10 19:8
    formal 23:5                                  goes 77:9 80:15           103:15 105:25
                            88:23 91:3 92:20
    forth 69:8 87:24                               123:7                 guidelines 42:5
                          gardens 14:21,23
    forward 100:5                                going 4:4 8:20,21       guys 39:1 53:2
                          gauge 126:2
      134:7 135:21                                 8:22 11:13 25:1                h
                          gen 129:19
    found 19:1,21 31:1                             29:4,5 31:8,21
                          general 15:9 61:16                             h 21:21 88:25
    foundation 31:4                                32:1,12,23,24 33:3
                          generate 90:7                                    92:22 93:2
      43:12 48:13 50:11                            33:4 34:5 36:6
                          generic 89:2                                   hair 103:3,4
      52:11 62:20 63:3                             39:2,3 48:16
                          gentleman 101:16                               half 17:10 99:14
      66:13 69:19 76:19                            49:15 50:2 60:2
                            102:5 111:13                                   108:5,6,7,8,9
      77:8,16 84:9,21                              60:15,15 63:18,19
                          gentleman's                                      110:10
      88:15 95:12 97:9                             64:4 67:4 71:11
                            110:24                                       hallway 108:19
      97:17 103:21                                 71:19 72:14 77:6
                          geographic 88:23                               hampton 2:15
      104:3 107:15                                 77:10,14,20 78:2
                            90:11                                        hancock 62:3,5,7
      112:5 113:17                                 86:19 94:9 96:9
                          getting 77:25 80:3                               99:14
      120:6 122:2                                  99:1,2 101:5
                            94:21 98:13,14

                                                                                    Page 10
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 149 of 165 Page ID
                                   #:653
   [hand - hypothetical]

    hand 25:2 32:5           43:3 56:23,25         57:3,12 62:13           124:7 127:25
      36:2,6,13 64:4         107:5,13 119:19       87:14 105:4,4,8,9       128:6,13 129:5
      80:15,15 116:1         122:9,9,11,11         105:10,11               130:14,20,23
      138:20                 125:6,7              honest 95:17 97:3        131:1,5,7,10,24
    handed 96:23           higher 43:22           hook 2:10,10 3:4         132:4,16,22
    handle 54:8            hindsight 56:5          5:9,10 6:2 9:24         133:15,17,25
      127:16,16,17         hire 51:21 52:2,7       10:20 12:8,13           134:8,10,16,21
    handled 11:3             52:23 55:6,12,15      13:3 22:23 23:13        135:20
      100:18                 56:3                  24:1,5,9,11,16,23      hoped 134:2
    handling 22:20         hired 22:15 50:13       25:11,22 26:8,10       hopefully 129:1
      30:16                  55:8,10 56:1          26:18 27:2,8,21,25     hour 100:20 101:2
    handouts 39:24         historic 41:7,9,11      28:5,8,17 29:23         110:9,9
    hands 38:21              41:15,22 42:3         30:7 31:5 32:1,8       hours 72:10
    happen 70:12             51:25 57:7,12,22      32:11,19,23 33:8       house 42:14,21
    happened 7:19 8:2        57:23 62:8 99:14      33:10 34:18 35:8        57:23,24 58:4,5,7
      10:23,24 11:7          122:14                36:22 37:3 39:15        58:24 61:4 77:14
      15:12 38:24 50:5     historical 42:8,11      43:13 44:10 45:1        82:18 98:13 99:9
      67:23,24,25 79:23      43:3 62:11            45:11,13 48:15          99:14 105:16,16
      101:2                hit 108:15 119:17       49:5,8 50:14,21         105:17,21 106:12
    happening 53:21        ho 57:23                51:8 52:14,25           106:15,16,19,23
    hard 108:17            hoa 124:6               54:11,14,19 55:23       106:24 107:13,21
    harder 108:15          hold 18:21 25:3         57:21 60:6,13,20        108:6,6,8,9,21,22
    hardwood 61:14           83:4 94:5             62:23 63:6 64:11        108:23,24 109:3,4
      107:1 109:19,24      holding 25:17           65:18 66:18 67:3        112:23,24 113:3
    hazardous 116:6        holds 111:25            67:11 68:9 69:21        113:10,11,12
    head 61:1 131:25       holland 53:4            70:22 71:2,7,10,16      114:16,18 117:11
    hear 96:16             home 18:7 41:22         71:18 72:1 75:9         117:19 118:3
    heating 89:4             42:3,8,11 49:11       77:1,12,24 81:18        122:7 123:17
    heavy 102:24,25          57:7,22 59:11,14      83:20 84:12 85:2        124:24 125:3,19
      126:6                  59:15,16,17 61:8      86:6,18,25 94:7,13     housing 42:13,14
    heights 89:1             62:16 105:13          94:17,22 95:8,16       hpoz 62:11,16
    held 4:19 31:15          119:17,20 122:9       95:22 96:4,13,15        99:24
      86:15                  122:11,12,14          97:13,21 99:20         huh 10:25 49:6
    hello 26:8               123:8 124:25          100:14 101:7            50:22 54:11 66:8
    help 42:2 53:18          125:2,6,7 126:23      102:14 103:16,22       hundred 59:8 61:5
      100:5 113:1          homeowners 48:9         104:7 107:8,19          99:13 104:11
      119:13 120:14          54:9 76:7 87:22       108:4,20 111:12        hypothetical
      126:1                  91:6 92:4,16          112:8 113:21            99:17
    hey 129:15               93:12 124:5           114:24 115:8
    high 14:18,21,23       homes 41:12,15          116:9,14 117:3,24
      15:1 42:15,18          51:25 56:23 57:1      120:9 122:5,23

                                                                                     Page 11
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 150 of 165 Page ID
                                   #:654
   [idea - kind]

              i         index 3:1              insured 26:4 43:8       involved 11:18
    idea 12:4           indicated 101:6          45:21,23 62:15          12:14,15 13:7
    identification      indicating 26:23         67:22 69:4 70:9         20:6 53:3,4,7,14
      86:23 116:13        31:9 37:17 48:21       70:10,14 79:1           64:12 76:21 82:2
      136:5               64:5,7 68:6,16         86:1,9,11 87:20         98:13 99:16
    identified 134:17     71:10 86:18 116:8      88:4,13 90:12           124:16
    identify 92:8         118:18                 91:5,10,19,20         issue 45:22 52:16
      95:15             individual 112:13        92:14,21 93:10        issued 91:14
    identity 12:22      infla 92:25              102:2 124:1           issues 7:20,22 10:3
    ii 32:6             inflation 93:2         insured's 47:20           10:7
    immediately 69:16   inflationary 93:1      insureds 47:8,14        item 98:10
      69:18 118:2       inflicted 30:14          48:20 49:9,10,23      itemize 92:6
    imply 49:2          inflush 92:25            50:8,9 51:4 54:9      items 53:17 73:21
    important 46:18     informal 135:19          55:11,14 57:10          121:2 125:22,25
      48:4 57:9 63:20   information 8:19         65:4                            j
      76:16 99:15         9:5,7 64:1 79:4      intention 51:14,16
                                                                       j 2:15 89:7 93:5
    impression 112:10     90:18,21 130:19      intentional 30:9
                                                                       jim 53:4
      114:19            initial 12:10 48:8       74:10
                                                                       job 1:23 17:17
    impressions 112:9     50:6 51:1 63:16      intentionally 28:2
                                                                         18:1,3,25 19:20
    improper 60:5,15      134:11                 28:9 30:14
                                                                         20:19 21:17 52:19
      127:20            initially 77:17        interested 5:1 71:2
                                                                         57:19 59:5,6,9
    improperly 10:12    inside 107:14            138:18
                                                                         84:8,14 99:12
    improprieties       inspect 101:8          interfere 4:10
                                                                         126:17,18
      60:16             inspected 101:4,6      interference 4:8
                                                                       jobs 22:17
    improvements        inspection 63:16       interior 89:3
                                                                       judgment 31:2
      124:11              63:17 65:3,7,8,14    intermediate 17:2
                                                                       july 6:10
    inadvertent 111:9     65:16,19,23 66:22    internet 129:21
                                                                       jury 29:5,6
    incident 33:24        67:23 69:3,8,10      interrupt 24:12
                          70:1 75:24 77:4        50:17                           k
    include 85:1,3,5
                          117:23               interruption 32:15      k 1:24 2:4 21:21
      88:3 89:22 90:3
                        inspector 76:23          64:8 67:7 68:8          89:9 90:15 138:3
      132:14
                          77:10                  86:24 111:10          katie 4:24
    included 45:18
                        instruct 47:13           115:4 133:21          keep 24:11 39:17
    includes 45:5
                        insurance 1:7 5:15     interview 73:8            63:1 87:15,18
    including 35:14
                          6:18,23 22:21,24     inundated 107:22          88:1,6 89:11 95:6
      88:5,13 90:10
                          33:11 62:17 79:20    investigate 100:2       keeps 129:17
      120:16
                          79:24 80:22 84:17    investigation           kept 90:8
    inclusive 33:14
                          87:11,13,22 90:25      56:10                 kinam 21:19 22:6
    income 42:14
                          91:6,13 92:4,16      investment 87:10        kind 11:12 36:2
    incomplete 99:17
                          93:12,15,17 94:2     invoice 125:22            58:10 72:25 75:7
    incurred 88:4
                          96:8                   127:12                  78:19 80:15 109:4

                                                                                  Page 12
                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 151 of 165 Page ID
                                   #:655
   [kind - loss]

       116:6 132:17          69:19 76:19 77:8     levels 123:18           location 88:23
    kitchen 89:6             77:16 84:9,21        liable 31:1,15            90:12 124:20
    knew 111:3               95:12 97:9,17        library 129:9           long 6:22 15:6,19
    know 10:11,24            103:21 107:15        license 111:24,25         17:9 18:3,21
       11:23 13:6 28:15      112:5 120:6 122:2    licensee 87:5,19          19:17 20:24 21:24
       29:2 30:11 32:4       131:22 132:21           90:5,19 91:3,8,12      54:3 74:9 104:8
       34:25 36:11 37:21     133:12                  91:13,14 92:13,17      110:7 126:2
       44:9 48:3,10        lady 102:13               93:3                 longer 50:19 82:2
       50:25 51:24 52:18   land 89:19             licenses 90:17          look 11:14 28:10
       56:17 57:10,25      landscape 37:10        lie 23:9,19,21,24         29:4 32:3 33:17
       58:7,12 59:16,25    laptop 128:21             24:3,7,18 25:8,18      33:20 36:8,15
       63:7,23 66:16         129:7,9,13,24           26:13,20 27:4,6,10     38:8 42:21 45:14
       69:15 74:9,12         130:1,11,13,15,17       27:11,17,19 28:1       52:7 54:23 64:5
       76:13 78:4,9        large 42:24 53:9          28:13,23 29:4          71:4 86:16 104:19
       79:15,17 81:5,9       106:3,6 119:16,19    lights 110:20,21          106:3 110:22
       82:6 94:3 95:14       122:9,11 124:15         110:22                 116:3,18,23 117:4
       97:2,22,25 98:11    largest 123:10         limit 33:12               128:18 129:3
       98:19 101:22        las 33:25 61:8         limited 35:15             130:22 135:21
       102:5 103:6,8,24      65:20                   42:17                looked 37:10
       104:5,9 106:1       late 70:15             limits 32:25 33:9         101:3 104:16,21
       107:18 108:2,3      lath 119:25               33:11 92:24          looking 68:15
       110:16 111:20       law 2:10 23:4,5,25     linda 5:11 102:1,2        100:20 101:2
       112:6,11 114:17       24:14,20 25:9           102:10 103:20,23       116:19
       121:18 122:20,20      29:13,20 81:1,7         113:22,23            looks 36:17 37:4,9
       122:22 123:4          83:12 97:10          line 119:17 121:2         126:25
       126:8 128:4,5,10      128:25 129:9            121:8,11 123:7       los 2:4 4:1,20,21
       128:12 129:6        laws 137:5                125:22,24              61:9 137:2 138:2
       131:17 132:24       lawsuit 11:4,8,15      listed 92:9             loss 7:18,19 8:9
       133:5                 30:9,25 31:15        listen 28:16              11:17 12:16,18,22
    knowledge 38:6         lean 108:7             litigation 11:18          33:2,24 41:11
    known 93:16            learn 39:1,4 44:4         12:15 37:24            42:3 43:8 46:23
               l           leave 8:21 17:17       little 18:7 34:3          47:20 48:1 49:25
                             18:6,25 19:19           50:19 53:23 77:25      50:4,5 56:8 58:9
    l 19:8
                             21:13 22:1 98:10        82:2 102:18 126:6      61:11 63:13 64:9
    l.a. 15:4,5,6,13,16
                           left 21:4,17 22:9         126:25                 64:21 65:1 69:12
       16:7,19 17:13,15
                             22:11 31:25          living 88:21              69:13 70:10,17,23
       123:4
                           legal 44:8 54:12          109:14,20              70:24 73:11 74:8
    labor 88:7 90:10
                             81:14                llp 2:15                  74:10,11 75:22
    lack 104:3 113:17
                           letters 35:15          loan 89:20                76:18 77:7,21,21
    lacks 31:4 43:12
                           level 123:18,19,19     located 4:20 88:19        81:2 100:25 101:4
       48:13 50:11 52:11
                                                                            101:6,8 104:24
       62:20 63:3 66:13

                                                                                      Page 13
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 152 of 165 Page ID
                                   #:656
   [loss - mutually]

      106:3,6 112:22      man 21:22,23           memory 114:10           mistake 85:6
      114:4 115:13,24     manager 9:9            men 66:15               mitigating 77:18
      117:11,14 118:2     mandated 75:25         messages 35:16          mitigation 7:20,25
      119:21,21 120:13     76:2 77:11            met 26:2 56:20           8:8 10:13 53:6,9
      120:17 121:21,25    manner 81:10,11         69:4 87:25 111:8        54:21 66:14,19
      122:16,16,24,25      82:14                  119:20                  100:13 117:8,10
      123:10 124:14,18    manual 38:1,2,3,4      methods 90:7,14          127:8,15 132:15
      124:21               38:5,8                 90:19                   132:25
    losses 41:22 123:3    marc 2:15 5:14         mfeldman 2:17           mitigator 125:16
    lost 34:3 74:13        71:11 111:9           michelle 56:20          mocked 40:22
      135:16              mark 116:2,9            62:2 101:12            moderate 42:14
    lot 7:23 39:23        marked 86:22           microphones 4:6          108:12
      57:18 68:12,20       116:12 136:3           4:10                   molding 42:22,24
      96:6 105:4 106:12   mary 1:24 2:4          middle 6:7,8 77:19       42:25 106:13
      106:13 110:22        138:3                 midst 77:18,22           110:18
      124:23,23 125:14    massive 69:12          mike 115:14             moment 32:9
      125:16,18,19,24      77:7                  mild 108:12             monday 70:16
      126:6 127:4 130:4   material 42:2          million 57:4 99:15      monetary 33:12
      130:7,9              88:17 90:11            108:23,24 109:1,5      money 128:7,10
    low 42:14,18          materials 78:24         109:6                   128:11 131:19
    lrn 95:3,5,11          88:7,18 89:2          mills 63:2,4,7,8         132:13
    lunch 71:12,22        matter 4:16 7:16       mind 12:24 32:5         montclair 6:12
    luxury 42:15           9:11 10:10 30:2        37:14 39:17            month 69:6
             m             31:19                  108:25                 months 50:4,7
                          mean 36:12 45:14       minutes 133:14,16        54:4,5,6
    m 21:21
                           47:14 62:2,10,12      misleading 93:15        morning 4:4 5:9
    mackey 48:18,24
                           82:10 85:20 97:12      93:17                   6:3 32:20 67:12
      49:14,14,21,22
                          meaning 51:23          misread 89:24            67:13 70:16
      52:6 66:9 101:13
                          means 30:11 33:7       missing 80:4             101:10
      101:23 110:12
                          measure 40:16          misspeaking 44:23       move 16:17,19
      111:2,5,14,15,18
                          media 4:14 32:13        45:7                    100:5
      111:22 115:14
                           32:17 67:5,9          misstate 24:2,17        moved 16:14
    mackey's 49:18
                           71:20,24 115:2,6      misstatements            79:25 107:10
      55:22
                           133:19,23 135:25       122:1                  movers 125:17
    mailed 91:19,24
                          mediation 53:2         misstates 23:25         moving 105:24
    mails 35:15 81:10
                          medium 103:1,2          24:14,20 25:9           106:1 134:7
      81:17
                          medley 1:24 2:5         34:16 69:19 84:9       mullin 2:15 29:20
    maintain 135:10
                           4:24 138:3             84:22 96:2 97:9        multiple 89:17
      135:11,14
                          meet 70:11,15           101:1 132:3,11         mutually 135:4
    makeshift 80:3
                          meeting 68:22          misstating 23:23
    making 33:6 62:24
                           70:9,14 112:7          24:7 96:5,10
      70:17 93:13

                                                                                    Page 14
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 153 of 165 Page ID
                                   #:657
   [n - old]

              n           nonstandard              115:10               28:8,19,20 29:1,1
    n 19:8 21:21            88:25                objection 60:13        29:8,15,19 30:12
    name 4:22 5:9 6:4     nook 109:22              96:4 111:11          30:19 31:8,10,18
      6:7,8 8:12,13,14    noon 71:11             objections 5:6         31:21 32:23 34:13
      8:17 9:8 12:24      normally 125:15          24:9 54:16           35:3,13,23 36:1,6
      13:4,5 17:12        note 4:6 68:16         obligate 93:3          36:14,18,22 37:13
      18:12 19:5,24         70:4,8 101:5         obligation 23:4        38:1,7,11 39:1,4
      21:18 96:12         notes 35:16 63:21      observe 104:23         39:16 41:5 42:1
      101:22 102:6          64:2,3 65:11 68:2      105:12               42:12 43:14 44:21
      110:24 111:20         68:10,21 76:24       observed 102:11        45:11 47:19 50:7
    named 138:5,10          100:20 128:23          117:18               53:20 55:4 56:1
    names 66:16             129:16,18            obtain 9:4,7           56:15,25 58:10,24
    nature 62:14 82:3     notice 3:10 31:22      obtained 90:20         61:19 62:15 63:9
      83:2 99:11            32:1 33:17 34:6      obviously 36:20        63:18,19 64:17
    necessarily 27:25       36:24 64:9 70:16     occasions 7:9          65:10,15 66:10,21
    need 31:6,9 62:17       135:19               occur 41:22            66:25 67:20 68:18
      63:22 126:22        noticed 120:13         occurred 33:24         68:25 69:1,11
      133:10                125:13                 67:20 106:4          70:7 71:9,18 73:1
    needed 53:15 56:9     noticing 5:8           october 63:16          73:2,10 74:5,18
      85:9 120:13         notified 63:24           67:24 68:22 69:5     75:2 76:10 77:5
    needs 39:17 72:24       69:22                  101:4 119:3          77:13,25 79:19,23
    negative 125:17       notify 135:13            126:18               80:11 82:20 83:1
    neighborhood          notwithstanding        offer 41:21 43:16      83:10,21 84:3,7
      62:4 105:3,5,6,11     90:17                  92:21                85:14 87:15,18
      107:13              november 1:16          offered 43:24          93:6 94:18 98:5
    neutral 51:24           2:3 4:2,5 138:20     offhand 58:1           99:6 103:3,19
    never 38:11 42:9      number 4:14              63:25 128:15         104:14,22 105:12
      42:10 48:20,22,25     32:17 33:12,23       office 36:20 130:9     107:20 110:2
      49:1,6,13 51:13       34:8,13,20 35:13       135:13               112:12,16 114:2
      78:22 79:6,8,8        36:12 54:2 67:5,9    offices 2:10           114:24 115:12
      94:2                  71:20,24 88:25       official 87:8          116:1,23 117:9,14
    new 65:1 125:15         115:2,6 131:18       oh 11:13 44:24         117:17 118:7,21
    nice 94:8 102:13        133:2,3,10,13,19       68:1 71:9 87:7       119:14 120:15
      105:4,11,11,16        133:23 134:25          106:20 109:4         121:24 122:12,13
      109:4 122:12          135:25               okay 8:2 9:1,10,14     123:10,14,24
    nine 22:7             numbers 36:21            10:9,21 11:11,17     124:14 125:6,11
    nineteenth 2:16                 o              12:21 13:7,16        125:22 126:21
    nodding 131:25                                 14:12,16 17:9        133:9,17,25 134:8
                          o 6:6 21:21
    nonprivileged                                  20:17,21 23:8        134:10,18
                          o'clock 101:9
      35:7                                         24:11,13 25:7      old 59:17 99:13
                          oath 23:2,3 32:21
                                                   26:2,4,10 27:12,17   103:5,6,11,19
                            67:14 72:3 100:24

                                                                                  Page 15
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 154 of 165 Page ID
                                   #:658
   [older - point]

    older 59:17 62:14     pacific 17:22 18:3     parts 35:9              pick 4:7 123:13
      104:19 105:4        packet 116:15          party 4:25 90:21        picture 50:19
    oliver 5:11 102:1,2    117:5                 pay 21:10 49:15           135:1
      102:10 103:23       page 3:2,9 5:23          54:22,24 76:1,24      pictures 57:3
    omit 96:9              27:13,14,16 32:5        98:16,20,21,22,24       110:2,4 117:17,21
    once 7:10 13:19,21     33:21 34:6 37:4         99:1,2,3 125:15         117:25
      132:1                118:19 119:2,15         126:4 127:12,22       piece 25:3 28:11
    ones 35:24 59:22       120:17,21 121:4         128:7 131:19,21         32:6
    open 33:4 44:6         133:14                  131:23 132:1          pipe 114:9
      98:10               pages 1:25 129:2,4     paying 53:22,23         place 4:9,12 37:15
    opinion 97:3           131:2                 pcm 22:3,5,9,11           38:16 138:10
    opportunity 18:8      paid 33:10 38:18         22:17 23:1            plaintiff 2:2,9 4:16
      18:9 19:1,21         50:6 53:25 54:1       penalties 29:11           8:15
      22:14                100:6                 penalty 137:5           plaintiff's 86:23
    opposed 84:18         painting 58:20,22      people 102:4              116:13 136:4
    oral 31:6              61:15                   105:24,24 110:11      plaintiffs 1:5 5:10
    order 37:15           palmas 33:25 61:8        119:12 123:8            5:13
    organize 105:25        65:20                 percent 125:5           plan 47:16
    organized 68:10       paper 23:17,17,20      percentage 80:11        planned 112:22,24
    orientation 37:11      23:21 24:18 25:3      perform 61:14,14          113:1
    original 135:11,14     25:4,4,5,8,17         performed 10:8          plans 6:14 88:11
      138:14               26:11,20 28:11,21     perjury 29:12             98:8,11 132:25
    outcome 5:2 10:23      32:7                    137:5                 plaster 41:2,4,17
    outstanding 57:20     paper's 24:6 27:22     permits 75:23             52:12 61:14,17
      89:20               paperwork 68:12          88:11 98:7,11           106:8,9,13 107:3
    overall 39:2           98:15                   132:25                  109:13,14,16
    overbroad 54:10       paragraph 92:9         permitted 48:24           110:17 119:25
      54:12 62:20 75:5     92:20 119:14          person 13:4 111:5       platform 43:18,21
      99:18 117:20         122:1                   111:15,19,21          play 73:9
    overhead 88:9         paragraphs 92:7        personally 14:2         played 29:5
      98:3,3              park 62:3,7 99:14        31:15                 playing 73:13,15
    overland 2:11         parking 130:2,4,7      perspective 56:6          78:3
    overlay 62:8,11        130:9                 pertaining 81:13        please 4:6,8 5:6,18
    oversized 110:19      part 8:7 42:15         pertains 138:14           6:3 32:3,6,9 36:7
    owed 46:6,10           51:9 63:19 90:25      phan 56:20 62:2           64:16 87:2 89:11
             p             107:7 123:10            101:12                  93:5 117:7 119:15
                          partial 122:25         phones 4:9              plenty 128:7
    p.m. 65:25 67:21
                          particular 85:24       photograph 37:9         plus 46:9 109:2
      71:21,25 115:3,7
                           96:22 121:1           phrased 24:14           point 24:11 60:15
      133:20,24 135:24
                          parties 4:12 33:15     physical 89:22            64:19 81:22
      136:6
                                                   90:3 102:15,16          109:23 115:15

                                                                                     Page 16
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 155 of 165 Page ID
                                   #:659
   [point - range]

      133:14 134:5           101:25               project 63:1 77:7       purchased 74:17
    policies 38:8 43:25    preservation 62:8      projected 92:6          purport 118:1
      74:21,24 75:1,3,6      62:11                projects 59:19,21       pursuant 90:22
      75:7,11 76:5,6       presume 9:3              60:23,25 62:3           91:15 93:17
      79:1                 pretty 17:6 68:10      promised 134:20         pursue 15:8 16:9
    policy 26:5 32:25        73:17 76:21 79:15    promotion 21:9          put 36:20 80:5
      33:12 43:9 44:7        84:4 106:3,5         prop 40:12,18             84:1 101:5 110:6
      44:11 46:2 47:20       114:14 132:20          42:19                   113:5 129:14,15
      48:9 54:9 74:16      price 33:13            properly 83:15            129:19,20,24
      76:4,8,12,15 87:22   priced 62:22           property 13:7             132:7,13
      91:7,13 92:4,16,24   prices 62:21             41:7,8,11 43:15,17    pyrotech 19:25
      93:1,12 96:8         prior 13:16 138:5        43:24 67:18 68:3        20:4,21,25 21:15
      117:16 124:5,6       private 4:7 115:13       69:6 81:2 88:24         22:2
    portfolio 56:22          115:16,18,20           89:15 100:22,25       pyrotechnic 21:13
    portion 79:2 80:14     privileged 29:21         105:3,14,15             22:21
      120:20                 30:5                   114:11                         q
    portions 35:7          probably 9:3           propose 135:6
                                                                          qualified 52:1,19
    position 18:18,21        103:9,10 108:16      props 41:4 42:17
                                                                            52:20 56:7,16,18
      19:14,17 20:22,24      109:1,6 118:24         80:18
                                                                            57:13 60:1 61:7
      113:4                  119:7 127:9          provide 42:1
                                                                            61:12,20 99:23
    possible 10:17           128:16                 43:14 48:17 61:7
                                                                          question 9:18,21
      70:18 78:17          procedures 38:9          73:8 83:21 91:8
                                                                            9:25 25:23 28:16
    possibly 12:24           79:1 85:8              91:16 92:18,19
                                                                            28:24 31:12 50:15
    power 9:4,6            proceed 48:18,24         93:23 135:15,18
                                                                            50:16 52:22 60:5
    practice 42:2            49:1,10 72:5         provided 35:5,22
                                                                            60:10,17,18 73:3
      80:22                proceeding 5:6           36:23 43:6 52:5,6
                                                                            85:14 94:5,12,13
    practices 40:1           36:3                   79:19,20 90:15
                                                                            94:16 96:16
      41:19 80:14 87:13    proceedings 32:15        92:3
                                                                          questions 60:8,15
    precautions 62:16        64:8 67:7 68:8       provides 44:12
                                                                            60:16 63:21 116:4
    preceding 91:15          86:24 111:10           87:22 91:7 92:5
                                                                            129:11 134:11
    prefer 134:3             115:4 133:21           92:16 93:12
                                                                          quickly 69:13
    preferred 50:9           136:6 138:13,16      provision 93:20
                                                                          quite 114:21,22
    preloss 113:2,3,4,8    process 42:2           provisions 90:16
                                                                            134:23
      113:8                produced 3:15            93:1
                                                                          quoted 78:6
    preparation 96:19        34:24,25 35:6,10     public 82:1
    prepare 83:15            35:12 37:22          pull 75:23                        r
    prepared 117:9           116:17 128:25        pulled 106:11           r 6:6,6
    preparing 84:18          130:18               pulling 125:16          rafters 80:10
      95:24                production 33:21       purchase 76:9           ran 119:18
    present 2:19 5:3       profit 88:9 98:6         91:25                 range 36:8 104:2,8
      66:2,4 94:9            128:1                                          104:10 106:15

                                                                                     Page 17
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 156 of 165 Page ID
                                   #:660
   [range - replacement]

      110:9 131:16           65:11 72:9 73:5      recording 4:11            77:15 127:7
    ranged 110:17            78:13,15,21 83:13    records 134:18          remember 8:3,13
    raw 121:22               94:21,23 96:22,23    recover 47:2 48:3         8:14,17 9:16,18,21
    rcv 44:21,25 45:2        96:24 97:3 101:25      74:22,24                9:25 10:2,3,6,16
      45:3 47:3              105:6 113:24         recoverable 44:18         10:19 11:9 12:21
    reached 119:12           114:4,10,13            44:21 45:3 73:22        12:23 13:8,13
    read 36:8 39:24          115:19,21,24         reduced 45:20             16:21 17:13,13
      87:1 89:24 93:25       118:25 121:7           138:11                  18:15 20:12 38:25
      95:24 96:21            131:13               reevaluate 11:12          39:8 40:25 42:23
      119:14 120:4,8,11    receive 78:24          refer 35:16 75:18         46:22 54:2,4 59:4
      120:12,15,15,21        80:21,24 81:8          96:11                   59:12 60:21,25
      120:23,24 121:1        83:14 94:25 95:18    referred 86:21            63:25 66:15 76:14
    reading 87:15,18         118:22                 116:11 136:2            79:25 102:6,18
      88:1,6 89:11         received 35:14         referring 63:21           103:4 104:6 105:7
      93:22 120:19           72:16 81:3,6           96:3                    106:8 109:18,20
    ready 31:18              90:22 119:5,8,9      reflect 27:12 90:9        110:19,24 112:14
    real 16:18 17:3,5        120:4,18 125:11        117:18                  112:19,21,25
    really 72:24 85:13     receives 45:21         reflective 43:19          113:24 114:1,8
      95:17 112:11         receiving 94:23        refresh 72:23             118:24 120:19
    realms 59:13           recess 71:22           regard 83:22              124:4,20 128:15
    reason 12:4 70:11      recognize 116:21       regarding 43:15           131:11
      72:5,7 120:10        recollect 17:1 61:1      78:25 80:21,25        remodeled 56:23
    reasonable 54:7        recollection 11:24       81:7 85:24 95:19        57:1
      54:15 56:5 59:24       59:23 72:23            96:1,19 98:12         remotely 5:4
      60:8 90:6,14           106:16,17 131:14     regulation 94:15        removal 88:10
      93:16 111:5          reconstruct 89:15        94:20                 removed 107:9
      127:19               reconstruction         regulations 80:22       renewal 87:21
    reasonably 62:22         90:9                   81:12 84:8,14           91:6 92:4,15,21
      88:3                 reconvene 71:14          87:8 93:20 94:3         93:11 96:8
    reasons 69:17          record 4:5,13 5:5        94:14 95:7 97:1       repair 113:11,12
    rebuild 77:15            6:4 9:2 27:12,15       97:25                 repairs 46:13
      82:18 88:4 89:14       29:3 31:7,8 32:12    relate 35:16            repeat 10:5 31:13
      113:10                 32:16,24 33:5        related 4:25 99:5         60:22 114:5
    rebuilding 49:11         35:5 36:19 45:8      relating 11:14          replace 80:6 89:14
      90:10                  60:19 67:1,4,8         41:11 86:8              125:9
    recalculate 93:3         71:19,23 115:1,5     relied 90:19            replacement 3:12
    recall 7:12 8:10,11      130:24 133:18,22     relieved 135:8            33:1,11 43:9
      11:19,21 12:12         134:1,22 135:23      relocate 6:14             44:12,17 45:15,16
      13:2 17:25 39:23     recorded 1:15 2:1      remain 33:3               52:5 56:4,11 61:7
      40:6 46:16,17          4:15                 remediation 20:7          62:18 75:1,3
      48:14,14 59:21                                54:8 56:2 58:10         76:17 83:15,23

                                                                                      Page 18
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 157 of 165 Page ID
                                   #:661
   [replacement - says]

      84:18,20 85:10,15    research 109:3         review 11:7 32:4        role 73:9,13,16
      85:22,25 86:9        reserve 128:22           46:2 47:20 71:13        78:3
      87:17,20,23 88:2       131:18,23 132:1,5      135:12 138:16         romero 11:6
      89:12,18,21 90:2,8     132:10 134:11        reviewed 125:13         roof 80:10 88:17
      90:13,20 91:4,7,9    reserves 128:14        revised 92:12,13        roofing 88:17
      91:11,16,18,22         129:6,11,14,15,18      92:18                 roofs 80:3
      92:2,5,11,13,17,19     129:20,25 130:19     revision 92:23          room 5:3 40:13,15
      92:24 93:4,7,13        131:11 132:7,13      rewalk 49:25              40:18,18,19
      95:24 96:6,20          133:4                rfps 36:24                109:15,15,20,22
      124:8,15,16          residence 50:10        richter 2:15              109:22,25
    report 116:20,24         65:20 118:2          ride 81:4               rooms 40:21 41:2
      118:10 120:5,16      residential 69:13      rider 75:16               80:9 106:10 123:9
      121:5                  119:22 122:16,24     right 11:1,2 14:10        124:22
    reported 1:24          resolve 50:24            14:11 20:15,19        rosemead 18:12
    reporter 4:24 5:17       51:17,18 52:4,15       23:22 25:4,5,8,15       18:14,18
      5:21 26:23 31:7        54:21 55:12,21         25:17,25 26:5,19      rough 132:17
      39:12,17 64:7          56:3 119:13            27:3,14,17 28:5       rule 83:4
      72:24 86:17,22         120:14 132:5,9         29:16 31:7 32:20      rules 11:14 42:5
      95:4 116:8,12        resolved 10:21           33:16,20 37:3,5,22      81:13 86:8
      117:2 135:8 136:3      119:11 132:20          39:8 45:9 49:16       running 122:6
      138:24               resolving 79:12          50:10 56:15 59:19     rush 113:19
    reporter's 116:9       respect 30:1 56:10       60:6,14 61:2          ryan 2:19 4:22
    reports 35:15            62:15 74:6 83:11       64:14 69:25 72:19               s
    represent 116:16         83:25 85:7 93:14       72:24 82:6 84:8
                                                                          s 6:6 19:8 89:6
    representation         respond 69:14,15         84:14 93:5 100:15
                                                                          san 2:16 61:23
      30:2                   69:18 82:21 83:7       101:16 103:12
                                                                          sat 38:25
    representing 5:15      response 31:6            104:1,11,16,25
                                                                          save 56:2
    request 33:21            39:18 69:12 71:3       106:24 108:10
                                                                          saw 98:2 103:25
      35:21                responses 35:5           111:4 113:10,13
                                                                            104:15 105:15
    requests 34:7,9          36:24                  114:22,24 115:9
                                                                            108:18 109:13
    required 63:1 77:6     responsible 48:11        117:4,12,16 118:5
                                                                            110:18 114:9
      77:15 90:24 91:15    responsive 35:20         118:11 119:1
                                                                            117:22 126:9
      100:1 130:16         restoration 19:23        120:17 122:7,10
                                                                          saying 24:17,22,24
      138:17                 20:1,4,22 21:14        124:13 126:16,18
                                                                            27:21,22 28:14,18
    requirement              22:21                  126:19 127:23
                                                                            30:20,24 39:19
      87:23                result 132:24            128:8 130:1,10
                                                                            52:9 79:10 99:25
    requirements           results 92:24            131:9,21 132:2,6
                                                                            111:16 114:9
      80:25 83:22 85:24    retained 136:1           132:10,23
                                                                            126:20 128:11
      95:19,23 96:1        return 113:13          riverside 58:3,25
                                                                          says 26:25 28:12
    resale 89:19           returning 81:16          59:1 61:4
                                                                            32:6 66:1 96:6
                                                                            119:2 126:16

                                                                                     Page 19
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 158 of 165 Page ID
                                   #:662
   [says - sorry]

      129:15              sensitive 4:7          sheppardmullin....        72:3 85:13 86:16
    scale 53:6,8,8,9      sent 35:14 53:1          2:17                    87:1 93:21 95:17
    schaefer 2:19 4:22      135:10               shingles 80:4             96:16 115:9 116:1
    schedule 70:9,13      sentence 91:15         short 53:23 70:16         116:15,21 117:4
    scheduled 68:16       september 33:2,25      shorthand 138:10          118:19,23 120:5
    school 14:18,21,23      50:5 63:15 64:18       138:24                  121:6 131:12
      15:1 17:2,12,14       67:20 69:22          show 59:24 60:7           133:25 135:20
    science 16:10           126:17                 101:6                 site 66:10 69:3
    scope 77:7            series 34:6            showed 105:13,18          70:1,24 110:8
    scratch 32:2          servpro 3:14 53:1        105:20                  114:4,8 119:20
    second 33:20            100:7 101:19         shows 118:3,4             126:12,13
      39:21 40:3 46:24      102:4,8 115:14,22    side 17:6 37:16         sitting 101:16
      51:2,19 67:2          115:23 116:17,23       126:7                 situation 55:21
      79:23 80:7 108:1      118:4,10 120:16      siding 88:18,18           79:13 121:21
      117:23 123:19         121:4 122:15         sight 28:7              six 6:24 136:1
    section 87:1,6          125:12               signature 138:23        size 89:9 105:9
      90:16,24 92:10,20   set 49:24 62:13        signed 29:19,25           106:14,19,20
      93:10,18 96:12        65:14,24 67:23         30:1,4                  119:23 120:14
    secured 119:24          68:23 70:1 87:2      significant 114:7         122:17 124:21
    see 20:13 25:24,25      87:24 102:24         similar 43:1              125:25 126:23
      26:8 34:2,7,14,19     128:14,15,22         simple 25:23              127:16
      35:18 40:17 43:19     131:19 133:2,8,9     simultaneously          sketch 40:16,16
      65:7,11,12 68:15    sets 133:7               92:21                 skin 102:22,23
      68:19,21 70:9,17    setting 37:14          single 9:21,25          skinned 102:20,20
      70:17,19 74:7,8       134:11                 58:24 89:15             102:21
      100:18 105:1        settle 78:11             123:21,22             skip 93:5
      107:7,11,13,17      settled 33:14 46:7     singley 19:6,14         slope 88:20
      109:7,12 114:15       82:13                  20:11,14              slow 44:25
      114:15 118:17       settlement 32:25       sir 6:3,7,17 7:5        small 42:23 77:21
      119:3 121:25        settling 51:5 73:11      8:19 14:18 23:2         83:3 113:25
      124:19 126:5,23       79:2                   24:9 29:13 31:3,6     smoke 40:15
    seeing 61:10 76:18    seven 50:7 54:5,5        31:13 32:3,21         sneak 60:18
      106:8 109:20        severe 108:13            33:16 34:2,4,19       sold 22:7
    seen 119:22           sewage 121:19,22         35:18 36:7,12,16      solely 92:25
      122:16,21           share 113:19             37:6,11,14 39:17      solve 79:15,16
    segundo 123:15        sheds 44:5               44:6 45:11,15         somebody 11:25
    select 43:7           sheer 119:23             46:21 47:1 48:4,7       78:8 114:9 127:10
    selecting 57:11         122:17                 49:6 50:15 51:3         127:14
    senior 101:23         sheesh 111:3             52:2 54:15 55:24      soon 70:18 135:22
    sense 99:5 112:3      sheppard 2:15            60:21 63:18 68:14     sorry 8:13 25:21
                            29:20                  68:23 70:24 71:8        28:25 34:3 36:12

                                                                                    Page 20
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 159 of 165 Page ID
                                   #:663
   [sorry - system]

      44:18 58:18 68:20   spoke 110:13           stead 135:17            substantially
      85:5 86:4 87:7      square 88:21           step 63:10,10             104:19
      90:1 96:17 100:12     106:21,22,22         steps 90:6              substantive 114:3
      111:8,12 114:5,5      107:21 125:1,2       steven 111:2            substantively 73:6
    sort 21:6 39:7 73:8   ss 137:1 138:1         stiff 100:7,11,12       sudden 74:12
      75:16               stack 36:1,6,13,15     stipulation 135:7       sue 8:4
    source 90:21            116:1                stolen 135:16           suffered 108:9
    sources 90:7,14       stamp 134:25           stories 88:25           suggest 24:14
    south 61:8 65:20      stamped 37:5,10        story 106:23              71:11
    space 8:22 88:22        135:1                  107:21 123:15,16      suggestion 12:23
    speak 11:6            standard 43:5            123:17 124:25         suing 8:6,7
    speaking 24:9           87:24                strategies 78:10        suitable 135:16
      60:13 72:25         standards 3:12         strike 105:10           suite 4:21
    special 62:16 76:3      63:1 87:16 96:19     structure 88:4,13       superiors 79:5
      76:4 85:8 86:8        96:25 97:15            88:19 89:7,10,14        81:4
    specific 9:8 10:6     stands 95:6              90:12 127:16          supervisor 21:17
      38:7 80:25 81:8     stapled 116:5          structures 44:1,5         78:25 102:6,7,8
      83:21 85:13 95:18   start 17:24 18:14      stucco 61:18            supplies 88:8
      95:19,23              20:9 106:1 112:12    stud 80:10                90:11
    specifically 41:20      134:25               studied 15:16           supply 119:17
      47:2 48:2 74:14     started 6:25 20:21     study 15:8 16:8           121:8,11
      81:23 82:5 84:16      38:13 80:2 109:10    stuff 125:15,16         supposed 47:20
      95:25 96:3 123:6      109:23 123:23        stupid 28:12              69:14,15,16 70:10
    specifics 10:11         126:16               subchapter 87:12          82:15,21
      81:7 83:10 96:19    state 5:4,7 6:3        subcontractors          sure 7:13 8:5 9:6
      100:17                27:3 29:3 32:23        57:14,18 61:13          9:12 32:10 33:6,7
    specified 92:7          33:5 35:4 96:4       subdivision 90:15         38:3 43:11 48:22
    speculate 12:6,6,7      105:20 137:1,5         92:22 93:2              62:18,24 63:4
    speculation 10:18       138:1,4,25           subdivisions 87:24        67:3,24 68:13
      104:4 107:16        statement 26:12          93:9                    71:17 84:11 99:4
      122:3 128:3           26:12 27:22,23       subject 34:14             111:24 116:19
    speech 60:12,17         28:13,22 93:14         35:17 67:18             117:1 121:8,8
      60:19               statements 31:8          100:21,25 114:11        129:22,23 134:19
    speeches 60:10          121:6                submit 54:25            suspect 125:23
    spell 6:4 19:7        states 1:1 4:17        submits 82:17             127:18
      21:20               stating 23:22,22         99:3                  suspecting 127:20
    spelled 6:5,6 19:8      26:24,25             submitted 98:15         swear 5:18
    spend 101:2           statistical 90:18        98:21,23 99:2         sworn 5:21 138:6
      130:24              statute 97:8             100:4                 system 80:17 89:5
    spent 100:19          stay 22:5              substantial 77:15


                                                                                    Page 21
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 160 of 165 Page ID
                                   #:664
   [take - told]

              t           telephone 91:18        thanks 68:7                123:15,16,17,18
    take 4:12 25:1,3        91:21,23             thereto 135:14             123:20,25
      32:3,8 36:7,13      tell 9:7 23:3,4 28:9   thin 102:24             throw 94:10
      38:16 62:17 63:10     38:23 46:14,14,21    thing 40:9 57:10        tile 61:15
      64:5 68:24 80:23      47:1,4,8,9,12,13       63:11 65:6 71:1       tiles 110:1
      82:7 84:1 86:16       48:2,7,12,16 49:9      116:19 132:12         time 5:7 6:20
      90:6 95:11 97:4       49:10 66:21 68:1       134:21                   17:22 19:25 21:7
      110:2 114:24          69:25 73:13 77:20    things 16:14 34:9          31:25 32:13,18
      116:3 117:4           81:5 82:4,8 84:16      50:22 54:25 77:11        33:2,22 46:7 48:6
      126:23 127:1,11       85:8,23 86:7,14,14     105:24 106:1             49:24 51:2 54:7
      127:14 128:18         97:19,20 98:12,14    think 20:10,18,18          54:15,18 66:22
      130:10 133:15         105:2 107:24           41:9 42:10 44:23         67:5,10 68:19,24
    taken 2:2 4:15 7:4      109:2 110:20           45:7 46:19 53:12         69:12,16 71:20,25
      9:10 13:17,19,22      120:7 123:6            53:18 56:7,9 57:9        81:10,11 82:9
      14:7,8,12,15,16       126:14 131:1,3,7,8     63:9,25 67:24            91:10,20 101:8
      44:17 71:22 72:8      131:17                 69:7 77:14 78:8          104:20 105:14,15
      72:11 138:9         telling 23:23,23         78:18,19 79:17           105:22 107:25
    takes 82:2 132:25       24:3,18 25:18          80:8 81:3,22 83:3        112:7,13 115:2,7
    talk 74:4               28:21 48:11 78:4       95:10 99:15              117:22 120:1,2
    talked 11:9 72:17       112:21,25              101:19,22 102:8          131:6 133:19,24
      73:4 78:2,3 114:1   ten 21:25 40:20          102:18,25 103:11         134:7 135:20
      115:24,25           term 75:17               106:10 108:7,22          138:10
    talking 55:8 67:17    terminology              108:23 110:7,19       timeline 100:17
      79:11 85:15 95:20     121:18                 111:21 112:19         timeliness 81:13
      112:19              terms 21:10 75:7         115:18 117:2          timely 82:14
    tall 102:19,23          84:22 104:16           121:11 123:12         tired 134:5,8
    taught 73:19            111:6                  124:19,25 125:23      title 21:4,7,11,12
      84:17               test 80:23 82:8          125:24 126:22            87:6,7,10 91:1
    teach 78:5,10           84:1                   134:6                 today 26:5 29:8
    teacher's 17:2,7,8    testified 5:22         third 40:5,6 90:21         31:19 32:25 33:4
      17:9                testify 72:9 138:7       123:19                   33:13,14 34:10,21
    teaching 40:11        testifying 29:12       thought 17:3               35:21 36:10,16,25
    team 101:19 102:9     testimony 29:10          20:11 57:13              66:1 67:22 129:12
      119:12 120:13         29:10 31:19 72:6       106:18 108:24            134:3,24 135:20
    tech 15:5,13,17         84:10 132:3,11         109:4 122:15          today's 134:2
      16:4                  134:6 135:24           134:14                   135:2,4,24
    technical 63:19       tests 82:7 133:1       thousand 59:8           toilet 121:19
      75:17               text 35:15               61:5 100:8            told 26:19 46:16
    teen 103:8            thank 32:6,11          three 18:22,24             48:20 49:1,13
    teenager 103:7          37:13 39:19 93:19      20:15 59:3 91:20         52:20 61:24 81:23
                            135:20,22              91:24 109:17             82:4 128:24

                                                                                     Page 22
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 161 of 165 Page ID
                                   #:665
   [tomorrow - variations]

    tomorrow 68:17         trial 135:15           types 43:24 47:21       unnecessary 7:24
    top 80:3 87:4          tried 50:23,25           74:15,24 89:2           8:1
      116:6 123:23           51:13 55:20 56:1     typewriting             unreasonable
    topic 72:15 79:9         69:7 70:2 81:9         138:11                  78:12
      79:21                  98:21,22 119:11      typical 69:11           unruly 36:13
    tort 30:11             true 35:11 56:12       typically 120:21        update 92:23
    torts 30:9,14            84:11 100:18           125:25                updated 92:12,18
    total 45:5,16 73:22      134:4 137:6                    u             uploaded 82:13
      118:14 135:25          138:12                                         110:4
                                                  uh 66:8
    tour 39:7,11,13,13     truth 23:4,9,21,23                             upset 78:6,9 79:10
                                                  ultimately 53:20
      39:16                  25:13,18 27:19                               upstairs 106:9
                                                  unavoidable 120:3
    tract 59:14,16           28:1 29:3 138:7,7                              108:16 109:8,15
                                                  understand 23:2,6
      89:17                  138:8                                          109:24 119:18
                                                    23:8 24:21,24
    trade 15:5,13,16       truthful 26:12                                 usc 112:19
                                                    25:20 28:24 29:6
      16:3                   27:22,23 28:13,22                            use 38:2,4 49:13
                                                    29:13 30:8,10,17
    train 39:3 43:23         29:9                                           49:14 55:14
                                                    30:19,21 31:2,3,12
      74:2,5 78:7 83:11    try 49:19 51:4,21                                135:17
                                                    31:14,16 32:21
      95:25 96:18            52:4,7 55:12 56:3                            usually 128:21
                                                    34:10 39:18 43:11
    trained 38:20 39:3       60:18 70:20 79:15                                      v
                                                    47:19 50:24 53:17
      40:2 51:3 79:8         81:4,9 82:13 97:5
                                                    61:23 62:7 67:14      v 1:6
      82:24 83:24            100:5 119:13
                                                    72:3 82:10 85:20      vague 12:11 22:22
    training 38:14,15        127:1
                                                    115:10 121:23           24:15 43:10 63:3
      38:18,21,23 39:22    trying 7:12 23:14
                                                    127:21 134:3            65:17 77:16 83:17
      41:1,5,10,14,18,21     25:21 51:11,18,19
                                                  understanding             86:3 94:6,11,13,19
      41:24 42:12,16         68:21 69:8,9
                                                    14:9 35:9 81:15         102:12 107:6,23
      43:7,15 44:4           78:11 100:7,11
                                                    82:15 83:9 86:2,4       108:14 112:5
      51:10 72:15,18         105:23,24 109:17
                                                    86:10 99:10 113:9       117:20 122:19
      73:6 78:2,8,14,15      123:13 132:9
                                                  understood 61:24          124:3
      78:19,22 79:9,21     turn 4:9
                                                    62:2                  vaguely 8:3 40:24
      79:22,24 80:12,16    turned 22:2
                                                  undertook 70:1          valuations 87:14
      80:20,24 81:3,5,6    two 7:12 13:11
                                                  undisputed 48:6         value 3:13 43:9
      81:8 83:14,18,19       15:20 38:15 41:6
                                                  unfair 87:12              44:12,16,19,22
      83:22 84:4 94:25       42:16 59:3 80:11
                                                  unintelligible 98:6       45:3,9,15,16 46:7
      95:18 96:24            106:23 107:21
                                                  unique 62:14              52:5 58:5,7 73:22
    transcript 8:21          109:16 124:25
                                                  unit 4:14 32:13,17        83:16 84:25 85:3
      135:11,12 138:13     type 7:16,22 16:8
                                                    43:19 67:5,9            86:12,13 87:17
      138:15,17              20:2,22 43:15
                                                    71:20,24 115:2,6        89:19 93:8 96:20
    transmitted 85:25        52:16 74:3,16
                                                    123:15 133:19,23        98:9,11 108:22
    trapped 68:5             78:22 88:15,16,17
                                                  united 1:1 4:17         valued 44:7
    treatment 90:24          88:18 89:4,9
                                                  units 123:20            variations 75:2
                             107:13 124:1,6
                                                    135:25

                                                                                      Page 23
                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 162 of 165 Page ID
                                   #:666
   [varies - written]

    varies 99:10          wallpaper 40:23         73:6 79:24 80:7         107:7,17,24
    vendor 10:13 12:9      42:20 106:10          weeks 80:11              108:15 112:6
      55:14               walls 80:10 89:5       went 8:3,6 10:22         113:18 117:21
    vendors 48:17          107:3                  15:2,4,5,13 16:7        120:7 122:4,20
      55:17               want 11:23 12:7         17:18 46:23 48:1        124:4 128:4,10
    verbal 31:7            13:5 23:15 31:24       52:21 66:1 69:7         131:23 132:12
    verify 90:6            45:8,14 48:3,10        77:13 100:25            134:5,9 135:12
    veritext 4:19,23       49:14 59:25 63:23      109:22 114:16           138:5,20
      4:24 136:1           81:5 82:6 85:11        124:21,21 131:1        woman 21:22
    version 71:5           94:11 96:11 97:22     west 2:16               wonderful 60:13
    versus 4:17 44:7       100:12 116:18         whatsoever 10:4         wondering 127:19
      44:12                129:3,6,7,10           12:2 78:14             wood 106:8,10,12
    video 1:15 2:1         130:10,21 131:3       whispering 4:7           109:24 110:17
      4:11,15 45:13       wanted 15:15 17:3      white 23:16,20           119:25
    videographer 2:19      18:7 49:23 55:14       25:4,5,13 26:17,17     words 36:11
      4:4,23 5:17 32:12    71:4 72:15 113:10      26:24 27:1,14,16       work 17:18 18:10
      32:16 67:4,8 68:6    134:19                 102:17,20,22,23         19:1 20:2 21:24
      71:19,23 115:1,5    warranted 53:13        wilshire 2:3 4:20        22:14 49:19 59:2
      133:18,22 135:23    watch 116:7            wind 38:22 40:13         61:5,25,25 71:16
    videotaped 29:2       water 7:18,19 8:9       72:22 80:2              73:14 74:20 118:4
    view 39:2              11:17 12:15,18,22     wire 68:4                118:8 120:24
    visit 114:4,11         33:24 38:22 54:8      wish 111:1,3             127:8
    visited 100:21         56:2 58:9 63:13       witness 5:18 10:19      worked 17:1,1
      115:13               69:12,13 72:22         12:2,3,7,12 13:2        20:11,14 57:4,6
    volume 1:17 2:1        74:11 77:7 80:2        24:21 25:10,20          59:20 60:23
      32:6 135:2 137:15    105:17,19 106:3        26:16,24 27:6           109:10 122:24
             w             107:22 108:10,12       29:22 30:6 39:13        123:3,11,12
                           108:17 110:23          43:11 44:9,24           124:14
    w 6:6
                           114:14,16 117:11       45:10,11 48:14         working 66:15
    wait 48:17
                           122:6 123:7,12,22      50:13,18 52:12,18       111:6
    waited 50:7 69:5
                           124:21 125:4           52:24 54:17 55:20      works 56:21 61:11
    waiting 48:22
                          way 11:3 24:14          57:17 62:21 63:4        61:24
    waiver 29:19 30:1
                           76:22 109:10           64:9 66:14 71:2        worse 45:14
    walk 46:24,25
                           113:5 116:5            71:12 75:6 76:20       worth 58:4 99:14
      48:8 50:8 51:20
                           123:16                 77:9,17 81:16          wow 108:23
      67:18 109:8 111:8
                          we've 36:23             83:18 84:11,24         write 40:17
      114:18
                           130:18                 86:4 94:21 95:5        written 8:23 9:2
    walked 46:23 68:2
                          weaknesses              95:14 97:11,19          34:8 35:5,13
      109:8
                           127:10                 99:19 100:11            36:23 42:2 78:24
    walking 48:1
                          week 38:15 41:6         101:3 102:13            85:24 121:4
    wall 89:1 117:23
                           42:16 72:17 73:5       103:14 104:5

                                                                                    Page 24
                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 163 of 165 Page ID
                                   #:667
   [wrong - zone]

    wrong 13:5 54:25 younger 104:19
    wrote 126:10                 z
             x           zip 43:18,20,21,21
    x 129:15 138:17      zone 62:8,11
    xactimate 80:17
             y
    y 19:8
    yeah 14:5 17:8,16
      20:16 21:3,8
      22:12 30:6 35:19
      41:16 43:1,4 44:2
      44:3,15 49:19
      51:13 52:10 53:5
      53:15 58:6 60:14
      61:21 62:24 66:1
      66:20 68:12 70:8
      71:10 76:25 79:14
      95:22 96:14 97:19
      102:19 104:5
      106:5,6,21 109:5
      112:2 114:6
      115:17 117:1
      122:8 123:1
      129:13 131:5
      132:18 133:10
      134:5,17
    year 6:15 14:24
      15:7,12 16:3,19,22
      17:10 19:9 20:9
      21:13 22:1 89:7
      95:10 99:13
      117:12,12,13
      128:2
    yearly 80:23
    years 6:24 7:12,14
      13:10,11 15:20
      18:5,22,24 19:18
      20:15,25 21:1,2,25
      22:7 59:3 123:25



                                                                        Page 25
                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
           
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 164 of 165 Page ID
                                   #:668


                       )HGHUDO5XOHVRI&LYLO3URFHGXUH

                                       5XOH



           H 5HYLHZ%\WKH:LWQHVV&KDQJHV

            5HYLHZ6WDWHPHQWRI&KDQJHV2QUHTXHVWE\WKH

          GHSRQHQWRUDSDUW\EHIRUHWKHGHSRVLWLRQLV

          FRPSOHWHGWKHGHSRQHQWPXVWEHDOORZHGGD\V

          DIWHUEHLQJQRWLILHGE\WKHRIILFHUWKDWWKH

          WUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQZKLFK

           $ WRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQG

           % LIWKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWR

          VLJQDVWDWHPHQWOLVWLQJWKHFKDQJHVDQGWKH

          UHDVRQVIRUPDNLQJWKHP

            &KDQJHV,QGLFDWHGLQWKH2IILFHU V&HUWLILFDWH

          7KHRIILFHUPXVWQRWHLQWKHFHUWLILFDWHSUHVFULEHG

          E\5XOH I       ZKHWKHUDUHYLHZZDVUHTXHVWHG

          DQGLIVRPXVWDWWDFKDQ\FKDQJHVWKHGHSRQHQW

          PDNHVGXULQJWKHGD\SHULRG




          ',6&/$,0(57+()25(*2,1*)('(5$/352&('85(58/(6

          $5(3529,'(')25,1)250$7,21$/385326(621/<

          7+($%29(58/(6$5(&855(17$62)$35,/

          3/($6(5()(5727+($33/,&$%/()('(5$/58/(6

          2)&,9,/352&('85()258372'$7(,1)250$7,21
Case 2:19-cv-08024-ODW-JC Document 26-5 Filed 12/03/19 Page 165 of 165 Page ID
                                   #:669
                     VERITEXT LEGAL SOLUTIONS
           COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

     Veritext Legal Solutions represents that the
     foregoing transcript is a true, correct and complete
     transcript of the colloquies, questions and answers
     as submitted by the court reporter. Veritext Legal
     Solutions further represents that the attached
     exhibits, if any, are true, correct and complete
     documents as submitted by the court reporter and/or
     attorneys in relation to this deposition and that
     the documents were processed in accordance with
     our litigation support and production standards.

     Veritext Legal Solutions is committed to maintaining
     the confidentiality of client and witness information,
     in accordance with the regulations promulgated under
     the Health Insurance Portability and Accountability
     Act (HIPAA), as amended with respect to protected
     health information and the Gramm-Leach-Bliley Act, as
     amended, with respect to Personally Identifiable
     Information (PII). Physical transcripts and exhibits
     are managed under strict facility and personnel access
     controls. Electronic files of documents are stored
     in encrypted form and are transmitted in an encrypted
     fashion to authenticated parties who are permitted to
     access the material. Our data is hosted in a Tier 4
     SSAE 16 certified facility.

     Veritext Legal Solutions complies with all federal and
     State regulations with respect to the provision of
     court reporting services, and maintains its neutrality
     and independence regardless of relationship or the
     financial outcome of any litigation. Veritext requires
     adherence to the foregoing professional and ethical
     standards from all of its subcontractors in their
     independent contractor agreements.

     Inquiries about Veritext Legal Solutions'
     confidentiality and security policies and practices
     should be directed to Veritext's Client Services
     Associates indicated on the cover of this document or
     at www.veritext.com.
